


Exhibit 10.11

 

AMENDED AND RESTATED

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of October 10, 2007

 

among

 

STANLEY, INC.

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

 

and

 

M&T BANK

and

BRANCH BANKING & TRUST COMPANY

as Co-Documentation Agents

 

 

SUNTRUST ROBINSON HUMPRHEY, INC.,

as Arranger and Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1 DEFINITIONS; CONSTRUCTION

1

 

 

 

 

Section 1.1.

 

Definitions

1

Section 1.2.

 

Classifications of Loans and Borrowings

23

Section 1.3.

 

Accounting Terms and Determination

23

Section 1.4.

 

Terms Generally

24

 

 

 

 

ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS

24

 

 

 

 

Section 2.1.

 

General Description of Facilities

24

Section 2.2.

 

Revolving Loans

24

Section 2.3.

 

Procedure for Revolving Borrowings

25

Section 2.4.

 

Swingline Commitment

25

Section 2.5.

 

Reserved

27

Section 2.6.

 

Term Loan Commitments

27

Section 2.7.

 

Funding of Borrowings

27

Section 2.8.

 

Interest Elections

28

Section 2.9.

 

Optional Reduction and Termination of Commitments

29

Section 2.10.

 

Repayment of Loans

30

Section 2.11.

 

Evidence of Indebtedness

30

Section 2.12.

 

Optional Prepayments

30

Section 2.13.

 

Mandatory Prepayments

31

Section 2.14.

 

Interest on Loans

32

Section 2.15.

 

Fees

33

Section 2.16.

 

Computation of Interest and Fees

34

Section 2.17.

 

Inability to Determine Interest Rates

34

Section 2.18.

 

Illegality

35

Section 2.19.

 

Increased Costs

35

Section 2.20.

 

Funding Indemnity

37

Section 2.21.

 

Taxes

37

Section 2.22.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

39

Section 2.23.

 

Letters of Credit

41

Section 2.24.

 

Increase of Commitments; Additional Lenders

46

Section 2.25.

 

Mitigation of Obligations

47

Section 2.26.

 

Replacement of Lenders

47

 

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

48

 

 

 

 

Section 3.1.

 

Conditions To Effectiveness

48

Section 3.2.

 

Each Credit Event

51

Section 3.3.

 

Delivery of Documents

51

 

--------------------------------------------------------------------------------


 

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

51

Section 4.1.

 

Existence; Power

51

Section 4.2.

 

Organizational Power; Authorization

51

Section 4.3.

 

Governmental Approvals; No Conflicts

52

Section 4.4.

 

Financial Statements

52

Section 4.5.

 

Litigation and Environmental Matters

52

Section 4.6.

 

Compliance with Laws and Agreements

53

Section 4.7.

 

Investment Company Act, Etc.

53

Section 4.8.

 

Taxes

53

Section 4.9.

 

Margin Regulations

53

Section 4.10.

 

ERISA

53

Section 4.11.

 

Ownership of Property

54

Section 4.12.

 

Disclosure

54

Section 4.13.

 

Labor Relations

54

Section 4.14.

 

Subsidiaries

55

Section 4.15.

 

Insolvency

55

Section 4.16.

 

Reserved

55

Section 4.17.

 

OFAC

55

Section 4.18.

 

Patriot Act

55

Section 4.19.

 

Debarment and Suspension

55

Section 4.20.

 

Security Documents

56

 

 

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS

56

 

 

 

 

Section 5.1.

 

Financial Statements and Other Information

56

Section 5.2.

 

Notices of Material Events

57

Section 5.3.

 

Existence; Conduct of Business

58

Section 5.4.

 

Compliance with Laws, Etc.

58

Section 5.5.

 

Payment of Obligations

59

Section 5.6.

 

Books and Records

59

Section 5.7.

 

Visitation, Inspection, Etc.

59

Section 5.8.

 

Maintenance of Properties; Insurance

59

Section 5.9.

 

Use of Proceeds and Letters of Credit

59

Section 5.10.

 

Reserved

60

Section 5.11.

 

Additional Subsidiaries

60

Section 5.12.

 

Further Assurances

60

Section 5.13.

 

Primary Operating Account

61

 

 

 

 

ARTICLE 6 FINANCIAL COVENANTS

61

 

 

 

 

Section 6.1.

 

Leverage Ratio

61

Section 6.2.

 

Fixed Charge Coverage Ratio

61

 

 

 

 

ARTICLE 7 NEGATIVE COVENANTS

61

 

 

 

 

Section 7.1.

 

Indebtedness and Disqualified Stock

61

Section 7.2.

 

Negative Pledge

62

Section 7.3.

 

Fundamental Changes

63

 

ii

--------------------------------------------------------------------------------


 

Section 7.4.

 

Investments, Loans, Etc.

64

Section 7.5.

 

Restricted Payments

65

Section 7.6.

 

Sale of Assets

65

Section 7.7.

 

Transactions with Affiliates

66

Section 7.8.

 

Restrictive Agreements

66

Section 7.9.

 

Sale and Leaseback Transactions

66

Section 7.10.

 

Hedging Transactions

66

Section 7.11.

 

Amendment to Material Documents

67

Section 7.12.

 

Permitted Subordinated Indebtedness

67

Section 7.13.

 

Accounting Changes

67

 

 

 

 

ARTICLE 8 EVENTS OF DEFAULT

67

 

 

 

 

Section 8.1.

 

Events of Default

67

 

 

 

 

ARTICLE 9 THE ADMINISTRATIVE AGENT

70

 

 

 

 

Section 9.1.

 

Appointment of Administrative Agent

70

Section 9.2.

 

Nature of Duties of Administrative Agent

71

Section 9.3.

 

Lack of Reliance on the Administrative Agent

72

Section 9.4.

 

Certain Rights of the Administrative Agent

72

Section 9.5.

 

Reliance by Administrative Agent

72

Section 9.6.

 

The Administrative Agent in its Individual Capacity

72

Section 9.7.

 

Successor Administrative Agent

73

Section 9.8.

 

Authorization to Execute other Loan Documents; Collateral

73

Section 9.9.

 

Benefits of Article 9

75

Section 9.10.

 

Titled Agents

75

 

 

 

 

ARTICLE 10 MISCELLANEOUS

75

 

 

 

 

Section 10.1.

 

Notices

75

Section 10.2.

 

Waiver; Amendments

77

Section 10.3.

 

Expenses; Indemnification

78

Section 10.4.

 

Successors and Assigns

80

Section 10.5.

 

Governing Law; Jurisdiction; Consent to Service of Process

83

Section 10.6.

 

WAIVER OF JURY TRIAL

84

Section 10.7.

 

Right of Setoff

84

Section 10.8.

 

Counterparts; Integration

84

Section 10.9.

 

Survival

85

Section 10.10.

 

Severability

85

Section 10.11.

 

Confidentiality

85

Section 10.12.

 

Interest Rate Limitation

86

Section 10.13.

 

Waiver of Effect of Corporate Seal

86

Section 10.14.

 

Patriot Act

86

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I

-

Applicable Margin and Applicable Percentage

Schedule II

-

Commitment Amounts

Schedule 2.23

-

Existing Letters of Credit

Schedule 4.5

-

Environmental Matters

Schedule 4.14

-

Subsidiaries

Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Term Note

Exhibit C

-

Reserved

Exhibit D

-

Form of Swingline Note

Exhibit E

-

Form of Assignment and Assumption

Exhibit F

-

Form of Subsidiary Guaranty Agreement

Exhibit G

-

Form of Security Agreement

 

 

 

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.8

-

Form of Notice of Continuation/Conversion

Exhibit 2.22

-

Form of Prepayment Notice

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of October 10, 2007, by and among
STANLEY, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

The Administrative Agent, certain of the Lenders and the Borrower are parties to
a Revolving Credit and Term Loan Agreement, dated as of February 16, 2006 (as
amended, modified or supplemented to the date hereof, the “Existing Credit
Agreement”), pursuant to which the Lenders extend credit to the Borrower.

 

WHEREAS, the Borrower has requested that (a) the Revolving Loan Lenders
establish a $150,000,000 revolving credit facility in favor, and (b) the Term
Loan Lenders make term loans in an aggregate principal amount equal to
$37,000,000 to, the Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, which amends and
restates the Existing Credit Agreement in its entirety, the Revolving Loan
Lenders, the Term Loan Lenders, the Issuing Bank and the Swingline Lender to the
extent of their respective Commitments as defined herein, are willing severally
to establish the requested revolving credit facility, letter of credit
subfacility and the swingline subfacility in favor of and severally to make the
term loans to the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 


ARTICLE 1


 


DEFINITIONS; CONSTRUCTION


 


SECTION 1.1.            DEFINITIONS. IN ADDITION TO THE OTHER TERMS DEFINED
HEREIN, THE FOLLOWING TERMS USED HEREIN SHALL HAVE THE MEANINGS HEREIN SPECIFIED
(TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED):


 

“Additional Lender” shall have the meaning given to such term in Section 2.24.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $150,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date, or the letter of credit fee, as the case may be,
a percentage per annum determined by reference to the applicable Leverage Ratio
from time to time in effect as set forth on Schedule I; provided, that a change
in the Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the second Business Day after which the Borrower delivers the
financial statements required by Section 5.1(a) or (b) and the Compliance
Certificate required by Section 5.1(c); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
VI as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above; and provided, further, that in the event that
any financial statement delivered pursuant to Section 5.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 5.1(c) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Margin Period”) than the Applicable Margin applied for such
Applicable Margin Period, and only in such case, then the Borrower shall
immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Margin Period, (ii) determine the Applicable
Margin for such Applicable Margin Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the

 

2

--------------------------------------------------------------------------------


 

accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Margin Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.22. In the
event that any financial statement delivered pursuant to Section 5.1(a) or (b)
or any Compliance Certificate delivered pursuant to Section 5.1(c) is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a lower Applicable Margin for any Applicable Margin Period than
the Applicable Margin applied for such Applicable Margin Period, then (i) the
Borrowers shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Margin Period and (ii) the Applicable
Margin shall be as if the lower applicable percentage were applicable for such
Applicable Margin Period. The provisions of this definition are in addition to
rights of the Administrative Agent and Lenders with respect to Section 2.14(c)
and Article 8 and other of their respective rights under this Agreement.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the financial statements and Compliance Certificate for the Fiscal Quarter
ending September 30, 2007, are required to be delivered shall be at Level III as
set forth on Schedule I.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or (b)
and the Compliance Certificate required by Section 5.1(c); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level VI as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above; and provided,
further, that in the event that any financial statement delivered pursuant to
Section 5.1(a) or (b) or any Compliance Certificate delivered pursuant to
Section 5.1(c) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Percentage Period”) than
the Applicable Percentage applied for such Applicable Percentage Period, and
only in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Percentage Period, (ii) determine the Applicable Percentage for such Applicable
Percentage Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
commitment fees owing as a result of such increased Applicable Percentage for
such Applicable Percentage Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.22. In the event that any
financial statement delivered pursuant to Section 5.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 5.1(c) is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a lower Applicable Percentage for any Applicable Percentage Period than the
Applicable Percentage applied for such Applicable Percentage Period, then (i)
the Borrowers shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Percentage Period and (ii) the
Applicable Percentage shall be as if the lower applicable percentage were
applicable for such Applicable Percentage Period. The provisions of this
definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other

 

3

--------------------------------------------------------------------------------


 

of their respective rights under this Agreement. Notwithstanding the foregoing,
the Applicable Percentage for the commitment fee from the Closing Date until the
financial statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2007, are required to be delivered shall be at Level III as set
forth on Schedule I.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Borrowing Availability” means, at any time, the amount by which the Aggregate
Revolving Commitment Amount exceeds the sum of the outstanding Revolving Loans,
Swingline Loans and LC Exposure.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, an Index Rate Loan or Eurodollar Loan or
a notice with respect to any of the foregoing, any day on which dealings in
Dollars are carried on in the London interbank market.

 

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations required to be

 

4

--------------------------------------------------------------------------------


 

paid by the Borrower and its Subsidiaries during such period, but excluding (1)
Permitted Acquisitions, (2) reinvestment of proceeds described in Section
2.13(a) which are not subject to mandatory prepayment under such section and (d)
Capitalized Interest Expense.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Cash Management Swingline Loans” shall have the meaning assigned to such term
in Section 2.4(b).

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 30% or more of the outstanding shares of the voting stock of the Borrower,
except in connection with an IPO, or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (a) nominated by the current board of directors nor (b)
appointed by directors so nominated.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, a Swingline Commitment or a Term Loan
Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

5

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D)
non-cash expense related to equity based compensation, and (E) compensation
expense recognized by Techrizon in March 2007 pursuant to Techrizon’s Unit
Appreciation Rights Option Plan and closing of the Techrizon Acquisition, in an
aggregate amount not to exceed $1,719,000 plus (iii) as identified by the
Borrower and disclosed to the Administrative Agent, to the extent deducted in
determining Consolidated Net Income for such period, and approved by the
Administrative Agent in its sole and absolute discretion, (A) non-cash or
non-recurring charges, (B) certain compensation expenses and other pro forma
cost savings in connection with Permitted Acquisitions (or such other
acquisitions as shall be approved by the Required Lenders), plus (iv) excess tax
benefits received by the Borrower or the tax effected difference between the tax
deduction and compensation expense recognized for financial reporting purposes,
associated with equity-based transactions, such as disqualifying dispositions of
incentive stock options, in an aggregate amount not to exceed $2,500,000 for any
trailing twelve-month period, as all of the foregoing are determined on a
consolidated basis in accordance with GAAP in each case for such period.
Consolidated EBITDA shall include the pro forma Consolidated EBITDA of any
Person or business acquired for the applicable period preceding such
acquisition, not to exceed four Fiscal Quarters, so long as the calculation
thereof is done in a manner reasonably calculated to comply with GAAP and such
calculation is detailed in the supporting calculations to each applicable
Compliance Certificate as detailed and measured to the Administrative Agent’s
reasonable satisfaction.

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period, (ii) scheduled principal payments required to be made
on Consolidated Total Debt during such period, and (iii) Restricted Payments
paid during such period, other than intercompany dividends and distributions by
and among the Borrower and the Subsidiaries and repurchases of Capital Stock
permitted by this Agreement. Consolidated Fixed Charges shall include the pro
forma Consolidated Fixed Charges of any Person or business acquired, annualized
from the date of acquisition for a period not to exceed four fiscal quarters so
long as the calculation thereof is done in a manner reasonably calculated to
comply with GAAP and such calculation is detailed in

 

6

--------------------------------------------------------------------------------


 

the supporting calculations to each applicable Compliance Certificate as
detailed and measured to the Administrative Agent’s reasonable satisfaction.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period).

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets or any losses attributable to the write-down of assets, (iii) any equity
interest of the Borrower or any Subsidiary of the Borrower in the unremitted
earnings of any Person that is not a Subsidiary and (iv) any income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any Subsidiary on the date that such
Person’s assets are acquired by the Borrower or any Subsidiary.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.14(c).

 

“Disqualified Stock” shall mean any Capital Stock which, by its terms (or by the
terms of any security or instrument into which it is convertible or for which it
is exchangeable), or upon the happening of any event, (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Revolving Commitment Termination Date, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Capital Stock referred to in clause
(a) above, in each case at any time prior to the first anniversary of the
Revolving Commitment Termination Date.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any violation of any Environmental
Law, (ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) any exposure to any Hazardous
Materials, (iv) the Release or threatened Release of any Hazardous Materials or
(v) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other

 

8

--------------------------------------------------------------------------------


 

marginal reserves) expressed as a decimal (rounded upwards to the next 1/100th
of 1%) in effect on any day to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate pursuant to regulations issued by the Board of
Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article 8

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.21(e).

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.23.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of August 28, 2007,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDA less the actual amount paid by the Borrower and its
Subsidiaries in cash on account of

 

9

--------------------------------------------------------------------------------


 

Capital Expenditures and the actual amount of federal, state and local income
taxes paid by the Borrower and its Subsidiaries to (b) Consolidated Fixed
Charges, in each case measured for the four consecutive Fiscal Quarters ending
on or immediately prior to such date.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Government” shall mean the United States of America or any agency or
instrumentality thereof.

 

“Government Contract” means any contract with the Government under which the
Borrower or any Subsidiary is a prime contractor or a subcontractor.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas,

 

10

--------------------------------------------------------------------------------

 

infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business), (iv)
all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor. “Indebtedness” shall not include the obligation of a Person to
make payments after the closing of an acquisition or merger which are based on
financial or performance metrics of the acquisition or merger target or for
consulting, noncompetition or nonsolicitation agreements unless required to be
reflected as a liability of such Person on such Person’s balance sheet in
accordance with GAAP.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Index Rate” means that rate per annum effective on any Index Rate Determination
Date which is equal to the quotient of:

 

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or

 

11

--------------------------------------------------------------------------------


 

such similar service as determined by the Administrative Agent, that displays
British Bankers’ Association interest settlement rates for deposits in U.S.
Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the Index Rate Determination Date; provided, that if no such offered rate
appears on such page, the rate used for such period will be the per annum rate
of interest determined by the Administrative Agent to be the rate at which U.S.
dollar deposits for such period, are offered to the Administrative Agent in the
London Inter-Bank Market as of 11:00 A.M. (London, England time), on the day
which is two (2) Business Days prior to the Index Rate Determination Date,
divided by

 

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Administrative Agent is subject with respect to any Index Rate Loan pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). This percentage will be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

 

“Index Rate Borrowing” and “Index Rate Loan” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Index Rate.

 

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter.

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated August 2007, relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

(I)            THE INITIAL INTEREST PERIOD FOR SUCH BORROWING SHALL COMMENCE ON
THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF ANY CONVERSION FROM A
BORROWING OF ANOTHER TYPE), AND EACH INTEREST PERIOD OCCURRING THEREAFTER IN
RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON WHICH THE NEXT PRECEDING
INTEREST PERIOD EXPIRES;

 

(II)           IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY OTHER THAN A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH
CASE SUCH INTEREST PERIOD WOULD END ON THE NEXT PRECEDING BUSINESS DAY;

 

(III)          ANY INTEREST PERIOD WHICH BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD SHALL END ON THE LAST
BUSINESS DAY OF SUCH CALENDAR MONTH;

 

12

--------------------------------------------------------------------------------


 

(IV)          EACH PRINCIPAL INSTALLMENT OF THE TERM LOANS SHALL HAVE AN
INTEREST PERIOD ENDING ON EACH INSTALLMENT PAYMENT DATE AND THE REMAINING
PRINCIPAL BALANCE (IF ANY) OF THE TERM LOANS SHALL HAVE AN INTEREST PERIOD
DETERMINED AS SET FORTH ABOVE; AND

 

(V)           NO INTEREST PERIOD FOR A REVOLVING LOAN MAY EXTEND BEYOND THE
REVOLVING COMMITMENT TERMINATION DATE, AND NO INTEREST PERIOD FOR TERM LOANS MAY
EXTEND BEYOND THE MATURITY DATE.

 

“IPO” means an initial public offering of the Capital Stock, and any secondary
offering by some or all of the underwriters purchasing such Capital Stock in
such initial public offering.

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.23.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $10,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24.

 

“Letters of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable

 

13

--------------------------------------------------------------------------------


 

for any reason at such time, the rate which appears on the Reuters Screen ISDA
Page as of such date and such time; provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars are
offered to the Administrative Agent two (2) Business Days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. (New York time) for delivery on the first day of such Interest
Period, for the number of days comprised therein and in an amount comparable to
the amount of the Eurodollar Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents (other than the Letters of Credit themselves), the Subsidiary
Guaranty Agreement, the Security Documents, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower or of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, Swingline Lender, and the Lenders under any of the Loan
Documents, or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), whether written or oral, to which a Borrower or any Subsidiary is a
party (a) requiring annual payments by any party thereto of more than 5 % of the
annual consolidated gross revenues of the Borrower and its Subsidiaries, or
(b) as to which the breach, nonperformance, cancellation or failure to renew by
any party thereto could reasonably be expected to have a Material Adverse
Effect.

 

14

--------------------------------------------------------------------------------


 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$1,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
January 31, 2012 or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.

 

“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.

 

“OAC” shall mean Oklahoma Acquisition Corp., a Delaware corporation.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to

 

15

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document), the due and punctual payment and
performance of all obligations of Borrower in respect of overdrafts and related
liabilities owed to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfer
of funds, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans and Letters of Credit, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” means any transaction consummated after the date hereof,
in which the Borrower or a Subsidiary acquires all or substantially all of the
assets or outstanding capital stock or equity interests, or, subject to the
limitation contained in Section 7.4(h), a minority share of the outstanding
capital stock or equity interests, of any Person or any division or business
line of any Person, or merges or consolidates with any Person (with any such
acquisition being referred to as an “Acquired Business” and any such Person,
division or line of business being the “Target”), provided that (a) at the
closing of such transaction, after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (b) the Target has Consolidated
EBITDA (assuming that Consolidated EBITDA were to be determined for the Target
and its Subsidiaries rather than the Company and its Subsidiaries, and without
regard to adjustments for IPO expenses) for the twelve month period ending as of
the most recent fiscal quarter end prior to the acquisition date in an amount
greater than $0 (after excluding

 

16

--------------------------------------------------------------------------------


 

permitted non-recurring or non-cash charges), (c) such acquisition is not a
“hostile” acquisition and has been approved by the Board of Directors and/or
shareholders of the Borrower, the applicable Subsidiary and the Target, (d)
after giving effect to such acquisition, there shall be at least $10,000,000 of
Borrowing Availability, (e) at least 10 Business Days prior to the consummation
of such transaction, the Borrower shall give written notice of such transaction
to the Administrative Agent (the “Acquisition Notice”), which shall include
either (i) the final acquisition agreement or the then current draft of the
acquisition agreement or (ii) a reasonably detailed description of the material
terms of such Permitted Acquisition (including, without limitation, the purchase
price and method and structure of payment), (f) the Borrower or a Subsidiary
shall be the surviving entity of any merger, and the surviving entity shall not
be a Foreign Subsidiary, (g) the Acquired Business shall be in substantially the
same line of business as the Borrower and its Subsidiaries or a line of business
permitted by Section 5.3, (h) at the time it gives the Acquisition Notice, the
Borrower shall deliver to the Administrative Agent pro forma financial
statements for next succeeding two-year period giving effect to the acquisition,
which shall reflect to the Administrative Agent’s reasonable satisfaction that
the Borrower and its Subsidiaries will continue to be in compliance with all of
the financial covenants set forth in this Agreement, (i) the Administrative
Agent shall receive and approve all documents relating to the acquisition and
such additional documentation regarding the acquisition as it shall reasonably
require, including, without limitation, audited financial statements or a
financial review of such Target, as applicable, for its two most recent fiscal
years prepared by independent certified public accountants reasonably acceptable
to the Administrative Agent and unaudited fiscal year-to-date statements for the
two most recent interim periods, and (j) at the time it gives the Acquisition
Notice, the Borrower shall deliver to the Administrative Agent (which shall
promptly deliver a copy to the Lenders) a certificate, executed by a Responsible
Officer of the Borrower, demonstrating in sufficient detail compliance with the
financial covenants contained in Section 6 of the Agreement on a pro forma basis
after giving effect to such acquisition and, further, certifying that, after
giving effect to the consummation of such acquisition, the representations and
warranties of the Borrower contained herein will be true and correct in all
material respects and as of the date of such consummation, except to the extent
such representations or warranties expressly relate to an earlier date, and that
the Borrower, as of the date of such consummation, will be in compliance with
all other terms and conditions contained herein.

 

“Permitted Encumbrances” shall mean:

 

(I)            LIENS IMPOSED BY LAW FOR TAXES OR OTHER GOVERNMENTAL CHARGES NOT
YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE
WITH GAAP;

 

(II)           STATUTORY LIENS OF LANDLORDS, SUPPLIERS, CARRIERS, WAREHOUSEMEN,
MECHANICS, MATERIALMEN AND SIMILAR LIENS ARISING BY OPERATION OF LAW IN THE
ORDINARY COURSE OF BUSINESS FOR AMOUNTS NOT YET DUE OR WHICH ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE
RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP;

 

17

--------------------------------------------------------------------------------


 

(III)          LIENS, PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS IN COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER SOCIAL SECURITY LAWS OR REGULATIONS;

 

(IV)          LIENS AND DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE
CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE
BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY
COURSE OF BUSINESS;

 

(V)           JUDGMENT AND ATTACHMENT LIENS NOT GIVING RISE TO AN EVENT OF
DEFAULT OR LIENS CREATED BY OR EXISTING FROM ANY LITIGATION OR LEGAL PROCEEDING
THAT ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH
GAAP; AND

 

(VI)          EASEMENTS, ZONING RESTRICTIONS, DEFECTS IN TITLE, RIGHTS-OF-WAY
AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO
NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(I)            DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND
INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES (OR BY
ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH
AND CREDIT OF THE UNITED STATES), IN EACH CASE MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF;

 

(II)           COMMERCIAL PAPER HAVING THE HIGHEST RATING, AT THE TIME OF
ACQUISITION THEREOF, OF S&P OR MOODY’S AND IN EITHER CASE MATURING WITHIN ONE
YEAR FROM THE DATE OF ACQUISITION THEREOF;

 

(III)          CERTIFICATES OF DEPOSIT, BANKERS’ ACCEPTANCES AND TIME DEPOSITS
MATURING WITHIN 180 DAYS OF THE DATE OF ACQUISITION THEREOF ISSUED OR GUARANTEED
BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, ANY
DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF WHICH HAS A COMBINED CAPITAL AND SURPLUS AND
UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000;

 

(IV)          FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE
THAN 60 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (I) ABOVE AND ENTERED INTO WITH
A FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (III) ABOVE;
AND

 

(V)           MUTUAL FUNDS INVESTING SOLELY IN ANY ONE OR MORE OF THE PERMITTED
INVESTMENTS DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
satisfactory to the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent and the Required Lenders in their sole discretion, (ii)
that matures by its terms no earlier than six months after the later of the
Revolving Commitment Termination Date or the Maturity Date then in effect with
no required principal payments permitted prior to such maturity, and (iii) that
is evidenced by an indenture or other similar agreement the material terms of
which are reasonably satisfactory to the Administrative Agent and the Required
Lenders.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Rata Share” shall mean (i) with respect to any Revolving Commitment of any
Revolving Loan Lender at any time, a percentage, the numerator of which shall be
such Revolving Loan Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure), and the
denominator of which shall be the sum of such Revolving Commitments of all
Revolving Loan Lenders (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Revolving Loan Lenders), (ii) with respect to any Term
Loan Commitment of any Term Loan Lender at any time, a percentage, the numerator
of which shall be such Term Loan Lender’s Term Loan Commitment (or if such Term
Loan Commitments have been terminated or expired or the Loans have been declared
to be due and payable, such Term Loan Lender’s Term Loan), and the denominator
of which shall be the sum of such Term Loan Commitments of all Term Loan Lenders
(or if such Term Loan Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Term Loans of all Term Loan
Lenders), and (iii) with respect to all Commitments of any Lender at any time,
the numerator of which shall be the sum of such Lender’s Revolving Commitment
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure) and Term Loan and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and Term
Loans.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including

 

19

--------------------------------------------------------------------------------


 

ambient air, surface water, groundwater, land surface or subsurface strata) or
within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans.

 

“Required Revolving Loan Lenders” shall mean, at any time, Revolving Loan
Lenders holding more than 50% of the aggregate outstanding Revolving Commitments
at such time or if the Revolving Loan Lenders have no Revolving Commitments
outstanding, then Revolving Loan Lenders holding more than 50% of the Revolving
Credit Exposure.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.24, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Assumption executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) October
31, 2012, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.9 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

20

--------------------------------------------------------------------------------


 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, an Index Rate Loan or a Eurodollar Loan.

 

“Revolving Loan Lender” shall mean each Lender that has a Revolving Commitment
or is the holder of Revolving Credit Exposure.

 

“Securitization” means a public or private offering by a Lender or its direct or
indirect Affiliates, Approved Funds or successors or assigns, of securities or a
financing which may represents an interest in, or which may be collateralized or
secured in whole or in part by, the Term Loans hereunder.

 

“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the date hereof and substantially in the form of Exhibit G, made by
the Borrower and certain Subsidiaries of the Borrower in favor of the
Administrative Agent for the benefit of the Lenders.

 

“Security Documents” shall mean the Security Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant thereto or pursuant to Section 5.12.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Amended and Restated Subsidiary
Guaranty Agreement, dated as of the date hereof and substantially in the form of
Exhibit F, made by certain Subsidiaries of the Borrower in favor of the
Administrative Agent for the benefit of the Lenders.

 

21

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Schedule II to the Subsidiary Guaranty Agreement executed and delivered
by a Subsidiary of the Borrower pursuant to Section 5.11.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $20,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make an Index Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.

 

“Swingline Rate” shall mean the Index Rate plus the Applicable Margin.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Techrizon” shall mean Techrizon, LLC, an Oklahoma limited liability company.

 

“Techrizon Acquisition” shall mean the acquisition by OAC of all of the
outstanding membership interests of Techrizon, pursuant to the Membership
Interest Purchase Agreement, dated April 1, 2007, by and among OAC, the owners
of all of the membership interests in

 

22

--------------------------------------------------------------------------------


 

Techrizon (“Techrizon Sellers”), and the exclusive agents of the Sellers in
their capacity as the Sellers’ Representative.

 

“Term Loan” shall have the meaning set forth in Section 2.6.

 

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
obligation of such Term Loan Lender to make a Term Loan hereunder on the Closing
Date, in a principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II. The aggregate principal amount of all Term Loan
Lenders’ Term Loan Commitments is $37,000,000.

 

“Term Loan Lender” shall mean each Lender that has a Term Loan Commitment or is
the holder of a Term Loan.

 

“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Term Loan Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Index Rate or the Base
Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.2.            CLASSIFICATIONS OF LOANS AND BORROWINGS. FOR PURPOSES OF
THIS AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G. A
“REVOLVING LOAN” OR A “TERM LOAN”) OR BY TYPE (E.G. A “EURODOLLAR LOAN,” “INDEX
RATE LOAN” OR “BASE RATE LOAN”) OR BY CLASS AND TYPE (E.G. “REVOLVING EURODOLLAR
LOAN”). BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G.
“REVOLVING BORROWING”) OR BY TYPE (E.G. “EURODOLLAR BORROWING”) OR BY CLASS AND
TYPE (E.G. “REVOLVING EURODOLLAR BORROWING”).


 


SECTION 1.3.            ACCOUNTING TERMS AND DETERMINATION. UNLESS OTHERWISE
DEFINED OR SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, ALL ACCOUNTING DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER SHALL BE PREPARED, IN
ACCORDANCE WITH GAAP AS IN EFFECT FROM TIME TO TIME, APPLIED ON A BASIS
CONSISTENT WITH THE MOST RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENT OF THE
BORROWER DELIVERED PURSUANT TO SECTION 5.1(A); PROVIDED, THAT IF THE BORROWER
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER WISHES TO AMEND ANY COVENANT
IN ARTICLE 6 TO ELIMINATE THE EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF
SUCH COVENANT (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE
REQUIRED LENDERS WISH TO AMEND ARTICLE 6 FOR SUCH PURPOSE), THEN THE BORROWER’S
COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE BASIS OF GAAP IN EFFECT
IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME EFFECTIVE, UNTIL EITHER
SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO
THE BORROWER AND THE REQUIRED LENDERS.

 

23

--------------------------------------------------------------------------------


 


SECTION 1.4.            TERMS GENERALLY. THE DEFINITIONS OF TERMS HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. THE WORD “WILL”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”. IN
THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED
DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO” MEANS “TO BUT
EXCLUDING”. UNLESS THE CONTEXT REQUIRES OTHERWISE (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS IT WAS
ORIGINALLY EXECUTED OR AS IT MAY FROM TIME TO TIME BE AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN), (II) ANY REFERENCE
HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND
PERMITTED ASSIGNS, (III) THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS
OF SIMILAR IMPORT SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION HEREOF, (IV) ALL REFERENCES TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES TO THIS AGREEMENT AND (V) ALL REFERENCES TO A
SPECIFIC TIME SHALL BE CONSTRUED TO REFER TO THE TIME IN THE CITY AND STATE OF
THE ADMINISTRATIVE AGENT’S PRINCIPAL OFFICE, UNLESS OTHERWISE INDICATED.


 


ARTICLE 2


 


AMOUNT AND TERMS OF THE COMMITMENTS


 


SECTION 2.1.            GENERAL DESCRIPTION OF FACILITIES. SUBJECT TO AND UPON
THE TERMS AND CONDITIONS HEREIN SET FORTH, (I) THE REVOLVING LOAN LENDERS HEREBY
ESTABLISH IN FAVOR OF THE BORROWER A REVOLVING CREDIT FACILITY PURSUANT TO WHICH
EACH REVOLVING LOAN LENDER SEVERALLY AGREES (TO THE EXTENT OF SUCH LENDER’S
REVOLVING COMMITMENT) TO MAKE REVOLVING LOANS TO THE BORROWER IN ACCORDANCE WITH
SECTION 2.2, (II) THE ISSUING BANK AGREES TO ISSUE LETTERS OF CREDIT IN
ACCORDANCE WITH SECTION 2.23, (III) THE SWINGLINE LENDER AGREES TO MAKE
SWINGLINE LOANS IN ACCORDANCE WITH SECTION 2.4, (IV) EACH REVOLVING LOAN LENDER
AGREES TO PURCHASE A PARTICIPATION INTEREST IN THE LETTERS OF CREDIT AND THE
SWINGLINE LOANS PURSUANT TO THE TERMS AND CONDITIONS HEREOF; PROVIDED, THAT IN
NO EVENT SHALL THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING
LOANS, SWINGLINE LOANS AND OUTSTANDING LC EXPOSURE EXCEED AT ANY TIME THE
AGGREGATE REVOLVING COMMITMENT AMOUNT FROM TIME TO TIME IN EFFECT, AND (V) EACH
TERM LOAN LENDER SEVERALLY AGREES TO MAKE A TERM LOAN TO THE BORROWER IN A
PRINCIPAL AMOUNT NOT EXCEEDING SUCH TERM LOAN LENDER’S TERM LOAN COMMITMENT ON
THE CLOSING DATE.


 


SECTION 2.2.            REVOLVING LOANS. SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH REVOLVING LOAN LENDER SEVERALLY AGREES TO MAKE REVOLVING
LOANS, RATABLY IN PROPORTION TO ITS PRO RATA SHARE, TO THE BORROWER, FROM TIME
TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AT ANY TIME THAT WILL NOT RESULT IN (A) SUCH REVOLVING LOAN LENDER’S
REVOLVING CREDIT EXPOSURE EXCEEDING SUCH REVOLVING LOAN LENDER’S REVOLVING
COMMITMENT OR (B) THE SUM OF THE AGGREGATE REVOLVING CREDIT EXPOSURES OF ALL
REVOLVING LOAN LENDERS EXCEEDING THE AGGREGATE REVOLVING COMMITMENT AMOUNT.
DURING THE AVAILABILITY PERIOD, THE BORROWER SHALL BE ENTITLED TO BORROW, PREPAY
AND REBORROW REVOLVING LOANS IN

 

24

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT; PROVIDED, THAT THE
BORROWER MAY NOT BORROW OR REBORROW SHOULD THERE EXIST A DEFAULT OR EVENT OF
DEFAULT.


 


SECTION 2.3.            PROCEDURE FOR REVOLVING BORROWINGS. THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH REVOLVING BORROWING SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.3 (A “NOTICE OF REVOLVING BORROWING”) (X) PRIOR TO 11:00 A.M. (NEW
YORK TIME) ON THE SAME BUSINESS DAY AS THE REQUESTED DATE OF EACH BASE RATE
BORROWING OR INDEX RATE BORROWING AND (Y) PRIOR TO 11:00 A.M. (NEW YORK TIME)
THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF EACH EURODOLLAR
BORROWING. EACH NOTICE OF REVOLVING BORROWING SHALL BE IRREVOCABLE AND SHALL
SPECIFY: (I) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWING, (II) THE DATE OF
SUCH BORROWING (WHICH SHALL BE A BUSINESS DAY), (III) THE TYPE OF SUCH REVOLVING
LOAN COMPRISING SUCH BORROWING AND (IV) IN THE CASE OF A EURODOLLAR BORROWING,
THE DURATION OF THE INITIAL INTEREST PERIOD APPLICABLE THERETO (SUBJECT TO THE
PROVISIONS OF THE DEFINITION OF INTEREST PERIOD). EACH REVOLVING BORROWING SHALL
CONSIST ENTIRELY OF BASE RATE LOANS, INDEX RATE LOANS OR EURODOLLAR LOANS, AS
THE BORROWER MAY REQUEST, PROVIDED, THAT ON THE CLOSING DATE ALL REVOLVING LOANS
SHALL BE INDEX RATE LOANS. THE AGGREGATE PRINCIPAL AMOUNT OF EACH EURODOLLAR
BORROWING SHALL BE NOT LESS THAN $1,000,000 OR A LARGER MULTIPLE OF $500,000,
AND THE AGGREGATE PRINCIPAL AMOUNT OF EACH BASE RATE BORROWING AND INDEX RATE
BORROWING SHALL NOT BE LESS THAN $500,000 OR A LARGER MULTIPLE OF $100,000;
PROVIDED, THAT INDEX RATE LOANS OR BASE RATE LOANS, RESPECTIVELY, MADE PURSUANT
TO SECTION 2.4 OR SECTION 2.23(D) MAY BE MADE IN LESSER AMOUNTS AS PROVIDED
THEREIN. AT NO TIME SHALL THE TOTAL NUMBER OF EURODOLLAR BORROWINGS OUTSTANDING
AT ANY TIME EXCEED SIX. PROMPTLY FOLLOWING THE RECEIPT OF A NOTICE OF REVOLVING
BORROWING IN ACCORDANCE HEREWITH, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH
REVOLVING LOAN LENDER OF THE DETAILS THEREOF AND THE AMOUNT OF SUCH REVOLVING
LOAN LENDER’S REVOLVING LOAN TO BE MADE AS PART OF THE REQUESTED REVOLVING
BORROWING.


 


SECTION 2.4.            SWINGLINE COMMITMENT.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE BORROWER, FROM TIME TO
TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AT ANY TIME NOT TO EXCEED THE LESSER OF (I) THE SWINGLINE COMMITMENT
THEN IN EFFECT AND (II) THE DIFFERENCE BETWEEN THE AGGREGATE REVOLVING
COMMITMENT AMOUNT AND THE AGGREGATE REVOLVING CREDIT EXPOSURES OF ALL LENDERS;
PROVIDED, THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE
LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN. THE BORROWER SHALL BE ENTITLED
TO BORROW, REPAY AND REBORROW SWINGLINE LOANS IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


 


(B)           THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME IN ACCORDANCE WITH THE TREASURY AND CASH MANAGEMENT
SERVICES AND PRODUCTS PROVIDED TO THE BORROWER BY THE SWINGLINE LENDER (THE
“CASH MANAGEMENT SWINGLINE LOANS”). FOR OTHER SWINGLINE LOANS, THE BORROWER
SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF EACH SWINGLINE BORROWING SUBSTANTIALLY IN THE
FORM OF EXHIBIT 2.4 ATTACHED HERETO (“NOTICE OF SWINGLINE BORROWING”) PRIOR TO
10:00 A.M. (NEW YORK TIME) ON THE REQUESTED DATE OF EACH SWINGLINE BORROWING.
EACH NOTICE OF SWINGLINE BORROWING SHALL BE IRREVOCABLE AND SHALL SPECIFY: (I)
THE PRINCIPAL AMOUNT OF SUCH SWINGLINE LOAN, (II) THE DATE OF SUCH SWINGLINE
LOAN (WHICH SHALL BE A BUSINESS DAY) AND (III) THE ACCOUNT


 


25

--------------------------------------------------------------------------------



 


OF THE BORROWER TO WHICH THE PROCEEDS OF SUCH SWINGLINE LOAN SHOULD BE CREDITED.
THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF EACH
NOTICE OF SWINGLINE BORROWING. EACH SWINGLINE LOAN SHALL ACCRUE INTEREST AT THE
SWINGLINE RATE. THE AGGREGATE PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN SHALL BE
NOT LESS THAN $100,000 OR A LARGER MULTIPLE OF $50,000, OR SUCH OTHER MINIMUM
AMOUNTS AGREED TO BY THE SWINGLINE LENDER AND THE BORROWER. THE SWINGLINE LENDER
WILL MAKE THE PROCEEDS OF EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER IN
DOLLARS IN IMMEDIATELY AVAILABLE FUNDS AT THE ACCOUNT SPECIFIED BY THE BORROWER
IN THE APPLICABLE NOTICE OF SWINGLINE BORROWING NOT LATER THAN 1:00 P.M. (NEW
YORK TIME) ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)           THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE DISCRETION, MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), GIVE A NOTICE
OF REVOLVING BORROWING TO THE ADMINISTRATIVE AGENT REQUESTING THE REVOLVING LOAN
LENDERS (INCLUDING THE SWINGLINE LENDER) TO MAKE INDEX RATE LOANS IN AN AMOUNT
EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF ANY SWINGLINE LOAN. EACH REVOLVING LOAN
LENDER WILL MAKE THE PROCEEDS OF ITS INDEX RATE LOAN INCLUDED IN SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDER IN
ACCORDANCE WITH SECTION 2.7, WHICH WILL BE USED SOLELY FOR THE REPAYMENT OF SUCH
SWINGLINE LOAN. THE SWINGLINE LENDER AGREES THAT IT SHALL GIVE SUCH NOTICE OF
BORROWING ON THE LAST BUSINESS DAY OF EACH CALENDAR WEEK IF ANY SWINGLINE LOANS
ARE THEN OUTSTANDING.


 


(D)           IF FOR ANY REASON AN INDEX RATE BORROWING MAY NOT BE (AS
DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS NOT, MADE
IN ACCORDANCE WITH THE FOREGOING PROVISIONS, THEN EACH REVOLVING LOAN LENDER
(OTHER THAN THE SWINGLINE LENDER) SHALL PURCHASE AN UNDIVIDED PARTICIPATING
INTEREST IN SUCH SWINGLINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE THEREOF
ON THE DATE THAT SUCH INDEX RATE BORROWING SHOULD HAVE OCCURRED. ON THE DATE OF
SUCH REQUIRED PURCHASE, EACH REVOLVING LOAN LENDER SHALL PROMPTLY TRANSFER, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATING INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDER. IF SUCH SWINGLINE
LOAN BEARS INTEREST AT A RATE OTHER THAN THE INDEX RATE, SUCH SWINGLINE LOAN
SHALL AUTOMATICALLY BECOME AN INDEX RATE LOAN ON THE EFFECTIVE DATE OF ANY SUCH
PARTICIPATION AND INTEREST SHALL BECOME PAYABLE ON DEMAND.


 


(E)           EACH REVOLVING LOAN LENDER’S OBLIGATION TO MAKE AN INDEX RATE LOAN
PURSUANT TO SECTION 2.4(C) OR TO PURCHASE THE PARTICIPATING INTERESTS PURSUANT
TO SECTION 2.4(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING WITHOUT LIMITATION (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH REVOLVING LOAN LENDER OR ANY OTHER
PERSON MAY HAVE OR CLAIM AGAINST THE SWINGLINE LENDER, THE BORROWER OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER, (II) THE EXISTENCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE TERMINATION OF ANY REVOLVING LOAN LENDER’S REVOLVING COMMITMENT,
(III) THE EXISTENCE (OR ALLEGED EXISTENCE) OF ANY EVENT OR CONDITION WHICH HAS
HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (IV) ANY
BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY REVOLVING LOAN LENDER OR (V) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT THE OBLIGATION OF EACH LENDER TO MAKE ANY SUCH INDEX
RATE LOAN OR PURCHASE ANY SUCH PARTICIPATING INTEREST IS SUBJECT TO THE
CONDITION THAT THE SWINGLINE LENDER BELIEVED IN GOOD FAITH THAT ALL CONDITIONS
UNDER SECTION 3.2 WERE SATISFIED AT THE TIME THE SWINGLINE LOAN WAS MADE. IF
SUCH AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE


 


26

--------------------------------------------------------------------------------



 


SWINGLINE LENDER BY ANY REVOLVING LOAN LENDER, THE SWINGLINE LENDER SHALL BE
ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER, TOGETHER WITH
ACCRUED INTEREST THEREON FOR EACH DAY FROM THE DATE OF DEMAND THEREOF (I) AT THE
FEDERAL FUNDS RATE UNTIL THE SECOND BUSINESS DAY AFTER SUCH DEMAND AND (II) AT
THE BASE RATE AT ALL TIMES THEREAFTER. UNTIL SUCH TIME AS SUCH REVOLVING LOAN
LENDER MAKES ITS REQUIRED PAYMENT, THE SWINGLINE LENDER SHALL BE DEEMED TO
CONTINUE TO HAVE OUTSTANDING SWINGLINE LOANS IN THE AMOUNT OF THE UNPAID
PARTICIPATION FOR ALL PURPOSES OF THE LOAN DOCUMENTS. IN ADDITION, SUCH
REVOLVING LOAN LENDER SHALL BE DEEMED TO HAVE ASSIGNED ANY AND ALL PAYMENTS MADE
OF PRINCIPAL AND INTEREST ON ITS REVOLVING LOANS AND ANY OTHER AMOUNTS DUE TO IT
HEREUNDER, TO THE SWINGLINE LENDER TO FUND THE AMOUNT OF SUCH REVOLVING LOAN
LENDER’S PARTICIPATION INTEREST IN SUCH SWINGLINE LOANS THAT SUCH REVOLVING LOAN
LENDER FAILED TO FUND PURSUANT TO THIS SECTION 2.4, UNTIL SUCH AMOUNT HAS BEEN
PURCHASED IN FULL.


 


SECTION 2.5.            RESERVED.


 


SECTION 2.6.            TERM LOAN COMMITMENTS. SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH TERM LOAN LENDER SEVERALLY AGREES TO MAKE A
SINGLE LOAN (EACH, A “TERM LOAN”) TO THE BORROWER ON THE CLOSING DATE IN A
PRINCIPAL AMOUNT NOT TO EXCEED THE TERM LOAN COMMITMENT OF SUCH TERM LOAN
LENDER; PROVIDED, THAT IF FOR ANY REASON THE FULL AMOUNT OF SUCH TERM LOAN
LENDER’S TERM LOAN COMMITMENT IS NOT FULLY DRAWN ON THE CLOSING DATE, THE
UNDRAWN PORTION THEREOF SHALL AUTOMATICALLY BE CANCELLED. THE TERM LOANS MAY BE,
FROM TIME TO TIME, INDEX RATE LOANS, BASE RATE LOANS OR EURODOLLAR LOANS OR A
COMBINATION THEREOF; PROVIDED, THAT ON THE CLOSING DATE ALL TERM LOANS SHALL BE
EURODOLLAR LOANS. AT NO TIME SHALL THE TOTAL NUMBER OF EURODOLLAR LOANS
OUTSTANDING AT ANY TIME EXCEED SIX. THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY THE BORROWER AND THE SATISFACTION OF ALL CONDITIONS PRECEDENT PURSUANT TO
SECTION 3.1 SHALL BE DEEMED TO CONSTITUTE THE BORROWER’S REQUEST TO BORROW THE
TERM LOANS ON THE CLOSING DATE.


 


SECTION 2.7.            FUNDING OF BORROWINGS.


 


(A)           EACH LENDER WILL MAKE AVAILABLE EACH LOAN TO BE MADE BY IT
HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE
FUNDS BY 1:00 P.M. (NEW YORK TIME) TO THE ADMINISTRATIVE AGENT AT THE PAYMENT
OFFICE; PROVIDED, THAT THE SWINGLINE LOANS WILL BE MADE AS SET FORTH IN SECTION
2.4. THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER BY
PROMPTLY CREDITING THE AMOUNTS THAT IT RECEIVES, IN LIKE FUNDS BY THE CLOSE OF
BUSINESS ON SUCH PROPOSED DATE, TO AN ACCOUNT MAINTAINED BY THE BORROWER WITH
THE ADMINISTRATIVE AGENT OR AT THE BORROWER’S OPTION, BY EFFECTING A WIRE
TRANSFER OF SUCH AMOUNTS TO AN ACCOUNT DESIGNATED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT.


 


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY
LENDER PRIOR TO 5:00 P.M. (NEW YORK TIME) ONE (1) BUSINESS DAY PRIOR TO THE DATE
OF A BORROWING IN WHICH SUCH LENDER IS TO PARTICIPATE THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE ON SUCH ASSUMPTION, MAY MAKE AVAILABLE TO THE
BORROWER ON SUCH DATE A CORRESPONDING AMOUNT. IF SUCH CORRESPONDING AMOUNT IS
NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER ON THE
DATE OF SUCH BORROWING, THE


 


27

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT ON
DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST AT THE FEDERAL FUNDS RATE UNTIL
THE SECOND BUSINESS DAY AFTER SUCH DEMAND AND THEREAFTER AT THE BASE RATE. IF
SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE
ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER, AND THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING
AMOUNT TO THE ADMINISTRATIVE AGENT TOGETHER WITH INTEREST AT THE RATE SPECIFIED
FOR SUCH BORROWING. NOTHING IN THIS SUBSECTION SHALL BE DEEMED TO RELIEVE ANY
LENDER FROM ITS OBLIGATION TO FUND ITS PRO RATA SHARE OF ANY BORROWING HEREUNDER
OR TO PREJUDICE ANY RIGHTS WHICH THE BORROWER MAY HAVE AGAINST ANY LENDER AS A
RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


 


(C)           ALL REVOLVING BORROWINGS SHALL BE MADE BY THE LENDERS ON THE BASIS
OF THEIR RESPECTIVE PRO RATA SHARES. NO LENDER SHALL BE RESPONSIBLE FOR ANY
DEFAULT BY ANY OTHER LENDER IN ITS OBLIGATIONS HEREUNDER, AND EACH LENDER SHALL
BE OBLIGATED TO MAKE ITS LOANS PROVIDED TO BE MADE BY IT HEREUNDER, REGARDLESS
OF THE FAILURE OF ANY OTHER LENDER TO MAKE ITS LOANS HEREUNDER.


 


SECTION 2.8.            INTEREST ELECTIONS.


 


(A)           ON THE CLOSING DATE, EACH REVOLVING LOAN SHALL BE AN INDEX RATE
LOAN AND EACH SWINGLINE LOAN SHALL BE AN INDEX RATE LOAN. AFTER THE CLOSING
DATE, EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE
NOTICE OF BORROWING, AND IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN
INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH NOTICE OF BORROWING, PROVIDED THAT
ONLY REVOLVING LOANS AND SWINGLINE LOANS MAY BE BORROWED AS INDEX RATE LOANS.
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING INTO A DIFFERENT
TYPE OR TO CONTINUE SUCH BORROWING, AND IN THE CASE OF A EURODOLLAR BORROWING,
MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION 2.8. THE
BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE
AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY
AMONG THE LENDERS HOLDING LOANS COMPRISING SUCH BORROWING, AND THE LOANS
COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING. THIS
SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR
CONTINUED.


 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION 2.8, THE BORROWER
SHALL GIVE THE ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.8 ATTACHED HERETO (A “NOTICE OF CONVERSION/CONTINUATION”) THAT IS TO
BE CONVERTED OR CONTINUED, AS THE CASE MAY BE, (X) PRIOR TO 10:00 A.M. (NEW YORK
TIME) ON THE SAME BUSINESS DAY AS THE REQUESTED DATE OF A CONVERSION INTO A BASE
RATE BORROWING OR AN INDEX RATE BORROWING AND (Y) PRIOR TO 11:00 A.M. (NEW YORK
TIME) THREE (3) BUSINESS DAYS PRIOR TO A CONTINUATION OF OR CONVERSION INTO A
EURODOLLAR BORROWING. EACH SUCH NOTICE OF CONVERSION/CONTINUATION SHALL BE
IRREVOCABLE AND SHALL SPECIFY (I) THE BORROWING TO WHICH SUCH NOTICE OF
CONTINUATION/CONVERSION APPLIES AND IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF THAT ARE TO BE
ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE
SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING); (II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO
SUCH NOTICE OF CONTINUATION/CONVERSION, WHICH SHALL


 


28

--------------------------------------------------------------------------------



 


BE A BUSINESS DAY, (III) WHETHER THE RESULTING BORROWING IS TO BE A BASE RATE
BORROWING, AN INDEX RATE BORROWING OR A EURODOLLAR BORROWING; AND (IV) IF THE
RESULTING BORROWING IS TO BE A EURODOLLAR BORROWING, THE INTEREST PERIOD
APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF “INTEREST PERIOD”. IF ANY SUCH NOTICE OF
CONTINUATION/CONVERSION REQUESTS A EURODOLLAR BORROWING BUT DOES NOT SPECIFY AN
INTEREST PERIOD, THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD OF ONE MONTH. THE PRINCIPAL AMOUNT OF ANY RESULTING BORROWING SHALL
SATISFY THE MINIMUM BORROWING AMOUNT FOR EURODOLLAR BORROWINGS, INDEX RATE
BORROWINGS AND BASE RATE BORROWINGS SET FORTH IN SECTION 2.3.


 


(C)           IF, ON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF ANY
EURODOLLAR BORROWING, THE BORROWER SHALL HAVE FAILED TO DELIVER A NOTICE OF
CONVERSION/CONTINUATION, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH BORROWING
TO A BASE RATE BORROWING. NO BORROWING MAY BE CONVERTED INTO, OR CONTINUED AS, A
EURODOLLAR BORROWING IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS, UNLESS THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL HAVE OTHERWISE CONSENTED IN
WRITING. NO CONVERSION OF ANY EURODOLLAR LOANS SHALL BE PERMITTED EXCEPT ON THE
LAST DAY OF THE INTEREST PERIOD IN RESPECT THEREOF.


 


(D)           UPON RECEIPT OF ANY NOTICE OF CONVERSION/CONTINUATION, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE DETAILS THEREOF
AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)           IF A NOTICE OF BORROWING OR A NOTICE OF CONVERSION/CONTINUATION
DOES NOT SPECIFY A TYPE, THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED A BASE
RATE BORROWING WITH RESPECT TO THE TERM LOANS AND AN INDEX RATE BORROWING WITH
RESPECT TO THE REVOLVING LOANS.


 


SECTION 2.9.            OPTIONAL REDUCTION AND TERMINATION OF COMMITMENTS.


 


(A)           UNLESS PREVIOUSLY TERMINATED, ALL REVOLVING COMMITMENTS, SWINGLINE
COMMITMENTS AND LC COMMITMENTS SHALL TERMINATE ON THE REVOLVING COMMITMENT
TERMINATION DATE. THE TERM LOAN COMMITMENTS SHALL TERMINATE ON THE CLOSING DATE
UPON THE MAKING OF THE TERM LOANS PURSUANT TO SECTION 2.6.


 


(B)           UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT
(WHICH NOTICE SHALL BE IRREVOCABLE), THE BORROWER MAY REDUCE THE AGGREGATE
REVOLVING COMMITMENTS IN PART OR TERMINATE THE AGGREGATE REVOLVING COMMITMENTS
IN WHOLE; PROVIDED, THAT (I) ANY PARTIAL REDUCTION SHALL APPLY TO REDUCE
PROPORTIONATELY AND PERMANENTLY THE REVOLVING COMMITMENT OF EACH LENDER, (II)
ANY PARTIAL REDUCTION PURSUANT TO THIS SECTION 2.9 SHALL BE IN AN AMOUNT OF AT
LEAST $1,000,000 AND ANY LARGER MULTIPLE OF $500,000, AND (III) NO SUCH
REDUCTION SHALL BE PERMITTED WHICH WOULD REDUCE THE AGGREGATE REVOLVING
COMMITMENT AMOUNT TO AN AMOUNT LESS THAN THE OUTSTANDING REVOLVING CREDIT
EXPOSURES OF ALL LENDERS. ANY SUCH REDUCTION IN THE AGGREGATE REVOLVING
COMMITMENT AMOUNT BELOW THE SUM OF THE PRINCIPAL AMOUNT OF THE SWINGLINE
COMMITMENT AND THE LC COMMITMENT SHALL RESULT IN A PROPORTIONATE REDUCTION
(ROUNDED TO THE NEXT LOWEST INTEGRAL MULTIPLE OF $100,000) IN THE SWINGLINE
COMMITMENT AND THE LC COMMITMENT.


 


29

--------------------------------------------------------------------------------


 


SECTION 2.10.                             REPAYMENT OF LOANS.


 


(A)           THE OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING LOANS SHALL BE
DUE AND PAYABLE (TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON) ON THE
REVOLVING COMMITMENT TERMINATION DATE.


 


(B)           THE PRINCIPAL AMOUNT OF EACH SWINGLINE BORROWING SHALL BE DUE AND
PAYABLE (TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON) THE REVOLVING
COMMITMENT TERMINATION DATE.


 


(C)           THE BORROWER UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH TERM LOAN LENDER THE THEN UNPAID PRINCIPAL AMOUNT
OF THE TERM LOAN OF SUCH TERM LOAN LENDER IN INSTALLMENTS PAYABLE ON THE LAST
DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING ON DECEMBER 31,
2007, WITH EACH SUCH INSTALLMENT BEING IN THE AGGREGATE PRINCIPAL AMOUNT FOR ALL
TERM LOAN LENDERS EQUAL TO THE GREATER OF $250,000 OR 0.25% OF THE ORIGINAL
AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOANS, PROVIDED, THAT, TO THE EXTENT NOT
PREVIOUSLY PAID, THE AGGREGATE UNPAID PRINCIPAL BALANCE OF THE TERM LOANS SHALL
BE DUE AND PAYABLE ON THE MATURITY DATE.


 


SECTION 2.11.                             EVIDENCE OF INDEBTEDNESS.


 


(A)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
APPROPRIATE RECORDS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE THEREON AND PAID TO SUCH LENDER FROM
TIME TO TIME UNDER THIS AGREEMENT. THE ADMINISTRATIVE AGENT SHALL MAINTAIN
APPROPRIATE RECORDS IN WHICH SHALL BE RECORDED (I) THE REVOLVING COMMITMENT AND
THE TERM LOAN COMMITMENT OF EACH LENDER, (II) THE AMOUNT OF EACH LOAN MADE
HEREUNDER BY EACH LENDER, THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD
APPLICABLE THERETO, (III) THE DATE OF EACH CONTINUATION THEREOF PURSUANT TO
SECTION 2.8, (IV) THE DATE OF EACH CONVERSION OF ALL OR A PORTION THEREOF TO
ANOTHER TYPE PURSUANT TO SECTION 2.8, (V) THE DATE AND AMOUNT OF ANY PRINCIPAL
OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO
EACH LENDER HEREUNDER IN RESPECT OF SUCH LOANS AND (VI) BOTH THE DATE AND AMOUNT
OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER IN
RESPECT OF THE LOANS AND EACH LENDER’S PRO RATA SHARE THEREOF. THE ENTRIES MADE
IN SUCH RECORDS SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF
THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED, ABSENT MANIFEST ERROR;
PROVIDED, THAT THE FAILURE OR DELAY OF ANY LENDER OR THE ADMINISTRATIVE AGENT IN
MAINTAINING OR MAKING ENTRIES INTO ANY SUCH RECORD OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS (BOTH
PRINCIPAL AND UNPAID ACCRUED INTEREST) OF SUCH LENDER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


 


(B)           AT THE REQUEST OF ANY LENDER (INCLUDING THE SWINGLINE LENDER) AT
ANY TIME, THE BORROWER AGREES THAT IT WILL EXECUTE AND DELIVER TO SUCH LENDER,
AS APPLICABLE, A REVOLVING CREDIT NOTE, A TERM LOAN NOTE AND, IN THE CASE OF THE
SWINGLINE LENDER ONLY, A SWINGLINE NOTE, PAYABLE TO THE ORDER OF SUCH LENDER.


 


SECTION 2.12.                             OPTIONAL PREPAYMENTS. THE BORROWER
SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING,
IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY,

 

30

--------------------------------------------------------------------------------


 


BY GIVING IRREVOCABLE WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) TO THE ADMINISTRATIVE AGENT NO LATER THAN (I) IN THE CASE OF PREPAYMENT
OF ANY EURODOLLAR BORROWING, 11:00 A.M. (NEW YORK TIME) NOT LESS THAN THREE (3)
BUSINESS DAYS PRIOR TO ANY SUCH PREPAYMENT, (II) IN THE CASE OF ANY PREPAYMENT
OF ANY BASE RATE BORROWING OR AN INDEX RATE BORROWING, ON THE BUSINESS DAY OF
SUCH PREPAYMENT, AND (III) IN THE CASE OF SWINGLINE BORROWINGS, PRIOR TO 11:00
A.M. (NEW YORK TIME) ON THE DATE OF SUCH PREPAYMENT, PROVIDED THAT NO NOTICE
SHALL BE REQUIRED FOR THE PREPAYMENT OF ANY CASH MANAGEMENT SWINGLINE LOANS.
EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PROPOSED DATE OF
SUCH PREPAYMENT AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO
BE PREPAID. UPON RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH AFFECTED LENDER OF THE CONTENTS THEREOF AND OF SUCH
LENDER’S PRO RATA SHARE OF ANY SUCH PREPAYMENT. IF SUCH NOTICE IS GIVEN, THE
AGGREGATE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
DESIGNATED IN SUCH NOTICE, TOGETHER WITH ACCRUED INTEREST TO SUCH DATE ON THE
AMOUNT SO PREPAID IN ACCORDANCE WITH SECTION 2.14(D); PROVIDED, THAT IF A
EURODOLLAR BORROWING IS PREPAID ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY ALL AMOUNTS REQUIRED
PURSUANT TO SECTION 2.20. EACH PARTIAL PREPAYMENT OF ANY LOAN (OTHER THAN A
SWINGLINE LOAN) SHALL BE IN AN A MINIMUM AMOUNT OF $100,000 AND SHALL BE AN
INTEGRAL MULTIPLE OF $50,000. EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS COMPRISING SUCH BORROWING, AND IN THE CASE OF A PREPAYMENT
OF A TERM LOAN BORROWING, TO PRINCIPAL INSTALLMENTS IN INVERSE ORDER OF
MATURITY.


 


SECTION 2.13.                             MANDATORY PREPAYMENTS.


 


(A)           WITHIN THREE BUSINESS DAYS OF RECEIPT BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OF PROCEEDS IN EXCESS OF $25,000 OF ANY SALE OR DISPOSITION BY
THE BORROWER OR SUCH SUBSIDIARY OF ANY OF ITS ASSETS (EXCLUDING (I) SALES OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS, (II) SALES OF WORN-OUT, SURPLUS OR
OBSOLETE EQUIPMENT, (III) SALES OF ASSETS THE PROCEEDS OF WHICH ARE INVESTED OR
COMMITTED TO BE INVESTED INTO THE BUSINESSES OF THE BORROWER AND ITS
SUBSIDIARIES WITHIN 180 DAYS AFTER SUCH ASSETS ARE SOLD, (IV) INSURANCE PROCEEDS
(LESS ANY COSTS OF RECOVERY) WHICH ARE INVESTED OR COMMITTED TO BE INVESTED INTO
THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES WITHIN 180 DAYS OF RECEIPT,
(V) SALES OR LIQUIDATIONS OF PERMITTED INVESTMENTS, (VI) SALES OF ACCOUNTS
RECEIVABLE IN CONNECTION WITH SETTLEMENT OR COLLECTION AND (VII) SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OTHER SALES OF ASSETS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES WITH AN AGGREGATE BOOK VALUE NOT TO EXCEED
$5,000,000 IN ANY FISCAL YEAR) THE BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT
EQUAL TO ALL SUCH PROCEEDS, NET OF COMMISSIONS AND OTHER REASONABLE, TAXES,
RESERVES FOR PURCHASE PRICE ADJUSTMENTS AND POST-CLOSING OBLIGATIONS, AND
CUSTOMARY TRANSACTION COSTS, FEES AND EXPENSES PROPERLY ATTRIBUTABLE TO SUCH
TRANSACTION AND PAYABLE BY SUCH BORROWER IN CONNECTION THEREWITH (IN EACH CASE,
PAID TO NON-AFFILIATES). ANY SUCH PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH
SECTION 2.13(D).


 


(B)           IF THE BORROWER OR ANY OF ITS SUBSIDIARIES ISSUES ANY DEBT OR
EQUITY SECURITIES (OTHER THAN INDEBTEDNESS PERMITTED UNDER SECTION 7.1, EQUITY
SECURITIES ISSUED BY A SUBSIDIARY OF THE BORROWER TO THE BORROWER OR ANOTHER
SUBSIDIARY OR EQUITY SECURITIES TRANSFERRED OR ALLOCATED TO THE BORROWER’S ESOP
OR STOCK OPTION PLANS) THEN NO LATER THAN THREE BUSINESS DAYS FOLLOWING THE DATE
OF RECEIPT OF THE PROCEEDS THEREOF, BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT
EQUAL TO 50%, IN THE CASE OF EQUITY SECURITIES, AND 100% IN THE CASE OF DEBT
SECURITIES, OF ALL SUCH PROCEEDS, NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS
AND OTHER REASONABLE COSTS


 


31

--------------------------------------------------------------------------------



 


PAID TO NON-AFFILIATES IN CONNECTION THEREWITH. ANY SUCH PREPAYMENT SHALL BE
APPLIED IN ACCORDANCE WITH SECTION 2.13(D).


 


(C)           INTENTIONALLY DELETED.


 


(D)           AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS MADE PURSUANT
TO SECTIONS 2.13(A) OR (B) SHALL BE APPLIED FIRST, TO ADMINISTRATIVE AGENT’S
FEES AND REIMBURSABLE EXPENSES THEN DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN
DOCUMENTS; SECOND, TO ALL OTHER FEES AND REIMBURSABLE EXPENSES OF THE LENDERS
AND THE ISSUING BANK THEN DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS;
THIRD, TO INTEREST THEN DUE AND PAYABLE ON THE LOANS; FOURTH, TO THE PRINCIPAL
BALANCE OF THE TERM LOANS, UNTIL THE SAME SHALL HAVE BEEN PAID IN FULL; FIFTH,
TO THE PRINCIPAL BALANCE OF THE SWINGLINE LOANS, UNTIL THE SAME SHALL HAVE BEEN
PAID IN FULL, TO THE SWINGLINE LENDER; SIXTH, TO THE PRINCIPAL BALANCE OF THE
REVOLVING LOANS, UNTIL THE SAME SHALL HAVE BEEN PAID IN FULL, AND SEVENTH, TO
CASH COLLATERALIZE THE LETTERS OF CREDIT IN ACCORDANCE WITH SECTION 2.23(G) IN
AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND
UNPAID FEES THEREON. THE REVOLVING COMMITMENTS OF THE LENDERS SHALL NOT BE
PERMANENTLY REDUCED BY THE AMOUNT OF ANY PREPAYMENTS MADE PURSUANT THIS THE
SECTION 2.13(D).


 


(E)           IF AT ANY TIME THE REVOLVING CREDIT EXPOSURE OF ALL LENDERS
EXCEEDS THE AGGREGATE REVOLVING COMMITMENT AMOUNT, AS REDUCED PURSUANT TO
SECTION 2.9 OR OTHERWISE, THE BORROWER SHALL IMMEDIATELY REPAY SWINGLINE LOANS
AND REVOLVING LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS, TOGETHER WITH ALL ACCRUED
AND UNPAID INTEREST ON SUCH EXCESS AMOUNT AND ANY AMOUNTS DUE UNDER SECTION
2.20. EACH PREPAYMENT SHALL BE APPLIED FIRST TO THE SWINGLINE LOANS TO THE FULL
EXTENT THEREOF, SECOND TO THE BASE RATE LOANS TO THE FULL EXTENT THEREOF, AND
FINALLY TO EURODOLLAR LOANS TO THE FULL EXTENT THEREOF. IF AFTER GIVING EFFECT
TO PREPAYMENT OF ALL SWINGLINE LOANS AND REVOLVING LOANS, THE REVOLVING CREDIT
EXPOSURE OF ALL LENDERS EXCEEDS THE AGGREGATE REVOLVING COMMITMENT AMOUNT, THE
BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME
OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE ISSUING BANK AND THE
LENDERS, AN AMOUNT IN CASH EQUAL TO SUCH EXCESS PLUS ANY ACCRUED AND UNPAID FEES
THEREON TO BE HELD AS COLLATERAL FOR THE LC EXPOSURE. SUCH ACCOUNT SHALL BE
ADMINISTERED IN ACCORDANCE WITH SECTION 2.23(G) HEREOF.


 


SECTION 2.14.                             INTEREST ON LOANS.


 


(A)           THE BORROWER SHALL PAY INTEREST ON EACH BASE RATE LOAN AT THE BASE
RATE IN EFFECT FROM TIME TO TIME AND ON EACH EURODOLLAR LOAN AT THE ADJUSTED
LIBO RATE FOR THE APPLICABLE INTEREST PERIOD IN EFFECT FOR SUCH LOAN, PLUS, IN
EACH CASE, THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME. THE BORROWER SHALL
PAY INTEREST ON EACH INDEX RATE LOAN AT THE INDEX RATE PLUS THE APPLICABLE
MARGIN IN EFFECT FROM TIME TO TIME. THE INTEREST RATE ON INDEX RATE LOANS SHALL
BE ESTABLISHED BASED ON THE INDEX RATE IN EFFECT ON THE FIRST INDEX RATE
DETERMINATION DATE, AND SHALL BE ADJUSTED ON EACH INDEX RATE DETERMINATION DATE
THEREAFTER TO REFLECT THE INDEX RATE THEN IN EFFECT.


 


(B)           THE BORROWER SHALL PAY INTEREST ON EACH SWINGLINE LOAN AT THE
SWINGLINE RATE IN EFFECT FROM TIME TO TIME.


 


32

--------------------------------------------------------------------------------



 


(C)           WHILE AN EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, AT THE
OPTION OF THE REQUIRED LENDERS, THE BORROWER SHALL PAY INTEREST (“DEFAULT
INTEREST”) WITH RESPECT TO ALL EURODOLLAR LOANS AND AT THE RATE OTHERWISE
APPLICABLE FOR THE THEN-CURRENT INTEREST PERIOD PLUS AN ADDITIONAL 2% PER ANNUM
UNTIL THE LAST DAY OF SUCH INTEREST PERIOD, AND THEREAFTER, AND WITH RESPECT TO
ALL INDEX RATE LOANS (INCLUDING ALL SWINGLINE LOANS) AND BASE RATE LOANS AND ALL
OTHER OBLIGATIONS HEREUNDER (OTHER THAN LOANS), AT AN ALL-IN RATE IN EFFECT FOR
BASE RATE LOANS, PLUS AN ADDITIONAL 2% PER ANNUM.


 


(D)           INTEREST ON THE PRINCIPAL AMOUNT OF ALL LOANS SHALL ACCRUE FROM
AND INCLUDING THE DATE SUCH LOANS ARE MADE TO BUT EXCLUDING THE DATE OF ANY
REPAYMENT THEREOF. INTEREST ON ALL OUTSTANDING BASE RATE LOANS, INDEX RATE LOANS
AND SWINGLINE LOANS SHALL BE PAYABLE MONTHLY IN ARREARS ON THE LAST DAY OF EACH
CALENDAR MONTH AND ON THE REVOLVING COMMITMENT TERMINATION DATE OR THE MATURITY
DATE, AS THE CASE MAY BE. INTEREST ON ALL OUTSTANDING EURODOLLAR LOANS SHALL BE
PAYABLE ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO, AND, IN THE
CASE OF ANY EURODOLLAR LOANS HAVING AN INTEREST PERIOD IN EXCESS OF THREE
MONTHS, ON EACH DAY WHICH OCCURS EVERY THREE MONTHS AFTER THE INITIAL DATE OF
SUCH INTEREST PERIOD, AND ON THE REVOLVING COMMITMENT TERMINATION DATE OR THE
MATURITY DATE, AS THE CASE MAY BE. INTEREST ON ANY LOAN WHICH IS CONVERTED INTO
A LOAN OF ANOTHER TYPE OR WHICH IS REPAID OR PREPAID SHALL BE PAYABLE ON THE
DATE OF SUCH CONVERSION OR ON THE DATE OF ANY SUCH REPAYMENT OR PREPAYMENT (ON
THE AMOUNT REPAID OR PREPAID) THEREOF. ALL DEFAULT INTEREST SHALL BE PAYABLE ON
DEMAND.


 


(E)           THE ADMINISTRATIVE AGENT SHALL DETERMINE EACH INTEREST RATE
APPLICABLE TO THE LOANS HEREUNDER AND SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS OF SUCH RATE IN WRITING (OR BY TELEPHONE, PROMPTLY CONFIRMED IN
WRITING). ANY SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.


 


SECTION 2.15.                             FEES.


 


(A)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN
ACCOUNT FEES IN THE AMOUNTS AND AT THE TIMES PREVIOUSLY AGREED UPON IN WRITING
BY THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING LOAN LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT
THE APPLICABLE PERCENTAGE PER ANNUM (DETERMINED DAILY IN ACCORDANCE WITH
SCHEDULE I) ON THE DAILY AMOUNT OF THE UNUSED REVOLVING COMMITMENT OF SUCH
REVOLVING LOAN LENDER DURING THE AVAILABILITY PERIOD. FOR PURPOSES OF COMPUTING
COMMITMENT FEES WITH RESPECT TO THE REVOLVING COMMITMENTS, THE REVOLVING
COMMITMENT OF EACH REVOLVING LOAN LENDER SHALL BE DEEMED USED TO THE EXTENT OF
THE OUTSTANDING REVOLVING LOANS AND LC EXPOSURE, BUT NOT SWINGLINE EXPOSURE, OF
SUCH LENDER.


 


(C)           THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF EACH REVOLVING LOAN LENDER, A LETTER OF CREDIT FEE WITH RESPECT
TO ITS PARTICIPATION IN EACH LETTER OF CREDIT, WHICH SHALL ACCRUE AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR LOANS THEN IN EFFECT ON THE
AVERAGE DAILY AMOUNT OF SUCH REVOLVING LOAN LENDER’S LC EXPOSURE ATTRIBUTABLE TO
SUCH LETTER OF CREDIT DURING THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE
OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE DATE ON WHICH SUCH LETTER OF
CREDIT


 


33

--------------------------------------------------------------------------------



 


EXPIRES OR IS DRAWN IN FULL (INCLUDING WITHOUT LIMITATION ANY LC EXPOSURE THAT
REMAINS OUTSTANDING AFTER THE REVOLVING COMMITMENT TERMINATION DATE) AND (II) TO
THE ISSUING BANK FOR ITS OWN ACCOUNT A FRONTING FEE, WHICH SHALL ACCRUE AT THE
RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE AVAILABILITY PERIOD (OR UNTIL THE DATE THAT SUCH LETTER OF CREDIT IS
IRREVOCABLY CANCELLED, WHICHEVER IS LATER), AS WELL AS THE ISSUING BANK’S
STANDARD FEES WITH RESPECT TO ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER. NOTWITHSTANDING THE
FOREGOING, IF THE REQUIRED LENDERS ELECT TO INCREASE THE INTEREST RATE ON THE
LOANS TO THE DEFAULT INTEREST PURSUANT TO SECTION 2.14(C), THE RATE PER ANNUM
USED TO CALCULATE THE LETTER OF CREDIT FEE PURSUANT TO CLAUSE (I) ABOVE SHALL
AUTOMATICALLY BE INCREASED BY AN ADDITIONAL 2% PER ANNUM.


 


(D)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF EACH LENDER, THE UPFRONT FEE PREVIOUSLY AGREED UPON BY THE
BORROWER AND THE ADMINISTRATIVE AGENT, WHICH SHALL BE DUE AND PAYABLE ON THE
CLOSING DATE.


 


(E)           ACCRUED FEES UNDER PARAGRAPHS (B) AND (C) ABOVE SHALL BE PAYABLE
QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING ON DECEMBER 31, 2007, AND ON THE REVOLVING COMMITMENT
TERMINATION DATE (AND IF LATER, THE DATE THE LOANS AND LC EXPOSURE SHALL BE
REPAID IN THEIR ENTIRETY); PROVIDED FURTHER, THAT ANY SUCH FEES ACCRUING AFTER
THE REVOLVING COMMITMENT TERMINATION DATE SHALL BE PAYABLE ON DEMAND.


 


SECTION 2.16.                             COMPUTATION OF INTEREST AND FEES. ALL
COMPUTATIONS OF INTEREST AND FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR
OF 360 DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING
THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST OR FEES ARE
PAYABLE (TO THE EXTENT COMPUTED ON THE BASIS OF DAYS ELAPSED). EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST AMOUNT OR FEE HEREUNDER
SHALL BE MADE IN GOOD FAITH AND, EXCEPT FOR MANIFEST ERROR, SHALL BE FINAL,
CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


SECTION 2.17.                             INABILITY TO DETERMINE INTEREST RATES.
IF PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR ANY EURODOLLAR BORROWING
OR ON THE INDEX RATE DETERMINATION DATE FOR ANY INDEX RATE BORROWING,


 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT INTERBANK MARKET, ADEQUATE MEANS DO NOT
EXIST FOR ASCERTAINING LIBOR FOR SUCH INTEREST PERIOD OR THE INDEX RATE ON SUCH
INDEX RATE DETERMINATION DATE, OR

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE OR THE INDEX RATE DOES NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER, AS THE CASE
MAY BE) OF MAKING, FUNDING OR MAINTAINING THEIR (OR ITS, AS THE CASE MAY BE) 
EURODOLLAR LOANS FOR SUCH INTEREST PERIOD OR ITS INDEX RATE LOANS, AS
APPLICABLE,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until

 

34

--------------------------------------------------------------------------------


 

the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or Index Rate Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans or Index Rate
Loans shall be suspended and (ii) all such affected Loans shall be converted
into Base Rate Loans on the last day of the then current Interest Period
applicable thereto and all Index Rate Loans shall automatically be converted to
Base Rate Loans, unless, in either case, the Borrower prepays such Loans in
accordance with this Agreement. Unless the Borrower notifies the Administrative
Agent at least one Business Day before the date of any Eurodollar Revolving
Borrowing for which a Notice of Revolving Borrowing has previously been given
that it elects not to borrow on such date, then such Revolving Borrowing shall
be made as a Base Rate Borrowing.

 


SECTION 2.18.          ILLEGALITY. IF ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL
OR IMPOSSIBLE FOR ANY LENDER TO MAKE, MAINTAIN OR FUND ANY EURODOLLAR LOAN OR
INDEX RATE LOAN AND SUCH LENDER SHALL SO NOTIFY THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE THEREOF TO THE BORROWER AND THE
OTHER LENDERS, WHEREUPON UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND
THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER
EXIST, THE OBLIGATION OF SUCH LENDER TO MAKE EURODOLLAR REVOLVING LOANS OR INDEX
RATE LOANS, OR TO CONTINUE OR CONVERT OUTSTANDING LOANS AS OR INTO EURODOLLAR
LOANS OR INDEX RATE LOANS, SHALL BE SUSPENDED. IN THE CASE OF THE MAKING OF A
EURODOLLAR REVOLVING BORROWING OR AN INDEX RATE BORROWING, SUCH LENDER’S
REVOLVING LOAN SHALL BE MADE AS A BASE RATE LOAN AS PART OF THE SAME REVOLVING
BORROWING FOR THE SAME INTEREST PERIOD AND IF THE AFFECTED EURODOLLAR LOAN IS
THEN OUTSTANDING, SUCH LOAN SHALL BE CONVERTED TO A BASE RATE LOAN EITHER (I) ON
THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR
LOAN IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH LOAN TO SUCH DATE OR
(II) IMMEDIATELY IF SUCH LENDER SHALL DETERMINE THAT IT MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH EURODOLLAR LOAN TO SUCH DATE, AND IMMEDIATELY IN THE
CASE OF AN INDEX RATE LOAN. NOTWITHSTANDING THE FOREGOING, THE AFFECTED LENDER
SHALL, PRIOR TO GIVING SUCH NOTICE TO THE ADMINISTRATIVE AGENT, DESIGNATE A
DIFFERENT APPLICABLE LENDING OFFICE IF SUCH DESIGNATION WOULD AVOID THE NEED FOR
GIVING SUCH NOTICE AND IF SUCH DESIGNATION WOULD NOT OTHERWISE BE COMMERCIALLY
DISADVANTAGEOUS TO SUCH LENDER IN THE GOOD FAITH EXERCISE OF ITS DISCRETION.


 


SECTION 2.19.                             INCREASED COSTS.


 


(A)           IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
ADJUSTED LIBO RATE OR THE INDEX RATE HEREUNDER AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE OR THE INDEX RATE) OR
THE ISSUING BANK; OR

 

(II)           IMPOSE ON ANY LENDER OR ON THE ISSUING BANK OR THE EURODOLLAR
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR ANY EURODOLLAR
LOANS OR INDEX RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR ANY
PARTICIPATION THEREIN;

 

35

--------------------------------------------------------------------------------


 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or Index
Rate Loan or to increase the cost to such Lender or the Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then such Lender or Issuing Bank shall
promptly notify the Borrower and the Administrative Agent in writing of the
facts underlying such increase in cost and the Borrower shall promptly pay, upon
written notice from and demand by such Lender on the Borrower (with a copy of
such notice and demand to the Administrative Agent), to the Administrative Agent
for the account of such Lender, within five Business Days after the date of such
notice and demand, additional amount or amounts sufficient to compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 


(B)           IF ANY LENDER OR THE ISSUING BANK SHALL HAVE DETERMINED THAT ON OR
AFTER THE DATE OF THIS AGREEMENT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR THE ISSUING BANK’S CAPITAL (OR ON THE CAPITAL OF SUCH LENDER’S OR
THE ISSUING BANK’S PARENT CORPORATION) AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S
PARENT CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES OR THE POLICIES OF
SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION WITH RESPECT TO CAPITAL
ADEQUACY) THEN SUCH LENDER OR ISSUING BANK SHALL PROMPTLY NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT IN WRITING OF THE FACTS UNDERLYING SUCH INCREASE IN
COST AND, FROM TIME TO TIME, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY THE
BORROWER OF WRITTEN DEMAND BY SUCH LENDER (WITH A COPY THEREOF TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR
THE ISSUING BANK’S PARENT CORPORATION FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR
SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION, AS THE CASE MAY BE,
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION 2.19 SHALL BE DELIVERED TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AND SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY ANY SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, SUCH AMOUNT OR AMOUNTS WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION 2.19 SHALL NOT CONSTITUTE A WAIVER
OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION,
PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE
ISSUING BANK PURSUANT TO THIS SECTION 2.19 FOR ANY INCREASED COSTS INCURRED OR
REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR
THE ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER IN WRITING OF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT
THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


 


36

--------------------------------------------------------------------------------



 


SECTION 2.20.                             FUNDING INDEMNITY. IN THE EVENT OF (A)
THE PAYMENT OF ANY PRINCIPAL OF A EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OR CONTINUATION OF A EURODOLLAR LOAN OTHER THAN ON
THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, OR (C) THE FAILURE BY
THE BORROWER TO BORROW, PREPAY, CONVERT OR CONTINUE ANY EURODOLLAR LOAN ON THE
DATE SPECIFIED IN ANY APPLICABLE NOTICE (REGARDLESS OF WHETHER SUCH NOTICE IS
WITHDRAWN OR REVOKED), THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE
EACH LENDER, WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND FROM SUCH
LENDER, FOR ANY LOSS, COST OR EXPENSE ATTRIBUTABLE TO SUCH EVENT. IN THE CASE OF
A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE SHALL BE DEEMED TO INCLUDE AN
AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (A) THE AMOUNT OF
INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN
IF SUCH EVENT HAD NOT OCCURRED AT THE ADJUSTED LIBO RATE APPLICABLE TO SUCH
EURODOLLAR LOAN FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD THEREFOR (OR IN THE CASE OF A FAILURE TO
BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST
PERIOD FOR SUCH EURODOLLAR LOAN) OVER (B) THE AMOUNT OF INTEREST THAT WOULD
ACCRUE ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN FOR THE SAME PERIOD IF
THE ADJUSTED LIBO RATE WERE SET ON THE DATE SUCH EURODOLLAR LOAN WAS PREPAID OR
CONVERTED OR THE DATE ON WHICH THE BORROWER FAILED TO BORROW, CONVERT OR
CONTINUE SUCH EURODOLLAR LOAN. EACH LENDER AGREES TO USE COMMERCIALLY REASONABLE
EFFORTS TO MITIGATE THE AMOUNT OF EACH LOSS, COST OR EXPENSE REFERRED TO IN THIS
SECTION 2.20. A CERTIFICATE AS TO ANY ADDITIONAL AMOUNT PAYABLE UNDER THIS
SECTION 2.20 SUBMITTED TO THE BORROWER BY ANY LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


 


SECTION 2.21.                             TAXES.


 


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED, THAT IF THE BORROWER SHALL BE
REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS,
THEN, SUBJECT TO THE PROVISIONS OF SECTION 2.21(E), (I) THE SUM PAYABLE SHALL BE
INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.21) THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK (AS THE CASE MAY BE) SHALL
RECEIVE AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS
BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER
SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE ISSUING BANK, WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.21) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO


 


37

--------------------------------------------------------------------------------



 


THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON
ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE CODE OR ANY TREATY TO WHICH THE UNITED
STATES IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER
TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), ON OR PRIOR TO THE
DATE ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER OR A PARTICIPANT UNDER THIS
AGREEMENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EACH FOREIGN LENDER AGREES THAT IT WILL DELIVER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER (OR IN THE CASE OF A PARTICIPANT,
TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED),
AS APPROPRIATE, TWO (2) DULY COMPLETED COPIES OF (I) INTERNAL REVENUE SERVICE
FORM W-8 ECI, OR ANY SUCCESSOR FORM THERETO, CERTIFYING THAT THE PAYMENTS
RECEIVED FROM THE BORROWER HEREUNDER ARE EFFECTIVELY CONNECTED WITH SUCH FOREIGN
LENDER’S CONDUCT OF A TRADE OR BUSINESS IN THE UNITED STATES; OR (II) INTERNAL
REVENUE SERVICE FORM W-8 BEN, OR ANY SUCCESSOR FORM THERETO, CERTIFYING THAT
SUCH FOREIGN LENDER IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH
THE UNITED STATES IS A PARTY WHICH REDUCES THE RATE OF WITHHOLDING TAX ON
PAYMENTS OF INTEREST; OR (III) INTERNAL REVENUE SERVICE FORM W-8 BEN, OR ANY
SUCCESSOR FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, TOGETHER WITH A
CERTIFICATE (A) ESTABLISHING THAT THE PAYMENT TO THE FOREIGN LENDER QUALIFIES AS
“PORTFOLIO INTEREST” EXEMPT FROM U.S. WITHHOLDING TAX UNDER CODE SECTION 871(H)
OR 881(C), AND (B) STATING THAT (1) THE FOREIGN LENDER IS NOT A BANK FOR
PURPOSES OF CODE SECTION 881(C)(3)(A), OR THE OBLIGATION OF THE BORROWER
HEREUNDER IS NOT, WITH RESPECT TO SUCH FOREIGN LENDER, A LOAN AGREEMENT ENTERED
INTO IN THE ORDINARY COURSE OF ITS TRADE OR BUSINESS, WITHIN THE MEANING OF THAT
SECTION; (2) THE FOREIGN LENDER IS NOT A 10% SHAREHOLDER OF THE BORROWER WITHIN
THE MEANING OF CODE SECTION 871(H)(3) OR 881(C)(3)(B); AND (3) THE FOREIGN
LENDER IS NOT A CONTROLLED FOREIGN CORPORATION THAT IS RELATED TO THE BORROWER
WITHIN THE MEANING OF CODE SECTION 881(C)(3)(C); OR (IV) SUCH OTHER INTERNAL
REVENUE SERVICE FORMS AS MAY BE APPLICABLE TO THE FOREIGN LENDER, INCLUDING
FORMS W-8 IMY OR W-8 EXP. EACH SUCH FOREIGN LENDER SHALL DELIVER TO THE BORROWER
AND THE ADMINISTRATIVE AGENT SUCH FORMS ON OR BEFORE THE DATE THAT IT BECOMES A
PARTY TO THIS AGREEMENT (OR IN THE CASE OF A PARTICIPANT, ON OR BEFORE THE DATE
SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION). IN ADDITION, EACH SUCH
FOREIGN LENDER SHALL DELIVER SUCH FORMS WITHIN 10 DAYS AFTER THE OBSOLESCENCE OR
INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH FOREIGN LENDER. EACH SUCH
FOREIGN LENDER SHALL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT
AT ANY TIME THAT IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE INTERNAL REVENUE SERVICE FOR SUCH PURPOSE). IF A
FOREIGN LENDER IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX
IN RESPECT OF PAYMENTS TO BE MADE TO SUCH LENDER UNDER THIS AGREEMENT AND DOES
NOT DELIVER THE INTERNAL REVENUE SERVICE FORMS AND CERTIFICATES DESCRIBED IN THE
PRECEDING SENTENCES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT OR WITHIN TEN
(10) DAYS AFTER THE OBSOLESCENCE OR INVALIDITY OF ANY PREVIOUSLY DELIVERED FORM,
THE


 


38

--------------------------------------------------------------------------------



 


BORROWER SHALL WITHHOLD TAXES FROM PAYMENTS TO SUCH FOREIGN LENDER AT THE
APPLICABLE STATUTORY RATES AND THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY
ADDITIONAL AMOUNT, AS A RESULT OF SUCH WITHHOLDING, PROVIDED THAT ALL SUCH
WITHHOLDING SHALL CEASE UPON THE DELIVERY BY THE FOREIGN LENDER TO THE BORROWER
AND THE ADMINISTRATIVE AGENT OF THE INTERNAL REVENUE SERVICE FORMS AND
CERTIFICATES REQUIRED TO BE DELIVERED PURSUANT TO THIS SECTION 2.21(E).


 


SECTION 2.22.                             PAYMENTS GENERALLY; PRO RATA
TREATMENT; SHARING OF SET-OFFS.


 


(A)           EACH BORROWING HEREUNDER, EACH PAYMENT BY THE BORROWER ON ACCOUNT
OF ANY COMMITMENT FEE OR LETTER OF CREDIT FEE (OTHER THAN THE FRONTING FEE
PAYABLE SOLELY TO THE ISSUING BANK) AND ANY REDUCTION OF THE REVOLVING
COMMITMENTS OF THE REVOLVING LOAN LENDERS SHALL BE MADE PRO RATA ACCORDING TO
THE RESPECTIVE PRO RATA SHARES OF THE RELEVANT LENDERS. EACH PAYMENT (OTHER THAN
PREPAYMENTS) IN RESPECT OF PRINCIPAL OR INTEREST IN RESPECT OF THE LOANS AND
EACH PAYMENT IN RESPECT OF FEES PAYABLE HEREUNDER SHALL BE APPLIED TO THE
AMOUNTS OF SUCH OBLIGATIONS OWING TO THE LENDERS PRO RATA ACCORDING TO THE
RESPECTIVE AMOUNTS THEN DUE AND OWING TO THE LENDERS.


 


(B)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) OF THE TERM LOANS SHALL
BE ALLOCATED AMONG THE TERM LOAN LENDERS HOLDING SUCH TERM LOANS PRO RATA BASED
ON THE PRINCIPAL AMOUNT OF SUCH TERM LOANS HELD BY SUCH TERM LOAN LENDERS.
PREPAYMENTS SHALL BE APPLIED TO THE INSTALLMENTS OF SUCH TERM LOANS IN THE
INVERSE ORDER OF THE SCHEDULED MATURITIES OF SUCH INSTALLMENTS. AMOUNTS PREPAID
ON ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


 


(C)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWERS ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING
LOANS THEN HELD BY THE REVOLVING LOAN LENDERS. EACH PAYMENT IN RESPECT OF LC
DISBURSEMENTS IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO THE ISSUING
BANK THAT ISSUED SUCH LETTERS OF CREDIT.


 


(D)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC
DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTIONS 2.19, 2.20 OR 2.21, OR
OTHERWISE) PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, FREE AND CLEAR OF ANY DEFENSES, RIGHTS OF SET-OFF,
COUNTERCLAIM, OR WITHHOLDING OR DEDUCTION OF TAXES. ANY AMOUNTS RECEIVED AFTER
SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF
CALCULATING INTEREST THEREON. ALL SUCH PAYMENTS SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE (AND, PENDING DISBURSEMENT, SHALL BE
HELD IN TRUST BY THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS),
EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.19,
2.20 AND 2.21 AND 10.3 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.
THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR
THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF. IF PAYMENTS ARE REQUIRED TO BE MADE BY THE ADMINISTRATIVE AGENT
TO THE LENDERS HEREUNDER, AND ARE NOT IN FACT MADE AVAILABLE WITHIN ONE (1)
BUSINESS DAY AFTER THE ADMINISTRATIVE AGENT’S RECEIPT THEREOF, THEN SUCH LENDER
SHALL BE ENTITLED TO RECOVER SUCH AMOUNT FROM THE ADMINISTRATIVE AGENT, TOGETHER
WITH ACCRUED INTEREST THEREON FOR EACH DAY FROM THE DATE OF RECEIPT AT THE
FEDERAL FUNDS RATE. IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A


 


39

--------------------------------------------------------------------------------



 


DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE MADE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. ALL
PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


(E)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND
UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES, AND (III) LAST, TOWARDS PAYMENT OF ALL
OTHER OBLIGATIONS THEN DUE, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF SUCH OBLIGATIONS THEN DUE TO SUCH PARTIES.


 


(F)            IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR
SWINGLINE LOANS THAT WOULD RESULT IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF
OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED, THAT (I) IF
ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT
GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). THE BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(G)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER WILL MAKE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT OR AMOUNTS DUE. IN SUCH EVENT, IF THE BORROWER
HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND


 


40

--------------------------------------------------------------------------------



 


THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(H)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.4(B), 2.7(B), 2.22(D), 2.23(D) OR (E) OR 10.3(D),
THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


 


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 2.13 OR THIS
SECTION 2.22, EACH TERM LOAN LENDER MAY, AT ITS OPTION, DECLINE ANY MANDATORY
PREPAYMENT APPLICABLE TO THE TERM LOANS OF SUCH LENDER. ACCORDINGLY, WITH
RESPECT TO THE AMOUNT OF ANY MANDATORY PREPAYMENT DESCRIBED IN SECTION 2.13 THAT
IS ALLOCATED TO TERM LOANS (SUCH AMOUNTS, THE “TERM LOAN PREPAYMENT AMOUNT”),
THE BORROWER WILL, IN THE CASE OF ANY MANDATORY PREPAYMENT REQUIRED TO BE MADE
PURSUANT TO SECTION 2.13, IN LIEU OF APPLYING SUCH AMOUNT TO THE PREPAYMENT OF
THE TERM LOANS, AS PROVIDED IN PARAGRAPH SECTION 2.13(D), ON THE DATE SPECIFIED
IN SECTION 2.13 FOR SUCH MANDATORY PREPAYMENT, GIVE THE ADMINISTRATIVE AGENT
TELEPHONIC NOTICE (PROMPTLY CONFIRMED IN WRITING) REQUESTING THAT THE
ADMINISTRATIVE AGENT PREPARE AND PROVIDE TO EACH TERM LOAN LENDER A NOTICE
(EACH, A “PREPAYMENT OPTION NOTICE”) AS DESCRIBED BELOW. AS PROMPTLY AS
PRACTICABLE AFTER RECEIVING SUCH NOTICE FROM THE BORROWER, THE ADMINISTRATIVE
AGENT WILL SEND TO EACH TERM LOAN LENDER A PREPAYMENT OPTION NOTICE, WHICH SHALL
BE IN THE FORM OF EXHIBIT 2.22, AND SHALL INCLUDE AN OFFER BY THE BORROWER TO
PREPAY ON THE DATE (EACH A “PREPAYMENT DATE”) THAT IS 10 BUSINESS DAYS AFTER THE
DATE OF THE PREPAYMENT OPTION NOTICE, THE RELEVANT TERM LOANS OF SUCH TERM LOAN
LENDER BY AN AMOUNT EQUAL TO THE PORTION OF THE TERM LOAN PREPAYMENT AMOUNT
INDICATED IN SUCH TERM LOAN LENDER’S PREPAYMENT OPTION NOTICE AS BEING
APPLICABLE TO SUCH TERM LOAN LENDER’S TERM LOANS. ON THE PREPAYMENT DATE, (I)
THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT THE AGGREGATE AMOUNT
NECESSARY TO PREPAY THAT PORTION OF THE OUTSTANDING RELEVANT TERM LOANS IN
RESPECT OF WHICH TERM LOAN LENDERS HAVE ACCEPTED PREPAYMENT AS DESCRIBED ABOVE
(SUCH TERM LOAN LENDERS, THE “ACCEPTING LENDERS”), AND SUCH AMOUNT SHALL BE
APPLIED TO REDUCE THE TERM LOAN PREPAYMENT AMOUNTS WITH RESPECT TO EACH
ACCEPTING LENDER, (II) THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT AN
AMOUNT EQUAL TO TERM LOAN PREPAYMENT AMOUNT NOT ACCEPTED BY THE ACCEPTING
LENDERS, AND SUCH AMOUNT SHALL BE APPLIED TO THE PREPAYMENT OF THE REVOLVING
LOANS UNTIL PAID IN FULL, AND (III) THE REMAINING PORTION OF THE TERM LOAN
PREPAYMENT AMOUNT NOT ACCEPTED BY THE ACCEPTING LENDERS SHALL BE APPLIED TO THE
TERM LOANS PRO RATA ACCORDING TO THE AMOUNTS THEN DUE AND OWING TO THE TERM LOAN
LENDERS.


 


SECTION 2.23.                             LETTERS OF CREDIT.


 


(A)           DURING THE AVAILABILITY PERIOD, THE ISSUING BANK, IN RELIANCE UPON
THE AGREEMENTS OF THE OTHER LENDERS PURSUANT TO SECTION 2.23(D), AGREES TO
ISSUE, AT THE REQUEST OF THE BORROWER, LETTERS OF CREDIT FOR THE ACCOUNT OF THE
BORROWER ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH; PROVIDED, THAT (I)
EACH LETTER OF CREDIT SHALL EXPIRE ON THE EARLIER OF (A) THE DATE ONE YEAR AFTER
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT (OR IN THE CASE OF ANY RENEWAL OR


 


41

--------------------------------------------------------------------------------



 


EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (B) THE DATE
THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE REVOLVING COMMITMENT TERMINATION
DATE; (II) EACH LETTER OF CREDIT SHALL BE IN A STATED AMOUNT OF AT LEAST
$100,000; AND (III) THE BORROWER MAY NOT REQUEST ANY LETTER OF CREDIT, IF, AFTER
GIVING EFFECT TO SUCH ISSUANCE (A) THE AGGREGATE LC EXPOSURE WOULD EXCEED THE LC
COMMITMENT OR (B) THE AGGREGATE REVOLVING CREDIT EXPOSURE OF ALL LENDERS WOULD
EXCEED THE AGGREGATE REVOLVING COMMITMENT AMOUNT. EACH LENDER SHALL BE DEEMED
TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE
ISSUING BANK WITHOUT RECOURSE A PARTICIPATION IN EACH LETTER OF CREDIT EQUAL TO
SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER
SUCH LETTER OF CREDIT (I) ON THE CLOSING DATE WITH RESPECT TO ALL EXISTING
LETTERS OF CREDIT AND (II) ON THE DATE OF ISSUANCE WITH RESPECT TO ALL OTHER
LETTERS OF CREDIT. EACH ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO
UTILIZE THE REVOLVING COMMITMENT OF EACH LENDER BY AN AMOUNT EQUAL TO THE AMOUNT
OF SUCH PARTICIPATION.


 


(B)           TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR ANY AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL
GIVE THE ISSUING BANK AND THE ADMINISTRATIVE AGENT IRREVOCABLE WRITTEN NOTICE AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF SUCH ISSUANCE
SPECIFYING THE DATE (WHICH SHALL BE A BUSINESS DAY) SUCH LETTER OF CREDIT IS TO
BE ISSUED (OR AMENDED, EXTENDED OR RENEWED, AS THE CASE MAY BE), THE EXPIRATION
DATE OF SUCH LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND
ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT. IN ADDITION
TO THE SATISFACTION OF THE CONDITIONS IN ARTICLE 3 THE ISSUANCE OF SUCH LETTER
OF CREDIT (OR ANY AMENDMENT WHICH INCREASES THE AMOUNT OF SUCH LETTER OF CREDIT)
WILL BE SUBJECT TO THE FURTHER CONDITIONS THAT SUCH LETTER OF CREDIT SHALL BE IN
SUCH FORM AND CONTAIN SUCH TERMS AS THE ISSUING BANK SHALL APPROVE AND THAT THE
BORROWER SHALL HAVE EXECUTED AND DELIVERED ANY ADDITIONAL APPLICATIONS,
AGREEMENTS AND INSTRUMENTS RELATING TO SUCH LETTER OF CREDIT AS THE ISSUING BANK
SHALL REASONABLY REQUIRE; PROVIDED, THAT IN THE EVENT OF ANY CONFLICT BETWEEN
SUCH APPLICATIONS, AGREEMENTS OR INSTRUMENTS AND THIS AGREEMENT, THE TERMS OF
THIS AGREEMENT SHALL CONTROL.


 


(C)           AT LEAST TWO BUSINESS DAYS PRIOR TO THE ISSUANCE OF ANY LETTER OF
CREDIT, THE ISSUING BANK WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY
TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED SUCH NOTICE
AND IF NOT, THE ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY
THEREOF. UNLESS THE ISSUING BANK HAS RECEIVED NOTICE FROM THE ADMINISTRATIVE
AGENT ON OR BEFORE THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE THE ISSUING
BANK IS TO ISSUE THE REQUESTED LETTER OF CREDIT (1) DIRECTING THE ISSUING BANK
NOT TO ISSUE THE LETTER OF CREDIT BECAUSE SUCH ISSUANCE IS NOT THEN PERMITTED
HEREUNDER BECAUSE OF THE LIMITATIONS SET FORTH IN SECTION 2.23(A) OR THAT ONE OR
MORE CONDITIONS SPECIFIED IN ARTICLE 3 ARE NOT THEN SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE ISSUING BANK SHALL, ON THE REQUESTED DATE,
ISSUE SUCH LETTER OF CREDIT IN ACCORDANCE WITH THE ISSUING BANK’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.


 


(D)           THE ISSUING BANK SHALL EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT PROMPTLY FOLLOWING ITS
RECEIPT THEREOF. THE ISSUING BANK SHALL NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS
MADE OR WILL MAKE A LC DISBURSEMENT THEREUNDER; PROVIDED, THAT ANY FAILURE TO
GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO SUCH LC
DISBURSEMENT. THE


 


42

--------------------------------------------------------------------------------



 


BORROWER SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED TO REIMBURSE THE
ISSUING BANK FOR ANY LC DISBURSEMENTS PAID BY THE ISSUING BANK IN RESPECT OF
SUCH DRAWING, WITHOUT PRESENTMENT, DEMAND OR OTHER FORMALITIES OF ANY KIND.
UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT PRIOR TO 11:00 A.M. (NEW YORK TIME) ON THE BUSINESS DAY IMMEDIATELY PRIOR
TO THE DATE ON WHICH SUCH DRAWING IS HONORED THAT THE BORROWER INTENDS TO
REIMBURSE THE ISSUING BANK FOR THE AMOUNT OF SUCH DRAWING IN FUNDS OTHER THAN
FROM THE PROCEEDS OF REVOLVING LOANS, THE BORROWER SHALL BE DEEMED TO HAVE
TIMELY GIVEN A NOTICE OF REVOLVING BORROWING TO THE ADMINISTRATIVE AGENT
REQUESTING THE LENDERS TO MAKE A BASE RATE BORROWING ON THE DATE ON WHICH SUCH
DRAWING IS HONORED IN AN EXACT AMOUNT DUE TO THE ISSUING BANK; PROVIDED, THAT
FOR PURPOSES SOLELY OF SUCH BORROWING, THE CONDITIONS PRECEDENTS SET FORTH IN
SECTION 3.2 HEREOF SHALL NOT BE APPLICABLE. THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE LENDERS OF SUCH BORROWING IN ACCORDANCE WITH SECTION 2.3, AND EACH
LENDER SHALL MAKE THE PROCEEDS OF ITS BASE RATE LOAN INCLUDED IN SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK IN
ACCORDANCE WITH SECTION 2.7. THE PROCEEDS OF SUCH BORROWING SHALL BE APPLIED
DIRECTLY BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR SUCH LC
DISBURSEMENT.


 


(E)           IF FOR ANY REASON A BASE RATE BORROWING MAY NOT BE (AS DETERMINED
IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS NOT, MADE IN
ACCORDANCE WITH THE FOREGOING PROVISIONS, THEN EACH LENDER (OTHER THAN THE
ISSUING BANK) SHALL BE OBLIGATED TO FUND THE PARTICIPATION THAT SUCH LENDER
PURCHASED PURSUANT TO SUBSECTION (A) IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF
SUCH LC DISBURSEMENT ON AND AS OF THE DATE WHICH SUCH BASE RATE BORROWING SHOULD
HAVE OCCURRED. EACH LENDER’S OBLIGATION TO FUND ITS PARTICIPATION SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING WITHOUT LIMITATION (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT THAT SUCH LENDER OR ANY OTHER PERSON MAY HAVE AGAINST THE ISSUING
BANK OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (II) THE EXISTENCE OF A
DEFAULT OR AN EVENT OF DEFAULT OR THE TERMINATION OF THE AGGREGATE REVOLVING
COMMITMENTS, (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE)
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, (IV) ANY BREACH OF THIS AGREEMENT BY
THE BORROWER OR ANY OTHER LENDER, (V) ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR (VI) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, PROVIDED, HOWEVER, THAT THE
OBLIGATION OF EACH LENDER TO FUND SUCH PARTICIPATION INTEREST IS SUBJECT TO THE
CONDITION THAT THE ISSUING BANK BELIEVED IN GOOD FAITH THAT ALL CONDITIONS UNDER
SECTION 3.2 WERE SATISFIED AT THE TIME THE APPLICABLE LETTER OF CREDIT WAS
ISSUED. ON THE DATE THAT SUCH PARTICIPATION IS REQUIRED TO BE FUNDED, EACH
LENDER SHALL PROMPTLY TRANSFER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF
ITS PARTICIPATION TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING
BANK. WHENEVER, AT ANY TIME AFTER THE ISSUING BANK HAS RECEIVED FROM ANY SUCH
LENDER THE FUNDS FOR ITS PARTICIPATION IN A LC DISBURSEMENT, THE ISSUING BANK
(OR THE ADMINISTRATIVE AGENT ON ITS BEHALF) RECEIVES ANY PAYMENT ON ACCOUNT
THEREOF, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, AS THE CASE MAY BE, WILL
DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF SUCH PAYMENT; PROVIDED, THAT IF
SUCH PAYMENT IS REQUIRED TO BE RETURNED FOR ANY REASON TO THE BORROWER OR TO A
TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR SIMILAR OFFICIAL IN ANY BANKRUPTCY
PROCEEDING, SUCH LENDER WILL RETURN TO THE ADMINISTRATIVE AGENT OR THE ISSUING
BANK ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR
THE ISSUING BANK TO IT.


 


(F)            TO THE EXTENT THAT ANY LENDER SHALL FAIL TO PAY ANY AMOUNT
REQUIRED TO BE PAID PURSUANT TO PARAGRAPH (E) ABOVE ON THE DUE DATE THEREFOR,
SUCH LENDER SHALL PAY INTEREST TO


 


43

--------------------------------------------------------------------------------



 


THE ISSUING BANK (THROUGH THE ADMINISTRATIVE AGENT) ON SUCH AMOUNT FROM SUCH DUE
DATE TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE FEDERAL
FUNDS RATE; PROVIDED, THAT IF SUCH LENDER SHALL FAIL TO MAKE SUCH PAYMENT TO THE
ISSUING BANK WITHIN THREE (3) BUSINESS DAYS OF SUCH DUE DATE, THEN,
RETROACTIVELY TO THE DUE DATE, SUCH LENDER SHALL BE OBLIGATED TO PAY INTEREST ON
SUCH AMOUNT AT THE RATE SET FORTH IN SECTION 2.14(C).


 


(G)           IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE
BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
ISSUING BANK AND THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF
SUCH DATE PLUS ANY ACCRUED AND UNPAID FEES THEREON; PROVIDED, THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO
THE BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF SECTION 8.1. SUCH DEPOSIT SHALL
BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT. THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT. BORROWER AGREES TO EXECUTE ANY
DOCUMENTS AND/OR CERTIFICATES TO EFFECTUATE THE INTENT OF THIS PARAGRAPH. OTHER
THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS
SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND
AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.
INTEREST AND PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH
ACCOUNT. MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO
REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAD NOT BEEN
REIMBURSED AND TO THE EXTENT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF
THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME
OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, WITH THE CONSENT OF THE
REQUIRED LENDERS, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. IF THE BORROWER IS REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF
AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT SO APPLIED AS AFORESAID)
SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


 


(H)           PROMPTLY FOLLOWING THE END OF EACH CALENDAR QUARTER, THE ISSUING
BANK SHALL DELIVER (THROUGH THE ADMINISTRATIVE AGENT) TO EACH LENDER AND THE
BORROWER A REPORT DESCRIBING THE AGGREGATE LETTERS OF CREDIT OUTSTANDING AT THE
END OF SUCH FISCAL QUARTER. UPON THE REQUEST OF ANY LENDER FROM TIME TO TIME,
THE ISSUING BANK SHALL DELIVER TO SUCH LENDER ANY OTHER INFORMATION REASONABLY
REQUESTED BY SUCH LENDER WITH RESPECT TO EACH LETTER OF CREDIT THEN OUTSTANDING.


 


(I)            THE BORROWER’S OBLIGATION TO REIMBURSE LC DISBURSEMENTS HEREUNDER
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PERFORMED STRICTLY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF ANY OF THE FOLLOWING CIRCUMSTANCES:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR
THIS AGREEMENT;

 

44

--------------------------------------------------------------------------------


 

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER MAY HAVE AT ANY TIME
AGAINST A BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS
OR ENTITIES FOR WHOM ANY SUCH BENEFICIARY OR TRANSFEREE MAY BE ACTING), ANY
LENDER (INCLUDING THE ISSUING BANK) OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT OR THE LETTER OF CREDIT OR ANY DOCUMENT RELATED HERETO OR
THERETO OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT
PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)          PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT TO THE ISSUING BANK THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(V)           ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION
2.23, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF
AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER; OR

 

(VI)          THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence, bad faith or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised due
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

45

--------------------------------------------------------------------------------


 


(J)            UNLESS OTHERWISE EXPRESSLY AGREED BY THE ISSUING BANK AND THE
BORROWER WHEN A LETTER OF CREDIT IS ISSUED AND SUBJECT TO APPLICABLE LAWS,
PERFORMANCE UNDER LETTERS OF CREDIT BY THE ISSUING BANK, ITS CORRESPONDENTS, AND
THE BENEFICIARIES THEREOF WILL BE GOVERNED BY THE RULES OF THE “INTERNATIONAL
STANDBY PRACTICES 1998” (ISP98) (OR SUCH LATER REVISION AS MAY BE PUBLISHED BY
THE INSTITUTE OF INTERNATIONAL BANKING LAW & PRACTICE ON ANY DATE ANY LETTER OF
CREDIT MAY BE ISSUED)AND TO THE EXTENT NOT INCONSISTENT THEREWITH, THE GOVERNING
LAW OF THIS AGREEMENT SET FORTH IN SECTION 10.5.


 


SECTION 2.24.                             INCREASE OF COMMITMENTS; ADDITIONAL
LENDERS.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 2.24, AND SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER MAY, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME, REQUEST AN
INCREASE IN THE AGGREGATE REVOLVING COMMITMENTS BY AN AMOUNT NOT TO EXCEED
$125,000,000 IN THE AGGREGATE (THE AMOUNT OF ANY SUCH INCREASE, THE “ADDITIONAL
COMMITMENT AMOUNT”). SUCH NOTICE SHALL SET FORTH (I) THE AMOUNT OF THE
ADDITIONAL COMMITMENT AMOUNT BEING REQUESTED (WHICH SHALL BE IN MINIMUM
INCREMENTS OF $1,000,000 AND A MINIMUM AMOUNT OF $25,000,000) AND (II) THE DATE
ON WHICH THE ADDITIONAL COMMITMENT AMOUNT IS REQUESTED TO BECOME EFFECTIVE
(WHICH SHALL NOT BE LESS THAN 15 BUSINESS DAYS (OR SUCH SHORTER PERIOD AS THE
ADMINISTRATIVE AGENT MAY AGREE) NOR MORE THAN 60 DAYS AFTER THE DATE OF SUCH
NOTICE).


 


(B)           FOR A PERIOD OF TEN BUSINESS DAYS FOLLOWING RECEIPT OF SUCH
NOTICE, EACH REVOLVING LOAN LENDER SHALL HAVE THE RIGHT TO ELECT BY WRITTEN
NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT TO INCREASE ITS REVOLVING
COMMITMENT BY A PRINCIPAL AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE ADDITIONAL
COMMITMENT AMOUNT. NO LENDER (OR ANY SUCCESSOR THERETO) SHALL HAVE ANY
OBLIGATION TO INCREASE ITS REVOLVING COMMITMENT OR ITS OTHER OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY DECISION BY A LENDER TO
INCREASE ITS REVOLVING COMMITMENT SHALL BE MADE IN ITS SOLE DISCRETION
INDEPENDENTLY FROM ANY OTHER LENDER.


 


(C)           IF ANY LENDER SHALL NOT ELECT TO INCREASE ITS REVOLVING COMMITMENT
PURSUANT TO SUBSECTION (A) OF THIS SECTION 2.24, THE BORROWER MAY DESIGNATE
ANOTHER BANK OR OTHER FINANCIAL INSTITUTION (WHICH MAY BE, BUT NEED NOT BE, ONE
OR MORE OF THE EXISTING LENDERS) WHICH AT THE TIME AGREES TO, IN THE CASE OF ANY
SUCH PERSON THAT IS AN EXISTING LENDER, INCREASE ITS REVOLVING COMMITMENT AND IN
THE CASE OF ANY OTHER SUCH PERSON (AN “ADDITIONAL LENDER”), BECOME A PARTY TO
THIS AGREEMENT, IF NOT ALREADY A REVOLVING LOAN LENDER; PROVIDED, HOWEVER, THAT
ANY NEW BANK OR FINANCIAL INSTITUTION MUST BE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, WHICH ACCEPTANCE WILL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED. THE SUM OF THE INCREASES IN THE REVOLVING COMMITMENTS OF
THE EXISTING LENDERS PURSUANT TO THIS SUBSECTION (B) PLUS THE REVOLVING
COMMITMENTS OF THE ADDITIONAL LENDERS SHALL NOT IN THE AGGREGATE EXCEED THE
UNSUBSCRIBED AMOUNT OF THE ADDITIONAL COMMITMENT AMOUNT.


 


(D)           RESERVED.


 


(E)           AN INCREASE IN THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS
PURSUANT TO THIS SECTION 2.24 SHALL BECOME EFFECTIVE UPON THE RECEIPT BY THE
ADMINISTRATIVE AGENT OF AN SUPPLEMENT OR JOINDER IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE


 


46

--------------------------------------------------------------------------------



 


AGENT EXECUTED BY THE BORROWER AND BY EACH ADDITIONAL LENDER AND BY EACH OTHER
LENDER WHOSE REVOLVING COMMITMENT IS TO BE INCREASED, SETTING FORTH THE NEW
REVOLVING COMMITMENTS OF SUCH LENDERS AND SETTING FORTH THE AGREEMENT OF EACH
ADDITIONAL LENDER TO BECOME A PARTY TO THIS AGREEMENT AND TO BE BOUND BY ALL THE
TERMS AND PROVISIONS HEREOF, TOGETHER WITH NOTES EVIDENCING SUCH INCREASE IN THE
COMMITMENTS, AND SUCH EVIDENCE OF APPROPRIATE CORPORATE AUTHORIZATION ON THE
PART OF THE BORROWER WITH RESPECT TO THE INCREASE IN THE REVOLVING COMMITMENTS
AND SUCH OPINIONS OF COUNSEL FOR THE BORROWER WITH RESPECT TO THE INCREASE IN
THE REVOLVING COMMITMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(F)            UPON THE ACCEPTANCE OF ANY SUCH AGREEMENT BY THE ADMINISTRATIVE
AGENT, THE AGGREGATE REVOLVING COMMITMENT AMOUNT SHALL AUTOMATICALLY BE
INCREASED BY THE AMOUNT OF THE REVOLVING COMMITMENTS ADDED THROUGH SUCH
AGREEMENT AND SCHEDULE II SHALL AUTOMATICALLY BE DEEMED AMENDED TO REFLECT THE
REVOLVING COMMITMENTS OF ALL LENDERS AFTER GIVING EFFECT TO THE ADDITION OF SUCH
REVOLVING COMMITMENTS.


 


(G)           UPON ANY INCREASE IN THE AGGREGATE AMOUNT OF THE REVOLVING
COMMITMENTS PURSUANT TO THIS SECTION 2.24 THAT IS NOT PRO RATA AMONG ALL
LENDERS, (X) WITHIN FIVE BUSINESS DAYS, IN THE CASE OF ANY BASE RATE LOANS THEN
OUTSTANDING, AND AT THE END OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO, IN THE CASE OF ANY EURODOLLAR LOANS THEN OUTSTANDING, THE BORROWER
SHALL PREPAY SUCH LOANS IN THEIR ENTIRETY AND, TO THE EXTENT THE BORROWER ELECTS
TO DO SO AND SUBJECT TO THE CONDITIONS SPECIFIED IN ARTICLE 3, THE BORROWER
SHALL REBORROW REVOLVING LOANS FROM THE REVOLVING LOAN LENDERS IN PROPORTION TO
THEIR RESPECTIVE REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASE,
UNTIL SUCH TIME AS ALL OUTSTANDING LOANS ARE HELD BY THE LENDERS IN PROPORTION
TO THEIR RESPECTIVE COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASE AND (Y)
EFFECTIVE UPON SUCH INCREASE, THE AMOUNT OF THE PARTICIPATIONS HELD BY EACH
LENDER IN EACH LETTER OF CREDIT THEN OUTSTANDING SHALL BE ADJUSTED AUTOMATICALLY
SUCH THAT, AFTER GIVING EFFECT TO SUCH ADJUSTMENTS, THE LENDERS SHALL HOLD
PARTICIPATIONS IN EACH SUCH LETTER OF CREDIT IN PROPORTION TO THEIR RESPECTIVE
REVOLVING COMMITMENTS.


 


SECTION 2.25.                             MITIGATION OF OBLIGATIONS. IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.19, OR IF THE BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.21, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE SOLE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE UNDER SECTION 2.19 OR SECTION 2.21, AS THE CASE MAY BE, IN THE FUTURE
AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND
WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER. THE BORROWER HEREBY
AGREES TO PAY ALL COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH
SUCH DESIGNATION OR ASSIGNMENT.


 


SECTION 2.26.                             REPLACEMENT OF LENDERS. IF ANY LENDER
IS UNABLE TO FUND ANY EURODOLLAR LOAN OR INDEX RATE LOAN PURSUANT TO SECTION
2.18 OR IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.19, OR IF THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY OF THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.21, OR
IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER OR COMPLY WITH
THE PROVISIONS OF SECTION 2.21(E) OR IF ANY LENDER DOES NOT PROVIDE ITS CONSENT
TO ANY PROPOSED PERMITTED ACQUISITION WHICH MUST BE CONSENTED TO BY THE REQUIRED
LENDERS, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE

 

 

47

--------------------------------------------------------------------------------


 

and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions set forth in Section 10.4(b) all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts) and (iii) in the case of a claim for compensation
under Section 2.19 or payments required to be made pursuant to Section 2.21,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 


ARTICLE 3

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


 


SECTION 3.1.                                   CONDITIONS TO EFFECTIVENESS. THE
OBLIGATIONS OF THE LENDERS (INCLUDING THE SWINGLINE LENDER) TO MAKE LOANS AND
THE OBLIGATION OF THE ISSUING BANK TO ISSUE ANY LETTER OF CREDIT HEREUNDER SHALL
NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 10.2).


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING REIMBURSEMENT
OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT) REQUIRED TO BE REIMBURSED
OR PAID BY THE BORROWER HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT AND UNDER ANY
AGREEMENT WITH THE ADMINISTRATIVE AGENT OR SUNTRUST ROBINSON HUMPHREY, INC., AS
ARRANGER.


 


(B)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED THE
FOLLOWING:


 

(I)            A COUNTERPART OF THIS AGREEMENT SIGNED BY OR ON BEHALF OF EACH
PARTY HERETO OR WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT;

 

(II)           DULY EXECUTED NOTES PAYABLE TO EACH LENDER REQUESTING A NOTE;

 

(III)          THE SUBSIDIARY GUARANTY AGREEMENT DULY EXECUTED BY EACH
SUBSIDIARY LOAN PARTY;

 

(IV)          THE SECURITY AGREEMENT DULY EXECUTED BY THE BORROWER AND EACH
SUBSIDIARY LOAN PARTY;

 

48

--------------------------------------------------------------------------------


 

(V)           A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN
PARTY IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, ATTACHING
AND CERTIFYING COPIES OF ITS BYLAWS AND OF THE RESOLUTIONS OF ITS BOARDS OF
DIRECTORS, OR PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY AGREEMENT, OR
COMPARABLE ORGANIZATIONAL DOCUMENTS AND AUTHORIZATIONS, AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
AND CERTIFYING THE NAME, TITLE AND TRUE SIGNATURE OF EACH OFFICER OF SUCH LOAN
PARTY EXECUTING THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(VI)          CERTIFIED COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION,
CERTIFICATE OF ORGANIZATION OR LIMITED PARTNERSHIP, OR OTHER REGISTERED
ORGANIZATIONAL DOCUMENTS OF EACH LOAN PARTY, TOGETHER WITH CERTIFICATES OF GOOD
STANDING OR EXISTENCE, AS MAY BE AVAILABLE FROM THE SECRETARY OF STATE OF THE
JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND SUCH OTHER JURISDICTIONS
WHERE SUCH LOAN PARTY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION AS MAY
BE REQUIRED BY THE ADMINISTRATIVE AGENT;

 

(VII)         RESERVED;

 

(VIII)        FAVORABLE WRITTEN OPINIONS OF VENABLE LLP, COUNSEL TO THE LOAN
PARTIES, AND OF LOCAL COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, AND COVERING SUCH MATTERS RELATING
TO THE LOAN PARTIES, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREIN AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL REASONABLY
REQUEST;

 

(IX)           A CERTIFICATE, IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE
OFFICER, CERTIFYING THAT (X) NO DEFAULT OR EVENT OF DEFAULT EXISTS, (Y) ALL
REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS ARE TRUE AND CORRECT AND (Z) SINCE THE DATE OF THE FINANCIAL
STATEMENTS OF THE BORROWER DESCRIBED IN SECTION 4.4, THERE SHALL HAVE BEEN NO
CHANGE WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 

(X)            A DULY EXECUTED NOTICE OF BORROWING;

 

(XI)           A DULY EXECUTED FUNDS DISBURSEMENT AGREEMENT, TOGETHER WITH A
REPORT SETTING FORTH THE SOURCES AND USES OF THE PROCEEDS OF THE LOANS TO BE
DISBURSED ON THE CLOSING DATE;

 

(XII)          CERTIFIED COPIES OF ALL CONSENTS, APPROVALS, AUTHORIZATIONS,
REGISTRATIONS AND FILINGS AND ORDERS REQUIRED OR ADVISABLE TO BE MADE OR
OBTAINED UNDER ANY REQUIREMENT OF LAW, OR BY ANY CONTRACTUAL OBLIGATION OF EACH
LOAN PARTY, IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY
AND ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY, AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS, FILINGS
AND ORDERS SHALL BE IN FULL FORCE AND EFFECT AND ALL APPLICABLE WAITING PERIODS
SHALL HAVE EXPIRED, AND NO INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL
AUTHORITY REGARDING THE CREDIT FACILITY OR ANY TRANSACTION BEING FINANCED WITH
THE PROCEEDS THEREOF SHALL BE ONGOING;

 

(XIII)         RESERVED;

 

49

--------------------------------------------------------------------------------


 

(XIV)        A PERFECTION CERTIFICATE (AS DEFINED IN THE SECURITY AGREEMENT)
WITH RESPECT TO THE LOAN PARTIES DATED THE CLOSING DATE AND DULY EXECUTED BY A
RESPONSIBLE OFFICER OF THE BORROWER, AND THE RESULTS OF A SEARCH OF THE UNIFORM
COMMERCIAL CODE FILINGS (OR EQUIVALENT FILINGS) MADE WITH RESPECT TO THE LOAN
PARTIES IN THE STATES (OR OTHER JURISDICTIONS) OF FORMATION OF SUCH PERSONS, AND
IN THE CASE OF THE PERFECTION CERTIFICATE, IN WHICH THE CHIEF EXECUTIVE OFFICE
OF EACH SUCH PERSON IS LOCATED AND IN THE OTHER JURISDICTIONS IN WHICH SUCH
PERSONS MAINTAIN PROPERTY, IN EACH CASE AS INDICATED ON SUCH PERFECTION
CERTIFICATE, TOGETHER WITH COPIES OF THE FINANCING STATEMENTS (OR SIMILAR
DOCUMENTS) DISCLOSED BY SUCH SEARCH, AND ACCOMPANIED BY EVIDENCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT THAT THE LIENS INDICATED IN ANY SUCH FINANCING
STATEMENT (OR SIMILAR DOCUMENT) WOULD BE PERMITTED BY SECTION 7.2 OR HAVE BEEN
OR WILL BE CONTEMPORANEOUSLY RELEASED OR TERMINATED;

 

(XV)         COPIES OF (A) THE INTERNALLY PREPARED QUARTERLY FINANCIAL
STATEMENTS OF BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS FOR THE
FISCAL QUARTER ENDING ON JUNE 30, 2007, AND (B) THE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEARS
ENDING MARCH 31, 2005, MARCH 31, 2006 AND MARCH 31, 2007;

 

(XVI)        A DULY COMPLETED AND EXECUTED COMPLIANCE CERTIFICATE OF THE
INCLUDING PRO FORMA CALCULATIONS OF THE FINANCIAL COVENANTS SET FORTH IN ARTICLE
6 HEREOF AS OF JUNE 30, 2007;

 

(XVII)       CERTIFIED COPIES OF ALL AGREEMENTS, INDENTURES OR NOTES GOVERNING
THE TERMS OF ANY MATERIAL INDEBTEDNESS AND ALL OTHER MATERIAL AGREEMENTS,
DOCUMENTS AND INSTRUMENTS TO WHICH ANY LOAN PARTY OR ANY OF ITS ASSETS ARE
BOUND; AND

 

(XVIII)      A COPY OF, OR A CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE
POLICIES REQUIRED BY THE APPLICABLE PROVISIONS OF THE SECURITY DOCUMENTS, EACH
OF WHICH SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A CUSTOMARY LENDER’S
LOSS PAYABLE ENDORSEMENT AND TO NAME THE ADMINISTRATIVE AGENT AS ADDITIONAL
INSURED, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES
REPRESENTING THE SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE SECURITY
AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE
EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND (II)
EACH PROMISSORY NOTE PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECURITY
AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED
TRANSFER FORM IN BLANK SATISFACTORY TO THE ADMINISTRATIVE AGENT) BY THE PLEDGOR
THEREOF.


 


(D)           EACH DOCUMENT (INCLUDING, WITHOUT LIMITATION, ANY UNIFORM
COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR UNDER
LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED
OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN,
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO
LIENS EXPRESSLY PERMITTED BY SECTION 7.2), SHALL BE IN PROPER FORM FOR FILING,
REGISTRATION OR RECORDATION.


 


50

--------------------------------------------------------------------------------



 


SECTION 3.2.                                   EACH CREDIT EVENT. THE OBLIGATION
OF EACH LENDER TO MAKE A LOAN ON THE OCCASION OF ANY BORROWING AND OF THE
ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT IS SUBJECT TO
THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, ALL REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET
FORTH IN THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF
SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF SUCH
LETTER OF CREDIT, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS OR WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE, IN EACH CASE BEFORE AND AFTER GIVING EFFECT
THERETO; AND


 


(C)           THE BORROWER SHALL HAVE DELIVERED THE REQUIRED NOTICE OF
BORROWING.


 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.

 


SECTION 3.3.                                   DELIVERY OF DOCUMENTS. ALL OF THE
LOAN DOCUMENTS, CERTIFICATES, LEGAL OPINIONS AND OTHER DOCUMENTS AND PAPERS
REFERRED TO IN THIS ARTICLE 3, UNLESS OTHERWISE SPECIFIED, SHALL BE DELIVERED TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH OF THE LENDERS AND, EXCEPT FOR
THE NOTES, IN SUFFICIENT COUNTERPARTS OR COPIES FOR EACH OF THE LENDERS AND
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY IN ALL RESPECTS TO THE
ADMINISTRATIVE AGENT.


 


ARTICLE 4

REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 


SECTION 4.1.                                   EXISTENCE; POWER. THE BORROWER
AND EACH OF ITS SUBSIDIARIES (I) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING AS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) HAS ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, AND (III) IS DULY QUALIFIED
TO DO BUSINESS, AND IS IN GOOD STANDING, IN EACH JURISDICTION WHERE SUCH
QUALIFICATION IS REQUIRED, EXCEPT WHERE A FAILURE TO BE SO QUALIFIED COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 4.2.                                   ORGANIZATIONAL POWER;
AUTHORIZATION. THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY ARE WITHIN SUCH LOAN PARTY’S
ORGANIZATIONAL POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ORGANIZATIONAL, AND IF REQUIRED, SHAREHOLDER, PARTNER OR MEMBER, ACTION. THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER, AND CONSTITUTES,
AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY, WHEN EXECUTED
AND DELIVERED BY SUCH LOAN PARTY, WILL


 

 

51

--------------------------------------------------------------------------------


 


CONSTITUTE, VALID AND BINDING OBLIGATIONS OF THE BORROWER OR SUCH LOAN PARTY (AS
THE CASE MAY BE), ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


SECTION 4.3.                                   GOVERNMENTAL APPROVALS; NO
CONFLICTS. THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AGREEMENT, AND BY EACH LOAN PARTY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY (A) DO NOT REQUIRE ANY MATERIAL CONSENT OR APPROVAL OF, REGISTRATION OR
FILING WITH, OR ANY ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT THOSE AS HAVE
BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT, (B) WILL NOT VIOLATE IN
ANY MATERIAL RESPECT ANY REQUIREMENTS OF LAW APPLICABLE TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES OR ANY JUDGMENT, ORDER OR RULING OF ANY GOVERNMENTAL
AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT IN ANY MATERIAL RESPECT
UNDER ANY INDENTURE, MATERIAL AGREEMENT OR OTHER MATERIAL INSTRUMENT BINDING ON
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF ITS ASSETS OR GIVE RISE TO A
RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT LIENS CREATED
UNDER THE LOAN DOCUMENTS.


 


SECTION 4.4.                                   FINANCIAL STATEMENTS. THE
BORROWER HAS FURNISHED TO EACH LENDER (I) THE AUDITED CONSOLIDATED BALANCE SHEET
OF THE BORROWER AND ITS SUBSIDIARIES AS OF MARCH 31, 2007, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE
FISCAL YEAR THEN ENDED PREPARED BY DELOITTE & TOUCHE LLP AND (II) THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF JUNE 30,
2007, AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME FOR THE FISCAL
QUARTER AND YEAR-TO-DATE PERIOD THEN ENDING, CERTIFIED BY A RESPONSIBLE OFFICER.
SUCH FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF SUCH
DATES AND THE CONSOLIDATED RESULTS OF OPERATIONS FOR SUCH PERIODS IN CONFORMITY
WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO YEAR END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II).
SINCE MARCH 31, 2007, THERE HAVE BEEN NO CHANGES WITH RESPECT TO THE BORROWER
AND ITS SUBSIDIARIES WHICH HAVE HAD OR COULD REASONABLY BE EXPECTED TO HAVE,
SINGLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 4.5.                                   LITIGATION AND ENVIRONMENTAL
MATTERS.


 


(A)           NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY
ARBITRATORS OR GOVERNMENTAL AUTHORITIES IS PENDING AGAINST OR, TO THE KNOWLEDGE
OF THE BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION THAT COULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR (II) WHICH IN ANY MANNER DRAWS
INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


 


(B)           EXCEPT FOR THE MATTERS SET FORTH ON SCHEDULE 4.5, NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR
OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO
ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT
TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY


 


52

--------------------------------------------------------------------------------



 


ENVIRONMENTAL LIABILITY WHICH EITHER SINGLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 4.6.                                   COMPLIANCE WITH LAWS AND
AGREEMENTS. THE BORROWER AND EACH SUBSIDIARY IS IN COMPLIANCE WITH (A) ALL
REQUIREMENTS OF LAW AND ALL JUDGMENTS, DECREES AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY AND (B) ALL INDENTURES, AGREEMENTS OR OTHER INSTRUMENTS BINDING UPON
IT OR ITS PROPERTIES, EXCEPT WHERE NON-COMPLIANCE, EITHER SINGLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 4.7.                                   INVESTMENT COMPANY ACT, ETC.
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS (A) AN “INVESTMENT COMPANY”
OR IS “CONTROLLED” BY AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN, OR
IS REQUIRED TO REGISTER UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,
(B) A “HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED OR (C) OTHERWISE SUBJECT
TO ANY OTHER REGULATORY SCHEME LIMITING ITS ABILITY TO INCUR DEBT OR REQUIRING
ANY APPROVAL OR CONSENT FROM OR REGISTRATION OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY IN CONNECTION THEREWITH.


 


SECTION 4.8.                                   TAXES. THE BORROWER AND ITS
SUBSIDIARIES HAVE TIMELY FILED OR CAUSED TO BE FILED ALL FEDERAL INCOME TAX
RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY
THEM, AND HAVE PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS OR ON
ANY ASSESSMENTS MADE AGAINST IT OR ITS PROPERTY AND ALL OTHER MATERIAL TAXES,
FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL
AUTHORITY, EXCEPT WHERE THE SAME ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH
GAAP. THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER AND ITS
SUBSIDIARIES IN RESPECT OF SUCH TAXES ARE ADEQUATE.


 


SECTION 4.9.                                   MARGIN REGULATIONS. NONE OF THE
PROCEEDS OF ANY OF THE LOANS OR LETTERS OF CREDIT WILL BE USED, DIRECTLY OR
INDIRECTLY, FOR “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITH THE
RESPECTIVE MEANINGS OF EACH OF SUCH TERMS UNDER REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER
IN EFFECT OR FOR ANY PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATION U.
NEITHER THE BORROWER NOR ITS SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF
ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING “MARGIN STOCK.”


 


SECTION 4.10.                             ERISA. NO ERISA EVENT HAS OCCURRED OR
IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH
ERISA EVENTS FOR WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. THE PRESENT VALUE
OF ALL ACCUMULATED BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS
USED FOR PURPOSES OF STATEMENT OF FINANCIAL STANDARDS NO. 87) DID NOT, AS OF THE
DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE
FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE
ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL STANDARDS NO. 87) DID
NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH
AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED
PLANS.

 

53

--------------------------------------------------------------------------------


 


SECTION 4.11.                             OWNERSHIP OF PROPERTY.


 


(A)           EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS GOOD TITLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL OF ITS REAL AND PERSONAL PROPERTY MATERIAL TO
THE OPERATION OF ITS BUSINESS, INCLUDING ALL SUCH PROPERTIES REFLECTED IN THE
MOST RECENT AUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER REFERRED TO IN
SECTION 4.4 OR PURPORTED TO HAVE BEEN ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY
AFTER SAID DATE (EXCEPT AS SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE
OF BUSINESS), IN EACH CASE FREE AND CLEAR OF LIENS OTHER THAN LIENS PERMITTED BY
THIS AGREEMENT. ALL LEASES THAT INDIVIDUALLY OR IN THE AGGREGATE ARE MATERIAL TO
THE BUSINESS OR OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES ARE VALID AND
SUBSISTING AND ARE IN FULL FORCE, EXCEPT FOR SUCH INVALIDITIES WHICH
INDIVIDUALLY OR IN THE AGGREGATE ARE NOT REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)           EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED, OR
OTHERWISE HAS THE RIGHT, TO USE, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE
NAMES, COPYRIGHTS AND OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND
TO THE BEST KNOWLEDGE AND BELIEF OF THE BORROWER, THE USE THEREOF BY THE
BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE IN ANY MATERIAL RESPECT ON THE
RIGHTS OF ANY OTHER PERSON.


 


(C)           THE PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES ARE INSURED
WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES WHICH ARE NOT
AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS WITH SUCH DEDUCTIBLES AND COVERING
SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES
AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE BORROWER OR ANY APPLICABLE
SUBSIDIARY OPERATES.


 


SECTION 4.12.                             DISCLOSURE. NEITHER THE INFORMATION
MEMORANDUM NOR ANY OF THE REPORTS (INCLUDING WITHOUT LIMITATION ALL REPORTS THAT
THE BORROWER IS REQUIRED TO FILE WITH THE SECURITIES AND EXCHANGE COMMISSION),
FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION PREPARED BY THE BORROWER
AND FURNISHED BY OR ON BEHALF OF THE BORROWER TO THE ADMINISTRATIVE AGENT OR ANY
LENDER IN CONNECTION WITH THE NEGOTIATION OR SYNDICATION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER OR THEREUNDER (AS MODIFIED OR
SUPPLEMENTED BY ANY OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, TAKEN AS A WHOLE, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING; PROVIDED, THAT WITH RESPECT TO PROJECTED
FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS
PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS THAT MANAGEMENT OF THE BORROWER
BELIEVED TO BE REASONABLE AT THE TIME SUCH PROJECTED FINANCIAL INFORMATION WAS
PREPARED.


 


SECTION 4.13.                             LABOR RELATIONS. THERE ARE NO STRIKES,
LOCKOUTS OR OTHER MATERIAL LABOR DISPUTES OR GRIEVANCES AGAINST THE BORROWER OR
ANY OF ITS SUBSIDIARIES, OR, TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST OR
AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND NO SIGNIFICANT UNFAIR
LABOR PRACTICE, CHARGES OR GRIEVANCES ARE PENDING AGAINST THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST ANY OF THEM
BEFORE ANY GOVERNMENTAL AUTHORITY WHICH INDIVIDUALLY OR IN THE AGGREGATE ARE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT. ALL PAYMENTS DUE FROM THE
BORROWER OR ANY OF ITS SUBSIDIARIES PURSUANT TO THE PROVISIONS OF ANY COLLECTIVE
BARGAINING AGREEMENT HAVE BEEN PAID OR ACCRUED AS A


 

 

54

--------------------------------------------------------------------------------


 


LIABILITY ON THE BOOKS OF THE BORROWER OR ANY SUCH SUBSIDIARY, EXCEPT WHERE THE
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 4.14.                             SUBSIDIARIES. SCHEDULE 4.14 SETS FORTH
THE NAME OF, THE OWNERSHIP INTEREST OF THE BORROWER IN, THE JURISDICTION OF
INCORPORATION OR ORGANIZATION OF, AND THE TYPE OF, EACH SUBSIDIARY AND
IDENTIFIES EACH SUBSIDIARY THAT IS A SUBSIDIARY LOAN PARTY, IN EACH CASE AS OF
THE CLOSING DATE.


 


SECTION 4.15.                             INSOLVENCY. AFTER GIVING EFFECT TO THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, THE MAKING OF THE LOANS UNDER THIS
AGREEMENT, NEITHER THE BORROWER NOR ITS SUBSIDIARIES WILL BE “INSOLVENT,” WITHIN
THE MEANING OF SUCH TERM AS DEFINED IN § 101 OF TITLE 11 OF THE UNITED STATES
CODE, AS AMENDED FROM TIME TO TIME, OR BE UNABLE TO PAY ITS DEBTS GENERALLY AS
SUCH DEBTS BECOME DUE, OR HAVE AN UNREASONABLY SMALL CAPITAL TO ENGAGE IN ANY
BUSINESS OR TRANSACTION, WHETHER CURRENT OR CONTEMPLATED.


 


SECTION 4.16.                             RESERVED.


 


SECTION 4.17.                             OFAC. NO LOAN PARTY (I) IS A PERSON
WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (II) ENGAGES IN ANY
DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR IS
OTHERWISE ASSOCIATED WITH ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2,
OR (III) IS A PERSON ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS OR SUBJECT TO THE LIMITATIONS OR PROHIBITIONS UNDER ANY OTHER U.S.
DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL REGULATION OR
EXECUTIVE ORDER.


 


SECTION 4.18.                             PATRIOT ACT. EACH LOAN PARTY IS IN
COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH (I) THE TRADING WITH THE ENEMY ACT,
AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED
STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED) AND ANY
OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND (II) THE
UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001). NO PART OF THE
PROCEEDS OF THE LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO
ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER
ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED.


 


SECTION 4.19.                             DEBARMENT AND SUSPENSION. NO EVENT HAS
OCCURRED AND, TO THE KNOWLEDGE OF THE BORROWER, NO CONDITION EXISTS THAT IS
REASONABLY LIKELY TO RESULT IN THE DEBARMENT OR SUSPENSION OF A LOAN PARTY FROM
ANY CONTRACTING WITH THE GOVERNMENT, AND NO LOAN PARTY NOR ANY AFFILIATE OF A
LOAN PARTY HAS BEEN SUBJECT TO ANY SUCH DEBARMENT OR SUSPENSION PRIOR TO THE
DATE OF THIS AGREEMENT. THERE IS NO GOVERNMENT INVESTIGATION OR INQUIRY PENDING,
OR TO THE KNOWLEDGE OF THE BORROWER, THREATENED, AGAINST ANY LOAN PARTY
INVOLVING FRAUD, DECEPTION OR WILLFUL MISCONDUCT IN CONNECTION WITH ANY
GOVERNMENT CONTRACT OF A LOAN PARTY OR A SUBSIDIARY OR ANY ACTIVITIES OF ANY
LOAN PARTY OR ANY SUBSIDIARY.

 

55

--------------------------------------------------------------------------------


 


SECTION 4.20.                             SECURITY DOCUMENTS.


 


(A)           THE SECURITY AGREEMENT, UPON EXECUTION AND DELIVERY THEREOF BY THE
PARTIES THERETO, WILL CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST
IN THE COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) AND THE PROCEEDS
THEREOF, IN WHICH A SECURITY INTEREST MAY BE PERFECTED UNDER THE NEW YORK
UNIFORM COMMERCIAL CODE AS IN EFFECT AT THE RELEVANT TIME BY FILING OF FINANCING
STATEMENTS OR OBTAINING CONTROL OR POSSESSION, AND THE LIEN CREATED UNDER THE
SECURITY AGREEMENT IS (OR WILL BE, UPON THE FILING OF APPROPRIATE FINANCING
STATEMENTS AND GRANTS OF SECURITY IN INTELLECTUAL PROPERTY, THE EXECUTION OF
APPROPRIATE CONTROL AGREEMENTS AND DELIVERY OF CERTIFICATED SECURITIES AND
INSTRUMENTS TO THE ADMINISTRATIVE AGENT) A FULLY PERFECTED LIEN ON, AND SECURITY
INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH
COLLATERAL), IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER
THAN WITH RESPECT TO LIENS PERMITTED BY SECTION 7.2.


 


(B)           AS OF THE CLOSING DATE, NEITHER THE BORROWER NOR ANY SUBSIDIARY
OWNS IN FEE ANY REAL PROPERTY.


 


(C)           SCHEDULE 4.20 LISTS COMPLETELY AND CORRECTLY AS OF THE CLOSING
DATE ALL REAL PROPERTY LEASED BY THE BORROWER AND THE SUBSIDIARIES AND THE
ADDRESSES THEREOF. AS OF THE CLOSING DATE, THE BORROWER AND THE SUBSIDIARIES
HAVE VALID LEASES IN ALL THE REAL PROPERTY SET FORTH ON SCHEDULE 4.20.


 


ARTICLE 5

AFFIRMATIVE COVENANTS


 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 


SECTION 5.1.                                   FINANCIAL STATEMENTS AND OTHER
INFORMATION. THE BORROWER WILL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER:


 


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR OF BORROWER, A COPY OF THE ANNUAL AUDITED REPORT FOR
SUCH FISCAL YEAR FOR THE BORROWER AND ITS SUBSIDIARIES, CONTAINING A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF
SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS (TOGETHER WITH ALL FOOTNOTES THERETO) OF THE
BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL AND REPORTED ON BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING (WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION, EXCEPTION OR EXPLANATION AND WITHOUT ANY QUALIFICATION OR
EXCEPTION AS TO SCOPE OF SUCH AUDIT, EXCEPT FOR ANY QUALIFICATION TO THE EFFECT
THAT SUCH ACCOUNTANTS DID NOT AUDIT THE FINANCIAL STATEMENTS OF ANY TARGET OF A
PERMITTED ACQUISITION FOR ANY FISCAL YEAR PRIOR TO ACQUISITION OF THE TARGET OF
A PERMITTED ACQUISITION BY THE BORROWER OR ANY SUBSIDIARY) TO THE EFFECT THAT
SUCH FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH


 


56

--------------------------------------------------------------------------------



 


FISCAL YEAR ON A CONSOLIDATED AND CONSOLIDATING BASIS IN ACCORDANCE WITH GAAP
AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH
CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS;


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH FISCAL QUARTER OF THE BORROWER, AN UNAUDITED CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END
OF SUCH FISCAL QUARTER AND THE RELATED UNAUDITED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF SUCH FISCAL YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING QUARTER
AND THE CORRESPONDING PORTION OF BORROWER’S PREVIOUS FISCAL YEAR;


 


(C)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A COMPLIANCE CERTIFICATE SIGNED BY THE
PRINCIPAL EXECUTIVE OFFICER AND THE PRINCIPAL FINANCIAL OFFICER OF THE BORROWER;


 


(D)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, OR DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE
CASE MAY BE;


 


(E)           NOT LESS THAN TEN DAYS PRIOR TO SUCH CHANGE, WRITTEN NOTICE OF ANY
CHANGE (I) IN ANY LOAN PARTY’S CORPORATE NAME, (II) IN THE JURISDICTION OF
ORGANIZATION OR FORMATION OF ANY LOAN PARTY, (III) IN ANY LOAN PARTY’S IDENTITY
OR FORM OF ORGANIZATION OR (IV) IN ANY LOAN PARTY’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER. THE BORROWER ALSO AGREES PROMPTLY TO NOTIFY THE
ADMINISTRATIVE AGENT IF ANY MATERIAL PORTION OF THE COLLATERAL IS DAMAGED OR
DESTROYED; AND


 


(F)            PROMPTLY FOLLOWING ANY REQUEST THEREFOR BY THE ADMINISTRATIVE
AGENT OR ANY LENDER AND SUBJECT TO APPLICABLE LAW AND REGULATIONS, SUCH OTHER
INFORMATION REGARDING THE RESULTS OF OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF THE BORROWER OR ANY SUBSIDIARY AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY REASONABLY REQUEST.


 

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, Borrower
may satisfy its obligation to deliver the financial statements referred to in
clauses (a) and (b) above (i) by delivering such financial statements by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time, or (ii) to the extent such
financial statements are publicly available by virtue of their filing with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange.

 


SECTION 5.2.                                   NOTICES OF MATERIAL EVENTS.


 


(A)           THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH
LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING AFTER A RESPONSIBLE OFFICER OF THE
BORROWER HAS KNOWLEDGE:


 


57

--------------------------------------------------------------------------------



 

(I)            THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

(II)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY
OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR, TO THE KNOWLEDGE
OF THE BORROWER, AFFECTING THE BORROWER OR ANY SUBSIDIARY WHICH, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(III)          THE OCCURRENCE OF ANY EVENT OR ANY OTHER DEVELOPMENT BY WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES (I) FAILS TO COMPLY WITH ANY ENVIRONMENTAL
LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) BECOMES SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) RECEIVES NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY, OR (IV) BECOMES AWARE OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY
AND IN EACH OF THE PRECEDING CLAUSES, WHICH INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(IV)          THE OCCURRENCE OF ANY ERISA EVENT THAT ALONE, OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$2,500,000;

 

(V)           THE OCCURRENCE OF ANY MATERIAL DEFAULT OR EVENT OF DEFAULT, OR THE
RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY WRITTEN NOTICE OF AN
ALLEGED DEFAULT OR EVENT OF DEFAULT, RESPECT OF ANY MATERIAL INDEBTEDNESS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(VI)          PROMPTLY AFTER ANY LOAN PARTY’S RECEIPT THEREOF, NOTICE OF ANY
FINAL DECISION OF A CONTRACTING OFFICER DISALLOWING COSTS AGGREGATING MORE THAN
$1,000,000, WHICH DISALLOWED COSTS ARISE OUT OF ANY AUDIT OF GOVERNMENT
CONTRACTS OF ANY LOAN PARTY; AND

 

(VII)         ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 


(B)           EACH NOTICE DELIVERED UNDER THIS SECTION 5.2 SHALL BE ACCOMPANIED
BY A WRITTEN STATEMENT OF A RESPONSIBLE OFFICER SETTING FORTH THE DETAILS OF THE
EVENT OR DEVELOPMENT REQUIRING SUCH NOTICE AND ANY ACTION TAKEN OR PROPOSED TO
BE TAKEN WITH RESPECT THERETO.


 


SECTION 5.3.                                   EXISTENCE; CONDUCT OF BUSINESS.
THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE
DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND
EFFECT ITS LEGAL EXISTENCE AND ITS RESPECTIVE RIGHTS, LICENSES, PERMITS,
PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES MATERIAL
TO THE CONDUCT OF ITS BUSINESS, EXCEPT FOR FAILURES WHICH WILL NOT, INDIVIDUALLY
OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND
WILL CONTINUE TO ENGAGE IN THE SAME BUSINESS AS PRESENTLY CONDUCTED OR SUCH
OTHER BUSINESSES THAT ARE REASONABLY RELATED THERETO; PROVIDED, THAT NOTHING IN
THIS SECTION 5.3 SHALL PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR
DISSOLUTION PERMITTED UNDER SECTION 7.3.


 


SECTION 5.4.                                   COMPLIANCE WITH LAWS, ETC. THE
BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS,
RULES, REGULATIONS AND REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO
ITS BUSINESS AND PROPERTIES, INCLUDING WITHOUT LIMITATION, ALL ENVIRONMENTAL
LAWS, ERISA AND OSHA, EXCEPT WHERE THE FAILURE TO DO SO, EITHER


 

 

58

--------------------------------------------------------------------------------


 


INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


SECTION 5.5.                                   PAYMENT OF OBLIGATIONS. THE
BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PAY AND DISCHARGE AT
OR BEFORE MATURITY, ALL OF ITS OBLIGATIONS AND LIABILITIES (INCLUDING WITHOUT
LIMITATION ALL TAX LIABILITIES AND CLAIMS THAT COULD RESULT IN A STATUTORY LIEN)
BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE
VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (B) THE BORROWER OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND (C) THE
FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT OR WOULD RESULT IN A PERMITTED ENCUMBRANCE.


 


SECTION 5.6.                                   BOOKS AND RECORDS. THE BORROWER
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD
AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN ALL MATERIAL RESPECTS
SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES TO THE EXTENT NECESSARY TO PREPARE THE CONSOLIDATED FINANCIAL
STATEMENTS OF BORROWER IN CONFORMITY WITH GAAP.


 


SECTION 5.7.                                   VISITATION, INSPECTION, ETC.
SUBJECT TO APPLICABLE LAW AND THE PROVISIONS OF SECTION 10.11, THE BORROWER
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER, TO VISIT AND INSPECT ITS PROPERTIES, TO
EXAMINE ITS BOOKS AND RECORDS AND TO MAKE COPIES AND TAKE EXTRACTS THEREFROM, TO
DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS WITH ANY OF ITS OFFICERS AND WITH ITS
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES DURING
NORMAL BUSINESS HOURS AND AS OFTEN AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUEST AFTER REASONABLE PRIOR NOTICE TO THE BORROWER; PROVIDED,
HOWEVER, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO PRIOR NOTICE
SHALL BE REQUIRED. THE ADMINISTRATIVE AGENT MAY DISCUSS THE STATUS OF GOVERNMENT
CONTRACTS OF EACH LOAN PARTY WITH THE APPLICABLE CONTRACTING OFFICERS. THE
ADMINISTRATIVE AGENT AGREES TO (A) GIVE THE BORROWER NOT FEWER THAN TWO DAYS’
PRIOR WRITTEN NOTICE OF TAKING ANY ACTION DESCRIBED IN THE PRECEDING SENTENCE,
(B) OBTAIN THE BORROWER’S PERMISSION (WHICH IS NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) PRIOR TO CONTACTING THE CONTRACTING OFFICER UNDER ANY
GOVERNMENT CONTRACT, AND (C) PROVIDE THE BORROWER AN OPPORTUNITY TO PARTICIPATE
IN ANY SUCH DISCUSSION, PROVIDED THAT IF A DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE SHALL NOT BE REQUIRED TO GIVE
SUCH PRIOR NOTICE, OBTAIN SUCH PERMISSION OR PERMIT SUCH PARTICIPATION.


 


SECTION 5.8.                                   MAINTENANCE OF PROPERTIES;
INSURANCE. THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A)
KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD
WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN
WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE WITH RESPECT
TO ITS PROPERTIES AND BUSINESS, AND THE PROPERTIES AND BUSINESS OF ITS
SUBSIDIARIES, AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
COMPANIES IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS.


 


SECTION 5.9.                                   USE OF PROCEEDS AND LETTERS OF
CREDIT. THE BORROWER WILL USE THE PROCEEDS OF ALL LOANS TO REFINANCE THE
INDEBTEDNESS OF THE BORROWER OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT,
PAYMENT OF TRANSACTIONAL EXPENSES RELATED THERETO, FINANCE WORKING


 

 

59

--------------------------------------------------------------------------------


 


CAPITAL NEEDS, PERMITTED ACQUISITIONS, PAYMENT OF TRANSACTIONAL EXPENSES RELATED
THERETO, REPURCHASES OF SHARES OF CAPITAL STOCK PERMITTED BY THIS AGREEMENT,
CAPITAL EXPENDITURES AND FOR OTHER GENERAL CORPORATE PURPOSES OF THE BORROWER
AND ITS SUBSIDIARIES. NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER
DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT WOULD VIOLATE ANY RULE OR
REGULATION OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, INCLUDING
REGULATIONS T, U OR X. ALL LETTERS OF CREDIT WILL BE USED FOR GENERAL CORPORATE
PURPOSES.


 


SECTION 5.10.                             RESERVED.


 


SECTION 5.11.                             ADDITIONAL SUBSIDIARIES. IF ANY
SUBSIDIARY IS ACQUIRED OR FORMED AFTER THE CLOSING DATE, THE BORROWER WILL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF AND, WITHIN TEN
(10) BUSINESS DAYS AFTER ANY SUCH SUBSIDIARY IS ACQUIRED OR FORMED, WILL CAUSE
SUCH SUBSIDIARY TO BECOME A SUBSIDIARY LOAN PARTY. A SUBSIDIARY SHALL BECOME AN
ADDITIONAL SUBSIDIARY LOAN PARTY BY EXECUTING AND DELIVERING TO THE
ADMINISTRATIVE AGENT A SUBSIDIARY GUARANTY SUPPLEMENT, A SECURITY AGREEMENT AND
SUCH OTHER SECURITY DOCUMENTS AS ARE REQUIRED BY SECTION 5.12, ACCOMPANIED BY
(I) ALL OTHER LOAN DOCUMENTS RELATED THERETO, (II) CERTIFIED COPIES OF
CERTIFICATES OR ARTICLES OF INCORPORATION OR ORGANIZATION, BY-LAWS, MEMBERSHIP
OPERATING AGREEMENTS, AND OTHER ORGANIZATIONAL DOCUMENTS, APPROPRIATE
AUTHORIZING RESOLUTIONS OF THE BOARD OF DIRECTORS OF SUCH SUBSIDIARIES, AND
OPINIONS OF COUNSEL COMPARABLE TO THOSE DELIVERED PURSUANT TO SECTION 3.1, AND
(III) SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.
NO SUBSIDIARY THAT BECOMES A SUBSIDIARY LOAN PARTY SHALL THEREAFTER CEASE TO BE
A SUBSIDIARY LOAN PARTY OR BE ENTITLED TO BE RELEASED OR DISCHARGED FROM ITS
OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY AGREEMENT OR ITS RESPECTIVE SECURITY
AGREEMENT.


 


SECTION 5.12.                             FURTHER ASSURANCES. THE BORROWER WILL,
AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, EXECUTE ANY AND ALL FURTHER
DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL
FURTHER ACTION (INCLUDING FILING UNIFORM COMMERCIAL CODE AND OTHER FINANCING
STATEMENTS, MORTGAGES AND DEEDS OF TRUST AND PREPARING ALL DOCUMENTATION
RELATING TO FILINGS UNDER THE ASSIGNMENT OF CLAIMS ACT) THAT MAY BE REQUIRED
UNDER APPLICABLE LAW, OR THAT THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST, IN ORDER TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS AND IN ORDER TO GRANT, PRESERVE, PROTECT AND PERFECT THE
VALIDITY AND FIRST PRIORITY OF THE SECURITY INTERESTS CREATED OR INTENDED TO BE
CREATED BY THE SECURITY DOCUMENTS; PROVIDED, HOWEVER, THAT NOTWITHSTANDING
ANYTHING ELSE TO THE CONTRARY IN THE LOAN DOCUMENTS, NONE OF THE LOAN PARTIES
SHALL BE REQUIRED TO MAKE FILINGS UNDER THE ASSIGNMENT OF CLAIMS ACT FOR THE
ASSIGNMENT OF GOVERNMENT CONTRACTS TO THE ADMINISTRATIVE AGENT UNLESS (A) SUCH
GOVERNMENT CONTRACT CONSTITUTES A MATERIAL CONTRACT AND (B) THE ADMINISTRATIVE
AGENT SHALL HAVE REQUESTED, IN ITS REASONABLE DISCRETION, THAT A FILING UNDER
THE ASSIGNMENT OF CLAIMS ACT BE MADE WITH RESPECT TO SUCH GOVERNMENT CONTRACT.
THE BORROWER WILL CAUSE ANY SUBSEQUENTLY ACQUIRED OR ORGANIZED SUBSIDIARY TO
BECOME A LOAN PARTY BY EXECUTING THE SECURITY AGREEMENT AND EACH APPLICABLE
SECURITY DOCUMENT IN FAVOR OF THE ADMINISTRATIVE AGENT. IN ADDITION, FROM TIME
TO TIME, THE BORROWER WILL, AT ITS COST AND EXPENSE, PROMPTLY SECURE THE
OBLIGATIONS BY PLEDGING OR CREATING, OR CAUSING TO BE PLEDGED OR CREATED,
PERFECTED SECURITY INTERESTS WITH RESPECT TO SUCH OF ITS ASSETS AND PROPERTIES
AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL DESIGNATE (IT BEING
UNDERSTOOD THAT IT IS THE INTENT OF THE PARTIES THAT THE OBLIGATIONS SHALL BE
SECURED BY SUBSTANTIALLY ALL THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES
(INCLUDING REAL AND OTHER PROPERTIES ACQUIRED SUBSEQUENT TO THE CLOSING DATE)).


 

60

--------------------------------------------------------------------------------


 


SUCH SECURITY INTERESTS AND LIENS WILL BE CREATED UNDER THE SECURITY DOCUMENTS
AND OTHER SECURITY AGREEMENTS, MORTGAGES, DEEDS OF TRUST AND OTHER INSTRUMENTS
AND DOCUMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO
THE LENDERS ALL SUCH INSTRUMENTS AND DOCUMENTS (INCLUDING LEGAL OPINIONS, TITLE
INSURANCE POLICIES AND LIEN SEARCHES) AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST TO EVIDENCE COMPLIANCE WITH THIS SECTION 5.12. THE BORROWER
AGREES TO PROVIDE SUCH EVIDENCE AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST AS TO THE PERFECTION AND PRIORITY STATUS OF EACH SUCH SECURITY INTEREST
AND LIEN. IN FURTHERANCE OF THE FOREGOING, THE BORROWER WILL GIVE PROMPT NOTICE
TO THE ADMINISTRATIVE AGENT OF THE ACQUISITION BY THE BORROWER OR ANY OF THE
SUBSIDIARIES OF ANY REAL PROPERTY (OR ANY FEE INTEREST IN REAL PROPERTY) HAVING
A VALUE IN EXCESS OF $500,000.


 


SECTION 5.13.                             PRIMARY OPERATING ACCOUNT. THE
BORROWER WILL, AND WILL CAUSE EACH LOAN PARTY TO, MAINTAIN ITS PRIMARY OPERATING
DEPOSIT ACCOUNTS WITH THE ADMINISTRATIVE AGENT.


 


ARTICLE 6

FINANCIAL COVENANTS


 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 


SECTION 6.1.            LEVERAGE RATIO. THE BORROWER WILL MAINTAIN, AS OF THE
END OF EACH FISCAL QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING SEPTEMBER
30, 2007, A LEVERAGE RATIO OF NOT GREATER THAN 3.75 TO 1.


 


SECTION 6.2.            FIXED CHARGE COVERAGE RATIO. THE BORROWER WILL MAINTAIN,
AS OF THE END OF EACH FISCAL QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING
SEPTEMBER 30, 2007, A FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN 1.35 TO 1.


 


ARTICLE 7

NEGATIVE COVENANTS


 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

 


SECTION 7.1.                                   INDEBTEDNESS AND DISQUALIFIED
STOCK. THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO
ISSUE ANY DISQUALIFIED STOCK OR TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:


 


(A)           INDEBTEDNESS CREATED PURSUANT TO THE LOAN DOCUMENTS;


 


(B)           INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES EXISTING ON THE
DATE HEREOF AND SET FORTH ON SCHEDULE 7.1 AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF (IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION,
RENEWAL OR REPLACEMENT) PLUS ANY APPLICABLE PREMIUM OR PENALTY,


 


61

--------------------------------------------------------------------------------



 


ACCRUED INTEREST AND RELATED FEES AND EXPENSES OR SHORTEN THE MATURITY OR THE
WEIGHTED AVERAGE LIFE THEREOF;


 


(C)           INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS, AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF; PROVIDED, THAT SUCH INDEBTEDNESS IS INCURRED
PRIOR TO OR WITHIN 180 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENTS OR EXTENSIONS, RENEWALS, AND REPLACEMENTS OF ANY
SUCH INDEBTEDNESS; PROVIDED FURTHER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS DOES NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING;


 


(D)           INDEBTEDNESS OF THE BORROWER OWING TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY OWING TO THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED, THAT ANY
SUCH INDEBTEDNESS THAT IS OWED TO A SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN
PARTY SHALL BE SUBJECT TO SECTION 7.4;


 


(E)           GUARANTEES BY THE BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY AND
BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY;
PROVIDED, THAT GUARANTEES BY ANY LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY
THAT IS NOT A SUBSIDIARY LOAN PARTY SHALL BE SUBJECT TO SECTION 7.4;


 


(F)            PERMITTED SUBORDINATED DEBT;


 


(G)           INDEBTEDNESS IN RESPECT OF HEDGING OBLIGATIONS PERMITTED BY
SECTION 7.10;


 


(H)           INDEBTEDNESS IN RESPECT OF A BID, PERFORMANCE, SURETY APPEAL OR
SIMILAR BONDS ISSUED FOR THE ACCOUNT OF THE BORROWER OR ANY SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS; AND


 


(I)            OTHER UNSECURED INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 AT ANY TIME
OUTSTANDING.


 


SECTION 7.2.                                   NEGATIVE PLEDGE. THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE, INCUR, ASSUME
OR SUFFER TO EXIST ANY LIEN ON ANY OF ITS ASSETS OR PROPERTY NOW OWNED OR
HEREAFTER ACQUIRED OR, EXCEPT:


 


(A)           LIENS SECURING THE OBLIGATIONS, PROVIDED, HOWEVER, THAT NO LIENS
MAY SECURE HEDGING OBLIGATIONS WITHOUT SECURING ALL OTHER OBLIGATIONS ON A BASIS
AT LEAST PARI PASSU WITH SUCH HEDGING OBLIGATIONS AND SUBJECT TO THE PRIORITY OF
PAYMENTS SET FORTH IN SECTION 2.22 OF THIS AGREEMENT;


 


(B)           PERMITTED ENCUMBRANCES;


 


(C)           ANY LIENS ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE CLOSING DATE SET FORTH ON SCHEDULE 7.2; PROVIDED,
THAT SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE BORROWER OR
ANY SUBSIDIARY;


 


62

--------------------------------------------------------------------------------


 


(D)           PURCHASE MONEY LIENS UPON OR IN ANY FIXED OR CAPITAL ASSETS TO
SECURE THE PURCHASE PRICE OR THE COST OF CONSTRUCTION OR IMPROVEMENT OF SUCH
FIXED OR CAPITAL ASSETS OR TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE
PURPOSE OF FINANCING THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED
OR CAPITAL ASSETS (INCLUDING LIENS SECURING ANY CAPITAL LEASE OBLIGATIONS);
PROVIDED, THAT (I) SUCH LIEN SECURES INDEBTEDNESS PERMITTED BY SECTION 7.1(C),
(II) SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY OR WITHIN 180 DAYS AFTER THE
ACQUISITION, IMPROVEMENT OR COMPLETION OF THE CONSTRUCTION THEREOF; (III) SUCH
LIEN DOES NOT EXTEND TO ANY OTHER ASSET OF THE BORROWER OR ANY SUBSIDIARY; AND
(IV) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS;


 


(E)           EXTENSIONS, RENEWALS, OR REPLACEMENTS OF ANY LIEN REFERRED TO IN
PARAGRAPHS (A) THROUGH (D) OF THIS SECTION 7.2; PROVIDED, THAT THE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS SECURED THEREBY PLUS ANY APPLICABLE PREMIUM OR
PENALTY, ACCRUED INTEREST AND RELATED FEES AND EXPENSES IS NOT INCREASED AND
THAT ANY SUCH EXTENSION, RENEWAL OR REPLACEMENT IS LIMITED TO THE ASSETS
ORIGINALLY ENCUMBERED THEREBY;


 


(F)            LIENS ARISING OUT OF A CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENT FOR THE SALE OF GOODS OR OPERATING LEASES;


 


(G)           BANKERS LIENS, RIGHTS OF SET-OFF AND SIMILAR RIGHTS OF ANY
DEPOSITORY INSTITUTION OR ESCROW AGENT IN POSSESSION OF FUNDS OF THE BORROWER OR
THE SUBSIDIARIES; AND


 


(H)           OPERATING LEASES AND LICENSES, INCLUDING THOSE RELATED TO
INTELLECTUAL PROPERTY.


 


SECTION 7.3.            FUNDAMENTAL CHANGES.


 


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
MERGE INTO OR CONSOLIDATE INTO ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (IN A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OR ALL
OR SUBSTANTIALLY ALL OF THE STOCK OF ANY OF ITS SUBSIDIARIES (IN EACH CASE,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OR LIQUIDATE OR DISSOLVE; PROVIDED,
THAT IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) THE
BORROWER OR ANY SUBSIDIARY MAY MERGE WITH A PERSON IF THE BORROWER (OR SUCH
SUBSIDIARY IF THE BORROWER IS NOT A PARTY TO SUCH MERGER) IS THE SURVIVING
PERSON, (II) ANY SUBSIDIARY MAY MERGE INTO ANOTHER SUBSIDIARY; PROVIDED, THAT IF
ANY PARTY TO SUCH MERGER IS A SUBSIDIARY LOAN PARTY, THE SUBSIDIARY LOAN PARTY
SHALL BE THE SURVIVING PERSON, (III) ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO THE BORROWER OR
TO A SUBSIDIARY LOAN PARTY AND (IV) ANY SUBSIDIARY (OTHER THAN A SUBSIDIARY LOAN
PARTY) MAY LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT
SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS
NOT REASONABLY LIKELY INDIVIDUALLY OR IN THE AGGREGATE TO HAVE A MATERIAL
ADVERSE EFFECT; PROVIDED, THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A
WHOLLY-OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED
UNLESS ALSO PERMITTED BY SECTION 7.4.


 


63

--------------------------------------------------------------------------------



 


(B)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON THE DATE HEREOF AND
BUSINESSES REASONABLY RELATED THERETO.


 


SECTION 7.4.            INVESTMENTS, LOANS, ETC. THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE, HOLD OR ACQUIRE (INCLUDING
PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A WHOLLY-OWNED SUBSIDIARY
PRIOR TO SUCH MERGER), ANY COMMON STOCK, EVIDENCE OF INDEBTEDNESS OR OTHER
SECURITIES (INCLUDING ANY OPTION, WARRANT, OR OTHER RIGHT TO ACQUIRE ANY OF THE
FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO, GUARANTEE ANY
OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST
IN, ANY OTHER PERSON (ALL OF THE FOREGOING BEING COLLECTIVELY CALLED
“INVESTMENTS”), OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES
OF TRANSACTIONS) ANY ASSETS OF ANY OTHER PERSON THAT CONSTITUTE A BUSINESS UNIT,
OR CREATE OR FORM ANY SUBSIDIARY, EXCEPT:


 


(A)           INVESTMENTS (OTHER THAN PERMITTED INVESTMENTS) EXISTING ON THE
DATE HEREOF AND SET FORTH ON SCHEDULE 7.4 (INCLUDING INVESTMENTS IN
SUBSIDIARIES);


 


(B)           PERMITTED INVESTMENTS;


 


(C)           GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 7.1;


 


(D)           INVESTMENTS MADE BY THE BORROWER IN OR TO ANY LOAN PARTY AND BY
ANY SUBSIDIARY TO THE BORROWER OR IN OR TO ANOTHER LOAN PARTY;


 


(E)           LOANS OR ADVANCES TO EMPLOYEES, OFFICERS OR DIRECTORS OF THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS FOR TRAVEL,
RELOCATION AND RELATED EXPENSES; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF
ALL SUCH LOANS AND ADVANCES DOES NOT EXCEED $2,500,000 AT ANY TIME;


 


(F)            REPURCHASES OF SHARES OF CAPITAL STOCK AND OPTIONS TO PURCHASE
SHARES OF CAPITAL STOCK IN AN AGGREGATE AMOUNT NOT TO EXCEED $3,000,000 FROM THE
CLOSING DATE THROUGH THE FISCAL YEAR ENDING ON MARCH 31, 2007, OR $3,000,000 PER
FISCAL YEAR FOR ANY FISCAL YEAR THEREAFTER WITHOUT THE PRIOR CONSENT OF THE
REQUIRED LENDERS;


 


(G)           LEASE, UTILITY AND SIMILAR DEPOSITS IN THE ORDINARY COURSE OF
BUSINESS;


 


(H)           PERMITTED ACQUISITIONS; PROVIDED, HOWEVER, THAT THE AGGREGATE
VALUE OF THE SUM OF CURRENT AND DEFERRED CASH AND SECURITIES TO BE PAID AND
ISSUED, PLUS INDEBTEDNESS PAID OR ASSUMED, IN CONNECTION WITH PERMITTED
ACQUISITIONS INVOLVING THE ACQUISITION OF A MINORITY SHARE OF THE CAPITAL STOCK
OR OTHER EQUITY INTERESTS OF A PERSON OR BUSINESS SHALL NOT EXCEED $25,000,000
IN ANY FISCAL YEAR OF THE BORROWER, UNLESS OTHERWISE APPROVED BY THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS;


 


(I)            DEPOSITS PERMITTED BY SECTIONS 7.1 OR 7.2;


 


(J)            JOINT VENTURES AND TEAMING ARRANGEMENTS ENTERED INTO BY THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT
NEITHER THE BORROWER OR ANY SUBSIDIARY ASSUMES ANY OBLIGATIONS OF ANY OTHER
PERSON IN CONNECTION THEREWITH;

 

64

--------------------------------------------------------------------------------


 


(K)           HEDGING TRANSACTIONS PERMITTED BY SECTION 7.10; AND


 


(L)            OTHER INVESTMENTS WHICH IN THE AGGREGATE DO NOT EXCEED $1,000,000
IN ANY FISCAL YEAR.


 


SECTION 7.5.            RESTRICTED PAYMENTS. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY
OR INDIRECTLY, ANY DIVIDEND ON ANY CLASS OF ITS STOCK, OR MAKE ANY PAYMENT ON
ACCOUNT OF, OR SET APART ASSETS FOR A SINKING OR OTHER ANALOGOUS FUND FOR, THE
PURCHASE, REDEMPTION, RETIREMENT, DEFEASANCE OR OTHER ACQUISITION OF, ANY SHARES
OF COMMON STOCK OR INDEBTEDNESS SUBORDINATED TO THE OBLIGATIONS OF THE BORROWER
OR ANY GUARANTEE THEREOF OR ANY OPTIONS, WARRANTS, OR OTHER RIGHTS TO PURCHASE
SUCH COMMON STOCK OR SUCH INDEBTEDNESS, WHETHER NOW OR HEREAFTER OUTSTANDING
(EACH, A “RESTRICTED PAYMENT”), EXCEPT FOR (I) DIVIDENDS PAYABLE BY THE BORROWER
SOLELY IN SHARES OF ANY CLASS OF ITS COMMON STOCK, (II) RESTRICTED PAYMENTS MADE
BY ANY SUBSIDIARY TO THE BORROWER OR TO ANOTHER SUBSIDIARY, ON AT LEAST A PRO
RATA BASIS WITH ANY OTHER SHAREHOLDERS IF SUCH SUBSIDIARY IS NOT WHOLLY OWNED BY
THE BORROWER AND OTHER WHOLLY OWNED SUBSIDIARIES, (III) CASH DIVIDENDS AND
DISTRIBUTIONS PAID ON THE COMMON STOCK OF THE BORROWER; PROVIDED, FOR THE
PURPOSE OF THIS CLAUSE (III) THAT (X) NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME SUCH DIVIDEND OR DISTRIBUTION IS PAID OR
REDEMPTION IS MADE, AND (Y) THE AGGREGATE AMOUNT OF ALL SUCH RESTRICTED PAYMENTS
MADE BY THE BORROWER IN ANY FISCAL YEAR DOES NOT EXCEED (1) 20% OF NET INCOME
(IF GREATER THAN $0) EARNED DURING THE IMMEDIATELY PRECEDING FISCAL YEAR, PLUS
(2) CAPITAL STOCK REPURCHASES PERMITTED BY THIS AGREEMENT, PLUS (3) RESTRICTED
PAYMENTS ARISING OUT OF THE PURCHASE BY THE COMPANY OF ITS CAPITAL STOCK FROM
BENEFICIARIES OF THE COMPANY’S EMPLOYEE STOCK OWNERSHIP PLAN, TO THE EXTENT THAT
SUCH RESTRICTED PAYMENTS ARE SIMULTANEOUSLY DEDUCTED AS AN OPERATING EXPENSE OF
THE COMPANY UNDER GAAP, AND (4) RESTRICTED PAYMENTS REQUIRED TO BE MADE TO THE
BORROWER’S EMPLOYEE STOCK OWNERSHIP PLAN UNDER ERISA. NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION, DISTRIBUTIONS PAID BY TECHRIZON TO
ITS MEMBERS PRIOR TO THE TECHRIZON ACQUISITION SHALL NOT BE DEEMED TO BE
RESTRICTED PAYMENTS, THE PAYMENT OF WHICH IS RESTRICTED HEREBY.


 


SECTION 7.6.            SALE OF ASSETS. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF, ANY OF ITS ASSETS, BUSINESS OR PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY SUBSIDIARY, ISSUE OR SELL ANY
SHARES OF SUCH SUBSIDIARY’S COMMON STOCK TO ANY PERSON OTHER THAN THE BORROWER
OR A SUBSIDIARY LOAN PARTY (OR TO QUALIFY DIRECTORS IF REQUIRED BY APPLICABLE
LAW), EXCEPT:


 


(A)           THE SALE OR OTHER DISPOSITION FOR FAIR MARKET VALUE OF OBSOLETE,
NONFUNCTIONAL, WORN OUT OR SURPLUS PROPERTY OR OTHER PROPERTY NOT NECESSARY FOR
OPERATIONS DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS OTHER THAN LEASES AND
LICENSES OF REAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           THE SALE OF INVENTORY AND PERMITTED INVESTMENTS IN THE ORDINARY
COURSE OF BUSINESS;


 


(C)           THE SALE OR OTHER DISPOSITION OF SUCH ASSETS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $1,000,000 IN ANY FISCAL YEAR;

 

65

--------------------------------------------------------------------------------


 


(D)           ABANDONMENT OR OTHER DISPOSITION OF INTELLECTUAL PROPERTY THAT IN
THE REASONABLE JUDGMENT OF THE BORROWER IS NO LONGER USEFUL; AND


 


(E)           TRANSFERS OR OTHER DISPOSITIONS RESULTING FROM A CONDEMNATION OR
TAKING OR FROM DAMAGE OR DESTRUCTION OF ASSETS.


 


SECTION 7.7.            TRANSACTIONS WITH AFFILIATES. THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER
ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY
OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD
BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B)
TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ANY SUBSIDIARY LOAN PARTY NOT
INVOLVING ANY OTHER AFFILIATES, (C) ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 7.5, (D) INVESTMENTS PERMITTED BY SECTION 7.4, (E) REASONABLE AND
CUSTOMARY DIRECTOR, OFFICER AND EMPLOYEE COMPENSATION AND INDEMNIFICATION
ARRANGEMENTS, AND (F) SALES OF CAPITAL STOCK OF THE BORROWER AND GRANTS OF
OPTIONS TO PURCHASE SHARES OF CAPITAL STOCK PURSUANT TO THE ESOP OR STOCK OPTION
PLANS OF THE BORROWER.


 


SECTION 7.8.            RESTRICTIVE AGREEMENTS. THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT (OTHER THAN SUBORDINATED DEBT DOCUMENTS EVIDENCING
PERMITTED SUBORDINATED DEBT) AND THAT PROHIBITS, RESTRICTS OR IMPOSES ANY
CONDITION UPON (A) THE ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO CREATE,
INCUR OR PERMIT ANY LIEN UPON ANY OF ITS ASSETS OR PROPERTIES, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR
OTHER DISTRIBUTIONS WITH RESPECT TO ITS COMMON STOCK, TO MAKE OR REPAY LOANS OR
ADVANCES TO THE BORROWER OR ANY OTHER SUBSIDIARY, TO GUARANTEE INDEBTEDNESS OF
THE BORROWER OR ANY OTHER SUBSIDIARY OR TO TRANSFER ANY OF ITS PROPERTY OR
ASSETS TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER; PROVIDED, THAT (I) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY LAW OR
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II) THE FOREGOING SHALL NOT APPLY
TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE
SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS SOLD AND SUCH SALE IS PERMITTED
HEREUNDER, (III) CLAUSE (A) SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS
IMPOSED BY ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS OR LIENS PERMITTED BY
THIS AGREEMENT IF SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS AND (IV) CLAUSE (A) SHALL NOT APPLY TO
CUSTOMARY PROVISIONS IN LEASES OR OTHER AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS RESTRICTING THE ASSIGNMENT THEREOF.


 


SECTION 7.9.            SALE AND LEASEBACK TRANSACTIONS. THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT,
DIRECTLY OR INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR
PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREINAFTER
ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY
SOLD OR TRANSFERRED.


 


SECTION 7.10.          HEDGING TRANSACTIONS. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY HEDGING TRANSACTION, OTHER
THAN HEDGING TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO
HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY IS EXPOSED IN
THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES.

 

66

--------------------------------------------------------------------------------


 


SOLELY FOR THE AVOIDANCE OF DOUBT, THE BORROWER ACKNOWLEDGES THAT A HEDGING
TRANSACTION ENTERED INTO FOR SPECULATIVE PURPOSES OR OF A SPECULATIVE NATURE
(WHICH SHALL BE DEEMED TO INCLUDE ANY HEDGING TRANSACTION UNDER WHICH THE
BORROWER OR ANY OF THE SUBSIDIARIES IS OR MAY BECOME OBLIGED TO MAKE ANY PAYMENT
(I) IN CONNECTION WITH THE PURCHASE BY ANY THIRD PARTY OF ANY COMMON STOCK OR
ANY INDEBTEDNESS OR (II) AS A RESULT OF CHANGES IN THE MARKET VALUE OF ANY
COMMON STOCK OR ANY INDEBTEDNESS) IS NOT A HEDGING TRANSACTION ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS TO HEDGE OR MITIGATE RISKS.


 


SECTION 7.11.          AMENDMENT TO MATERIAL DOCUMENTS. THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, AMEND, MODIFY OR WAIVE ANY OF
ITS RIGHTS UNDER ITS CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OR THE DOCUMENTS GOVERNING ITS EMPLOYEE STOCK OWNERSHIP
PLAN IF SUCH AMENDMENT, MODFICATION OR WAIVER COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 7.12.          PERMITTED SUBORDINATED INDEBTEDNESS.


 


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO (I) PREPAY, REDEEM, REPURCHASE OR OTHERWISE ACQUIRE FOR VALUE ANY PERMITTED
SUBORDINATED DEBT, OR (II) MAKE ANY PRINCIPAL, INTEREST OR OTHER PAYMENTS ON ANY
PERMITTED SUBORDINATED DEBT THAT IS NOT EXPRESSLY PERMITTED BY THE SUBORDINATION
PROVISIONS OF THE SUBORDINATED DEBT DOCUMENTS.


 


(B)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, AGREE TO OR PERMIT ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF
ANY SUBORDINATED DEBT DOCUMENT IF THE EFFECT OF SUCH AMENDMENT, MODIFICATION OR
WAIVER IS TO (I) INCREASE THE INTEREST RATE ON SUCH PERMITTED SUBORDINATED DEBT
ABOVE MARKET RATES OR CHANGE (TO EARLIER DATES) THE DATES UPON WHICH PRINCIPAL
AND INTEREST ARE DUE THEREON; (II) ALTER THE REDEMPTION, PREPAYMENT OR
SUBORDINATION PROVISIONS THEREOF IN A MANNER TAKEN AS A WHOLE WHICH IS ADVERSE
TO THE ADMINISTRATIVE AGENT OR THE LENDERS; (III) ALTER THE COVENANTS AND EVENTS
OF DEFAULT IN A MANNER THAT WOULD MAKE SUCH PROVISIONS MORE ONEROUS OR
RESTRICTIVE TO THE BORROWER OR ANY SUCH SUBSIDIARY; OR (IV) OTHERWISE INCREASE
THE OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF SUCH PERMITTED
SUBORDINATED DEBT OR CONFER ADDITIONAL RIGHTS UPON THE HOLDERS THEREOF WHICH
INDIVIDUALLY OR IN THE AGGREGATE WOULD BE ADVERSE TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR TO THE AGENT OR THE LENDERS.


 


SECTION 7.13.          ACCOUNTING CHANGES. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, MAKE ANY SIGNIFICANT CHANGE IN ACCOUNTING
TREATMENT OR REPORTING PRACTICES, EXCEPT AS REQUIRED BY GAAP OR AS APPROVED BY
THE ADMINISTRATIVE AGENT, OR CHANGE THE FISCAL YEAR OF THE BORROWER OR OF ANY OF
ITS SUBSIDIARIES, EXCEPT TO CHANGE THE FISCAL YEAR OF A SUBSIDIARY TO CONFORM
ITS FISCAL YEAR TO THAT OF THE BORROWER.


 


ARTICLE 8


 


EVENTS OF DEFAULT


 


SECTION 8.1.            EVENTS OF DEFAULT. IF ANY OF THE FOLLOWING EVENTS (EACH
AN “EVENT OF DEFAULT”) SHALL OCCUR:

 

67

--------------------------------------------------------------------------------


 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR OF ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT OR OTHERWISE; OR


 


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT PAYABLE UNDER CLAUSE (A) OF THIS
SECTION 8.1) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS DAYS; OR


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (INCLUDING THE SCHEDULES ATTACHED THERETO) AND ANY
AMENDMENTS OR MODIFICATIONS HEREOF OR WAIVERS HEREUNDER, OR IN ANY CERTIFICATE,
REPORT, FINANCIAL STATEMENT OR OTHER DOCUMENT SUBMITTED TO THE ADMINISTRATIVE
AGENT OR THE LENDERS BY ANY LOAN PARTY OR ANY REPRESENTATIVE OF ANY LOAN PARTY
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL PROVE TO BE INCORRECT WHEN MADE OR DEEMED MADE OR SUBMITTED; OR


 


(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN SECTIONS 5.1, 5.2, OR 5.3 (WITH RESPECT TO THE BORROWER’S
EXISTENCE) OR ARTICLES 6 OR 7; OR


 


(E)           ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE REFERRED TO IN CLAUSES
(A), (B) AND (D) ABOVE) OR ANY OTHER LOAN DOCUMENT, AND SUCH FAILURE SHALL
REMAIN UNREMEDIED FOR 30 DAYS AFTER THE EARLIER OF (I) ANY RESPONSIBLE OFFICER
OF THE BORROWER BECOMES AWARE OF SUCH FAILURE, OR (II) NOTICE THEREOF SHALL HAVE
BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT OR ANY LENDER; OR


 


(F)            ALL OR ANY PART OF ANY PERMITTED SUBORDINATED DEBT IS
ACCELERATED, IS DECLARED TO BE DUE AND PAYABLE IS REQUIRED TO BE PREPAID OR
REDEEMED (OTHER THAN PREPAYMENTS OR REDEMPTIONS OF PERMITTED SUBORDINATED DEBT
TO THE EXTEND NECESSARY TO AVOID SUCH DEBT FROM BEING CHARACTERIZED AS AN
ALTERNATIVE HIGH YIELD DEBT OBLIGATION UNDER SECTION 163(I) OF THE CODE), IN
EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR


 


(G)           THE BORROWER OR ANY SUBSIDIARY (WHETHER AS PRIMARY OBLIGOR OR AS
GUARANTOR OR OTHER SURETY) SHALL FAIL TO PAY ANY PRINCIPAL OF, OR PREMIUM OR
INTEREST ON, ANY MATERIAL INDEBTEDNESS THAT IS OUTSTANDING, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE (WHETHER AT SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR
INSTRUMENT EVIDENCING OR GOVERNING SUCH INDEBTEDNESS; OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO
SUCH INDEBTEDNESS AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH
INDEBTEDNESS; OR ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO BE DUE AND PAYABLE,
OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY SCHEDULED
REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR ANY OFFER TO
PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH INDEBTEDNESS SHALL BE REQUIRED TO BE
MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR

 

68

--------------------------------------------------------------------------------


 


(H)           THE BORROWER OR ANY SUBSIDIARY SHALL (I) COMMENCE A VOLUNTARY CASE
OR OTHER PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR
OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A
CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL OF IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (I) OF THIS SECTION 8.1, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT
OF A CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL FOR THE
BORROWER OR ANY SUCH SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV)
FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT
IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING; OR


 


(I)            AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR ANY SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY
OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A
CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL FOR THE
BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND IN ANY
SUCH CASE, SUCH PROCEEDING OR PETITION SHALL REMAIN UNDISMISSED FOR A PERIOD OF
60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED; OR


 


(J)            THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE TO PAY, SHALL
ADMIT IN WRITING ITS INABILITY TO PAY, OR SHALL FAIL TO PAY, ITS DEBTS AS THEY
BECOME DUE; OR


 


(K)           AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY TO THE BORROWER
AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $1,000,000; OR


 


(L)            ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$1,000,000 IN THE AGGREGATE SHALL BE RENDERED AGAINST THE BORROWER OR ANY
SUBSIDIARY, AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY
ANY CREDITOR UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE A PERIOD OF
30 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR
ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(M)          ANY NON-MONETARY JUDGMENT OR ORDER SHALL BE RENDERED AGAINST THE
BORROWER OR ANY SUBSIDIARY THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, AND THERE SHALL BE A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL
OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(N)           A CHANGE IN CONTROL SHALL OCCUR OR EXIST;


 


(O)           ANY PROVISION OF ANY SUBSIDIARY GUARANTY AGREEMENT SHALL FOR ANY
REASON BE DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE NULL OR VOID OR A
PROCEEDING IS COMMENCED BY A LOAN PARTY SEEKING TO ESTABLISH THE INVALIDITY OR
UNENFORCEABILITY THEREOF (EXCLUSIVE OF INTERPRETATION), OR ANY SUBSIDIARY LOAN
PARTY SHALL SEEK TO TERMINATE ITS SUBSIDIARY GUARANTY AGREEMENT;

 

69

--------------------------------------------------------------------------------


 


(P)           ANY SECURITY INTEREST PURPORTED TO BE CREATED BY ANY SECURITY
DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY THE BORROWER OR ANY OTHER
LOAN PARTY NOT TO BE, A VALID, PERFECTED, FIRST PRIORITY (EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT) SECURITY
INTEREST IN THE SECURITIES, ASSETS OR PROPERTIES COVERED THEREBY, EXCEPT TO THE
EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RELATES TO COLLATERAL WITH
AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $1,000,000 OR RESULTS FROM THE
FAILURE OF THE ADMINISTRATIVE AGENT TO MAINTAIN POSSESSION OF CERTIFICATES
REPRESENTING SECURITIES PLEDGED UNDER THE SECURITY AGREEMENT; OR


 


(Q)           IF THE BORROWER OR ANY SUBSIDIARY SHALL BE DEBARRED OR SUSPENDED
FROM ANY CONTRACTING WITH THE GOVERNMENT, OR IF A FINAL DECISION OF DEBARMENT OR
A FINAL DECISION OF SUSPENSION SHALL HAVE BEEN ISSUED TO THE BORROWER OR ANY
SUBSIDIARY; OR THE ACTUAL TERMINATION FOR DEFAULT OF ANY MATERIAL CONTRACT, OR
ANY GOVERNMENT CONTRACT WITH ANNUAL REVENUES IN EXCESS OF $5,000,000, SHALL HAVE
BEEN ISSUED TO OR RECEIVED BY THE BORROWER OR ANY SUBSIDIARY AND IN EACH CASE,
SUCH DEBARMENT OR SUSPENSION, FINAL NOTICE OF DISBARMENT OR SUSPENSION OR
TERMINATION FOR DEFAULT SHALL NOT HAVE BEEN REVOKED, RESCINDED, WITHDRAWN,
STAYED OR REVERSED WITHIN THIRTY (30) DAYS OF ENTRY OR ISSUANCE;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (h) or (i) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 


ARTICLE 9


 


THE ADMINISTRATIVE AGENT


 


SECTION 9.1.            APPOINTMENT OF ADMINISTRATIVE AGENT.


 


(A)           EACH LENDER IRREVOCABLY APPOINTS SUNTRUST BANK AS THE
ADMINISTRATIVE AGENT AND AUTHORIZES IT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL SUCH ACTIONS AND
POWERS THAT ARE REASONABLY INCIDENTAL THERETO. THE ADMINISTRATIVE AGENT MAY
PERFORM ANY OF ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS BY OR
THROUGH ANY ONE OR MORE SUB-AGENTS OR ATTORNEYS-IN-FACT APPOINTED BY THE
ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT OR
ATTORNEY-IN-FACT

 

70

--------------------------------------------------------------------------------


 


MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS THROUGH
THEIR RESPECTIVE RELATED PARTIES. THE EXCULPATORY PROVISIONS SET FORTH IN THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT OR ATTORNEY-IN-FACT AND THE RELATED
PARTIES OF THE ADMINISTRATIVE AGENT, ANY SUCH SUB-AGENT AND ANY SUCH
ATTORNEY-IN-FACT AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN CONNECTION
WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS WELL AS
ACTIVITIES AS ADMINISTRATIVE AGENT.


 


(B)           THE ISSUING BANK SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT
TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH
UNTIL SUCH TIME AND EXCEPT FOR SO LONG AS THE ADMINISTRATIVE AGENT MAY AGREE AT
THE REQUEST OF THE REQUIRED LENDERS TO ACT FOR THE ISSUING BANK WITH RESPECT
THERETO; PROVIDED, THAT THE ISSUING BANK SHALL HAVE ALL THE BENEFITS AND
IMMUNITIES (I) PROVIDED TO THE ADMINISTRATIVE AGENT IN THIS ARTICLE WITH RESPECT
TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE ISSUING BANK IN CONNECTION WITH
LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND THE
APPLICATION AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO THE LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS ARTICLE
INCLUDED THE ISSUING BANK WITH RESPECT TO SUCH ACTS OR OMISSIONS AND (II) AS
ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH RESPECT TO THE ISSUING BANK.


 


SECTION 9.2.            NATURE OF DUTIES OF ADMINISTRATIVE AGENT. THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, (A) THE ADMINISTRATIVE AGENT SHALL NOT
BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A
DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (B) THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT THOSE DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED BY THE LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT IS
REQUIRED TO EXERCISE IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 10.2), AND (C) EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND
SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY. THE
ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY
IT, ITS SUB-AGENTS OR ATTORNEYS-IN-FACT WITH THE CONSENT OR AT THE REQUEST OF
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 10.2) OR IN THE
ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR A BREACH BY THE
ADMINISTRATIVE AGENT OF ITS SPECIFIC AND EXPRESS OBLIGATIONS TO THE LENDERS
UNDER THIS AGREEMENT AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION. THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR
THE NEGLIGENCE OR MISCONDUCT OF ANY SUB-AGENTS OR ATTORNEYS-IN-FACT SELECTED BY
IT WITH REASONABLE CARE. THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS AND UNTIL WRITTEN NOTICE
THEREOF (WHICH NOTICE SHALL INCLUDE AN EXPRESS REFERENCE TO SUCH EVENT BEING A
“DEFAULT” OR “EVENT OF DEFAULT” HEREUNDER) IS GIVEN TO THE ADMINISTRATIVE AGENT
BY THE BORROWER OR ANY LENDER, AND THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT,
WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT, (II)
THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS, OR OTHER TERMS AND CONDITIONS
SET FORTH IN ANY

 

71

--------------------------------------------------------------------------------


 


LOAN DOCUMENT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS
OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, OR (V) THE
SATISFACTION OF ANY CONDITION SET FORTH IN ARTICLE 3 OR ELSEWHERE IN ANY LOAN
DOCUMENT, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT MAY CONSULT WITH
LEGAL COUNSEL (INCLUDING COUNSEL FOR THE BORROWER) CONCERNING ALL MATTERS
PERTAINING TO SUCH DUTIES. THE ADMINISTRATIVE AGENT AGREES TO EXERCISE SUCH CARE
IN PERFORMING ITS DUTIES HEREUNDER AS IT WOULD FOR LOANS FOR ITS SOLE BENEFIT.


 


SECTION 9.3.            LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT. EACH OF
THE LENDERS, THE SWINGLINE LENDER AND THE ISSUING BANK ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE,
MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT. EACH OF
THE LENDERS, THE SWINGLINE LENDER AND THE ISSUING BANK ALSO ACKNOWLEDGES THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING OF ANY
ACTION UNDER OR BASED ON THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY DOCUMENT
FURNISHED HEREUNDER OR THEREUNDER.


 


SECTION 9.4.            CERTAIN RIGHTS OF THE ADMINISTRATIVE AGENT. IF THE
ADMINISTRATIVE AGENT SHALL REQUEST INSTRUCTIONS FROM THE REQUIRED LENDERS WITH
RESPECT TO ANY ACTION OR ACTIONS (INCLUDING THE FAILURE TO ACT) IN CONNECTION
WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO REFRAIN FROM
SUCH ACT OR TAKING SUCH ACT, UNLESS AND UNTIL IT SHALL HAVE RECEIVED
INSTRUCTIONS FROM SUCH LENDERS, AND THE ADMINISTRATIVE AGENT SHALL NOT INCUR
LIABILITY TO ANY PERSON BY REASON OF SO REFRAINING IN THE ABSENCE OF THE
ADMINISTRATIVE AGENT’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED
BY A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. WITHOUT
LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER
AGAINST THE ADMINISTRATIVE AGENT AS A RESULT OF THE ADMINISTRATIVE AGENT ACTING
OR REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE WITH THE INSTRUCTIONS OF THE
REQUIRED LENDERS WHERE REQUIRED BY THE TERMS OF THIS AGREEMENT IN THE ABSENCE OF
THE ADMINISTRATIVE AGENT’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.


 


SECTION 9.5.            RELIANCE BY ADMINISTRATIVE AGENT. THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT,
DOCUMENT OR OTHER WRITING BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED,
SENT OR MADE BY THE PROPER PERSON. THE ADMINISTRATIVE AGENT MAY ALSO RELY UPON
ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO BE MADE BY
THE PROPER PERSON AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON. THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR THE
BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH
THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


SECTION 9.6.            THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY. THE
BANK SERVING AS THE ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS
UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH
IT WERE NOT THE ADMINISTRATIVE AGENT; AND THE TERMS “LENDERS”, “REQUIRED
LENDERS”, “HOLDERS OF NOTES”, OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT

 

72

--------------------------------------------------------------------------------


 


CLEARLY OTHERWISE INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL
CAPACITY. THE BANK ACTING AS THE ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER AS IF
IT WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER.


 


SECTION 9.7.            SUCCESSOR ADMINISTRATIVE AGENT.


 


(A)           THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING NOTICE
THEREOF TO THE LENDERS AND THE BORROWER. UPON ANY SUCH RESIGNATION, THE REQUIRED
LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT,
SUBJECT TO THE APPROVAL BY THE BORROWER PROVIDED THAT NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST AT SUCH TIME. IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL
HAVE BEEN SO APPOINTED, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS
AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF RESIGNATION, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING
BANK, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL BANK
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR
A BANK WHICH MAINTAINS AN OFFICE IN THE UNITED STATES, HAVING A COMBINED CAPITAL
AND SURPLUS OF AT LEAST $500,000,000.


 


(B)           UPON THE ACCEPTANCE OF ITS APPOINTMENT AS THE ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. IF WITHIN 45 DAYS AFTER WRITTEN NOTICE IS GIVEN OF THE
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION UNDER THIS SECTION 9.7 NO SUCCESSOR
ADMINISTRATIVE AGENT SHALL HAVE BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT, THEN ON SUCH 45TH DAY (I) THE RETIRING ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE, (II) THE RETIRING ADMINISTRATIVE AGENT SHALL
THEREUPON BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND (III) THE REQUIRED LENDERS SHALL THEREAFTER PERFORM ALL DUTIES OF THE
RETIRING ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS UNTIL SUCH TIME AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER, THE PROVISIONS
OF THIS ARTICLE SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING
ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES AND AGENTS IN RESPECT OF ANY
ACTIONS TAKEN OR NOT TAKEN BY ANY OF THEM WHILE IT WAS SERVING AS THE
ADMINISTRATIVE AGENT.


 


SECTION 9.8.            AUTHORIZATION TO EXECUTE OTHER LOAN DOCUMENTS;
COLLATERAL.


 


(A)           EACH LENDER AUTHORIZES THE ADMINISTRATIVE AGENT TO ENTER INTO EACH
OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND TO TAKE ALL ACTION CONTEMPLATED
BY SUCH LOAN DOCUMENTS. EACH LENDER AGREES THAT NO LENDER, OTHER THAN THE
ADMINISTRATIVE AGENT ACTING ON BEHALF OF ALL LENDERS, SHALL HAVE THE RIGHT
INDIVIDUALLY TO SEEK TO REALIZE UPON THE SECURITY GRANTED BY ANY LOAN DOCUMENT,
IT BEING UNDERSTOOD AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED
SOLELY BY THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, UPON THE
TERMS OF THE LOAN DOCUMENTS.


 


(B)           IN THE EVENT THAT ANY COLLATERAL IS PLEDGED BY ANY PERSON AS
COLLATERAL SECURITY FOR THE OBLIGATIONS, THE ADMINISTRATIVE AGENT IS HEREBY
AUTHORIZED TO EXECUTE AND

 

73

--------------------------------------------------------------------------------


 


DELIVER ON BEHALF OF THE LENDERS ANY LOAN DOCUMENTS NECESSARY OR APPROPRIATE TO
GRANT AND PERFECT A LIEN ON SUCH COLLATERAL IN FAVOR OF THE ADMINISTRATIVE AGENT
ON BEHALF OF THE LENDERS.


 


(C)           THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS
AND PAYMENT AND SATISFACTION OF ALL OF THE OBLIGATIONS OR THE TRANSACTIONS
CONTEMPLATED HEREBY; (II) AS PERMITTED BY, BUT ONLY IN ACCORDANCE WITH, THE
TERMS OF THE APPLICABLE LOAN DOCUMENT; (III) IF APPROVED, AUTHORIZED OR RATIFIED
IN WRITING BY THE REQUIRED LENDERS, UNLESS SUCH RELEASE IS REQUIRED TO BE
APPROVED BY ALL OF THE LENDERS HEREUNDER; (IV) THE RELEASE OF A SUBSIDIARY LOAN
GUARANTY MADE OR LIEN GRANTED BY A SUBSIDIARY IN THE CASE OF THE SALE OF THE
SUBSIDIARY PERMITTED BY THE TERMS OF THIS AGREEMENT; OR (V) THE RELEASE OF ANY
LIEN ON ANY ASSETS WHICH ARE TRANSFERRED OR DISPOSED OF IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT. UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME,
THE LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO
RELEASE PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 9.8(C).


 


(D)           UPON ANY SALE OR TRANSFER OF ASSETS CONSTITUTING COLLATERAL WHICH
IS EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF ANY LOAN DOCUMENTS, OR CONSENTED
TO IN WRITING BY THE REQUIRED LENDERS, AND UPON AT LEAST TEN (10) BUSINESS DAYS’
PRIOR WRITTEN REQUEST BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL (AND IS
HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY
BE NECESSARY TO EVIDENCE THE RELEASE OF THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS, UPON THE COLLATERAL THAT WAS SOLD OR
TRANSFERRED; PROVIDED, HOWEVER, THAT (I) THE ADMINISTRATIVE AGENT SHALL NOT BE
REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN THE ADMINISTRATIVE
AGENT’S OPINION, WOULD EXPOSE THE ADMINISTRATIVE AGENT TO LIABILITY OR CREATE
ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS
WITHOUT RECOURSE OR WARRANTY, AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR OBLIGATIONS OF
THE BORROWER OR ANY GUARANTOR) IN RESPECT OF) ALL INTERESTS RETAINED BY THE
BORROWER OR ANY GUARANTOR, INCLUDING (WITHOUT LIMITATION) THE PROCEEDS OF THE
SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.

 

74

--------------------------------------------------------------------------------


 


SECTION 9.9.            BENEFITS OF ARTICLE 9. NONE OF THE PROVISIONS OF THIS
ARTICLE 9 SHALL INURE TO THE BENEFIT OF THE BORROWER OR OF ANY PERSON OTHER THAN
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS. ACCORDINGLY, NEITHER THE BORROWER NOR ANY PERSON OTHER THAN
ADMINISTRATIVE AGENT AND THE LENDERS (AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS) SHALL BE ENTITLED TO RELY UPON, OR TO RAISE AS A DEFENSE, THE
FAILURE OF THE ADMINISTRATIVE AGENT OR ANY LENDERS TO COMPLY WITH THE PROVISIONS
OF THIS ARTICLE 9.


 


SECTION 9.10.          TITLED AGENTS. EACH LENDER HEREBY DESIGNATES M&T BANK AND
BRANCH BANKING AND TRUST COMPANY AS CO-DOCUMENTATION AGENTS AND EACH LENDER AND
EACH LOAN PARTY AGREES THAT THE CO-DOCUMENTATION AGENTS, IN SUCH CAPACITY, SHALL
HAVE NO DUTIES OR OBLIGATIONS UNDER ANY LOAN DOCUMENTS TO ANY LENDER OR ANY LOAN
PARTY. ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, NONE OF THE BOOKRUNNERS,
BOOK MANAGERS OR ARRANGERS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY
POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT, A
LENDER OR THE ISSUING BANK HEREUNDER.


 


ARTICLE 10


 


MISCELLANEOUS


 


SECTION 10.1.          NOTICES.


 


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER COMMUNICATIONS TO ANY
PARTY HEREIN TO BE EFFECTIVE SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND
OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY
TELECOPY, AS FOLLOWS:


 

To the Borrower:

 

Stanley, Inc.

 

 

3101 Wilson Boulevard

 

 

Suite 700

 

 

Arlington, Va. 22201

 

 

Attention: Brian J. Clark

 

 

Telecopy Number: (703) 682-1547

 

 

 

With a copy of default notices to:

 

Venable LLP

 

 

575 7th Street, NW

 

 

Washington, DC 20004

 

 

Attention: Art Cirulnick, Esquire

 

 

Telecopy Number: (202) 344-8300

 

 

 

To the Administrative Agent or Swingline Lender:

 

SunTrust Bank

 

 

8330 Boone Blvd.

 

 

Suite 700

 

 

Vienna VA 22182-2624

 

75

--------------------------------------------------------------------------------


 

 

 

Attention: Peter Mandanis, Senior Vice President

 

 

Telecopy Number: (703) 442-1613

 

 

 

With a copy to:

 

Hunton & Williams LLP

 

 

1751 Pinnacle Drive

 

 

Suite 1700

 

 

McLean, Virginia 22102

 

 

Attention: Kevin F. Hull, Esquire

 

 

Telecopy Number: (703) 714-7410

 

 

 

With a copy to:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N. E./ 25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Ms. Doris Folsom

 

 

Telecopy Number: (404) 658-4906

 

 

 

To the Issuing Bank:

 

SunTrust Bank

 

 

25 Park Place, N. E./Mail Code 3706

 

 

Atlanta, Georgia 30303

 

 

Attention: Mary Jane Margheim

 

 

Telecopy Number: (404) 588-8129

 

 

 

To the Swingline Lender:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Ms. Doris Folsom

 

 

Telecopy Number: (404) 658-4906

 

 

 

To any other Lender:

 

the address set forth in the Administrative Questionnaire or the Assignment and
Assumption Agreement executed by such Lender

 


(B)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO. ALL SUCH NOTICES AND OTHER COMMUNICATIONS SHALL, WHEN TRANSMITTED BY
OVERNIGHT DELIVERY, OR FAXED, BE EFFECTIVE WHEN DELIVERED FOR OVERNIGHT
(NEXT-DAY) DELIVERY, OR TRANSMITTED IN LEGIBLE FORM BY FACSIMILE MACHINE,
RESPECTIVELY, OR IF MAILED, UPON THE THIRD BUSINESS DAY AFTER THE DATE DEPOSITED
INTO THE MAIL OR IF DELIVERED, UPON DELIVERY; PROVIDED, THAT NOTICES DELIVERED
TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE BANK SHALL NOT BE
EFFECTIVE UNTIL ACTUALLY RECEIVED BY SUCH PERSON AT ITS ADDRESS SPECIFIED IN
THIS SECTION 10.1.


 


(C)           ANY AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREIN
TO RECEIVE CERTAIN NOTICES BY TELEPHONE OR FACSIMILE IS SOLELY FOR THE
CONVENIENCE AND AT THE REQUEST OF THE BORROWER. THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL BE ENTITLED TO RELY ON THE AUTHORITY OF ANY PERSON PURPORTING TO
BE A PERSON AUTHORIZED BY THE BORROWER TO GIVE SUCH NOTICE

 

76

--------------------------------------------------------------------------------


 


AND THE ADMINISTRATIVE AGENT AND LENDERS SHALL NOT HAVE ANY LIABILITY TO THE
BORROWER OR OTHER PERSON ON ACCOUNT OF ANY ACTION TAKEN OR NOT TAKEN BY THE
ADMINISTRATIVE AGENT OR THE LENDERS IN RELIANCE UPON SUCH TELEPHONIC OR
FACSIMILE NOTICE. THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS AND ALL
OTHER OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED IN ANY WAY OR TO ANY EXTENT BY
ANY FAILURE OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO RECEIVE WRITTEN
CONFIRMATION OF ANY TELEPHONIC OR FACSIMILE NOTICE OR THE RECEIPT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS OF A CONFIRMATION WHICH IS AT VARIANCE WITH
THE TERMS UNDERSTOOD BY THE ADMINISTRATIVE AGENT AND THE LENDERS TO BE CONTAINED
IN ANY SUCH TELEPHONIC OR FACSIMILE NOTICE.


 


SECTION 10.2.          WAIVER; AMENDMENTS.


 


(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR ANY OTHER LOAN
DOCUMENT, AND NO COURSE OF DEALING BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT OR ANY LENDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER OR ANY ABANDONMENT OR DISCONTINUANCE
OF STEPS TO ENFORCE SUCH RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER HEREUNDER OR THEREUNDER. THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW. NO WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE
BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION 10.2, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
THE ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT OR
EVENT OF DEFAULT AT THE TIME.


 


(B)           NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, NOR CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM,
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED
BY THE BORROWER AND THE REQUIRED LENDERS OR THE BORROWER AND THE ADMINISTRATIVE
AGENT WITH THE CONSENT OF THE REQUIRED LENDERS AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
FOR WHICH GIVEN; PROVIDED, THAT NO AMENDMENT OR WAIVER SHALL: (I) INCREASE THE
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE DATE FIXED FOR ANY
PAYMENT OF ANY PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR LC DISBURSEMENT OR
INTEREST THEREON OR ANY FEES HEREUNDER OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE
ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE FOR THE TERMINATION OR
REDUCTION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (IV) CHANGE SECTION 2.22(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION 10.2 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS WHICH ARE REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
CONSENT OF EACH LENDER; (VI) RELEASE ANY GUARANTOR OR LIMIT THE LIABILITY OF ANY
SUCH GUARANTOR UNDER ANY GUARANTY

 

77

--------------------------------------------------------------------------------


 


AGREEMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 9.8(C), (VII) RELEASE ALL OR SUBSTANTIALLY ALL COLLATERAL
(IF ANY) SECURING ANY OF THE OBLIGATIONS, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (VIII) AMEND, MODIFY OR WAIVE ANY CONDITION PRECEDENT TO ANY EXTENSION
OF CREDIT UNDER THE REVOLVING COMMITMENTS SET FORTH IN THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE WAIVER OF AN EXISTING DEFAULT OR EVENT OF
DEFAULT REQUIRED TO BE WAIVED IN ORDER FOR SUCH EXTENSION OF CREDIT TO BE MADE)
WITHOUT THE CONSENT OF ANY REQUIRED LENDERS, OR (IX) INCREASE THE AGGREGATE OF
ALL COMMITMENTS (OTHER THAN PURSUANT TO SECTION 2.24) WITHOUT THE CONSENT OF ALL
OF THE LENDERS; PROVIDED FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS, DUTIES OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT,
THE SWINGLINE BANK OR THE ISSUING BANK WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PERSON. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS
AGREEMENT MAY BE AMENDED AND RESTATED WITHOUT THE CONSENT OF ANY LENDER (BUT
WITH THE CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT) IF, UPON GIVING
EFFECT TO SUCH AMENDMENT AND RESTATEMENT, SUCH LENDER SHALL NO LONGER BE A PARTY
TO THIS AGREEMENT (AS SO AMENDED AND RESTATED), THE COMMITMENTS OF SUCH LENDER
SHALL HAVE TERMINATED (BUT SUCH LENDER SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.19, 2.20, 2.21 AND 10.3), SUCH LENDER SHALL NO OTHER
COMMITMENT OR OTHER OBLIGATION HEREUNDER AND SHALL HAVE BEEN PAID IN FULL ALL
PRINCIPAL, INTEREST AND OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT
UNDER THIS AGREEMENT.


 


SECTION 10.3.          EXPENSES; INDEMNIFICATION.


 


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE, OUT-OF-POCKET COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT AND ITS AFFILIATES, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE LOAN
DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS THEREOF (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ISSUING BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF OUTSIDE COUNSEL AND THE ALLOCATED COST OF
INSIDE COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION 10.3, OR
IN CONNECTION WITH THE LOANS MADE OR ANY LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, PENALTIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE

 

78

--------------------------------------------------------------------------------


 


PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY ACTUAL OR ALLEGED ENVIRONMENTAL LIABILITY RELATED IN ANY
WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER
LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH
LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)           THE BORROWER SHALL PAY, AND HOLD THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS HARMLESS FROM AND AGAINST, ANY AND ALL PRESENT AND FUTURE STAMP,
DOCUMENTARY, AND OTHER SIMILAR TAXES WITH RESPECT TO THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENTS, ANY COLLATERAL DESCRIBED THEREIN, OR ANY PAYMENTS DUE
THEREUNDER, AND SAVE THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY OR
OMISSION TO PAY SUCH TAXES.


 


(D)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER CLAUSES (A), (B) OR (C) HEREOF, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED, THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED PAYMENT, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN
ITS CAPACITY AS SUCH.


 


(E)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO ACTUAL OR DIRECT DAMAGES) ARISING OUT OF, IN CONNECTION WITH OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN OR ANY LETTER OF CREDIT OR THE USE
OF PROCEEDS THEREOF.


 


(F)            ALL AMOUNTS DUE UNDER THIS SECTION 10.3 SHALL BE PAYABLE PROMPTLY
AFTER WRITTEN DEMAND THEREFOR.


 


79

--------------------------------------------------------------------------------


 


SECTION 10.4.          SUCCESSORS AND ASSIGNS.


 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER, AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION
OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES ALL OR
A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT
ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)            MINIMUM AMOUNTS.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(II)           PROPORTIONATE AMOUNTS. EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS, REVOLVING CREDIT
EXPOSURE OR THE COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT
PROHIBIT ANY LENDER FROM ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS AMONG SEPARATE COMMITMENTS ON A NON-PRO RATA BASIS.

 

80

--------------------------------------------------------------------------------


 

(III)          REQUIRED CONSENTS. NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY PARAGRAPH (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for all assignments of all or a portion of its rights
under this Agreement unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment, an Affiliate of a Lender or an Approved Fund; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.

 

(IV)          ASSIGNMENT AND ASSUMPTION. THE PARTIES TO EACH ASSIGNMENT SHALL
DELIVER TO THE ADMINISTRATIVE AGENT (A) A DULY EXECUTED ASSIGNMENT AND
ASSUMPTION, (B) A PROCESSING AND RECORDATION FEE OF $3,500, (C) AN
ADMINISTRATIVE QUESTIONNAIRE UNLESS THE ASSIGNEE IS ALREADY A LENDER AND (D) THE
DOCUMENTS REQUIRED UNDER SECTION 2.21(E) IF SUCH ASSIGNEE IS A FOREIGN LENDER.

 

(V)           NO ASSIGNMENT TO BORROWER. NO SUCH ASSIGNMENT SHALL BE MADE TO THE
BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES.

 

(VI)          NO ASSIGNMENT TO NATURAL PERSONS. NO SUCH ASSIGNMENT SHALL BE MADE
TO A NATURAL PERSON.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.

 

81

--------------------------------------------------------------------------------


 


(C)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN ATLANTA, GEORGIA
A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND REVOLVING CREDIT EXPOSURE OWING TO, EACH
LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR NOTICE TO,
THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE BANK OR THE ISSUING BANK
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON, THE BORROWER OR
ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LENDERS, ISSUING BANK AND SWINGLINE LENDER SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.


 


(E)           ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH
A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER WITH RESPECT TO THE FOLLOWING TO THE
EXTENT AFFECTING SUCH PARTICIPANT:  (I) INCREASE THE COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE
ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (III) POSTPONE THE DATE FIXED FOR ANY PAYMENT OF ANY PRINCIPAL OF, OR
INTEREST ON, ANY LOAN OR LC DISBURSEMENT OR INTEREST THEREON OR ANY FEES
HEREUNDER OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE
THE SCHEDULED DATE FOR THE TERMINATION OR REDUCTION OF ANY COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.22(B)
OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION 10.4 OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY
OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS WHICH ARE
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE CONSENT OF EACH
LENDER; (VI) RELEASE ANY GUARANTOR OR LIMIT THE LIABILITY OF ANY SUCH GUARANTOR
UNDER ANY GUARANTY AGREEMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER EXCEPT
TO THE EXTENT SUCH RELEASE IS EXPRESSLY PROVIDED UNDER THE TERMS OF THE GUARANTY
AGREEMENT; OR (VII) RELEASE ALL OR SUBSTANTIALLY ALL COLLATERAL (IF ANY)
SECURING ANY OF THE OBLIGATIONS. SUBJECT TO PARAGRAPH (E) OF THIS SECTION 10.4,
THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.19, 2.20, AND 2.21 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION
10.4. TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO
THE

 

82

--------------------------------------------------------------------------------


 


BENEFITS OF SECTION 10.7  AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.19 AS THOUGH IT WERE A LENDER.


 


(F)            A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.19 AND SECTION 2.21 THAN THE APPLICABLE LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT. A PARTICIPANT THAT WOULD BE A FOREIGN
LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.21
UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT
AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH
SECTION 2.21(E) AS THOUGH IT WERE A LENDER.


 


(G)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


SECTION 10.5.          GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.


 


(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK. EACH LOAN DOCUMENT
(OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).


 


(B)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND OF ANY COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT
IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.5. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

 

83

--------------------------------------------------------------------------------


 


PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 10.6.          WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 10.7.          RIGHT OF SETOFF. IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH
RIGHTS, EACH LENDER AND THE ISSUING BANK SHALL HAVE THE RIGHT, AT ANY TIME OR
FROM TIME TO TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND
APPLY AGAINST ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL) OF THE BORROWER AT ANY TIME HELD OR OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER AND THE ISSUING BANK TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER AGAINST ANY AND ALL OBLIGATIONS HELD BY SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, IRRESPECTIVE OF WHETHER SUCH LENDER OR THE ISSUING
BANK SHALL HAVE MADE DEMAND HEREUNDER AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED. EACH LENDER AND THE ISSUING BANK AGREE PROMPTLY TO NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER AFTER ANY SUCH SET-OFF AND ANY APPLICATION
MADE BY SUCH LENDER AND THE ISSUING BANK, AS THE CASE MAY BE; PROVIDED, THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION.


 


SECTION 10.8.          COUNTERPARTS; INTEGRATION. THIS AGREEMENT MAY BE EXECUTED
BY ONE OR MORE OF THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE
COUNTERPARTS (INCLUDING BY TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN
TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS
AGREEMENT, THE FEE LETTER, THE OTHER LOAN DOCUMENTS, AND ANY SEPARATE LETTER
AGREEMENT(S) RELATING TO ANY FEES PAYABLE TO THE ADMINISTRATIVE AGENT CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO REGARDING THE SUBJECT
MATTERS HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING SUCH SUBJECT MATTERS.

 

84

--------------------------------------------------------------------------------


 


SECTION 10.9.          SURVIVAL. ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS
AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY
ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY
CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS
LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID OR ANY
LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED
OR TERMINATED. THE PROVISIONS OF SECTIONS 2.19, 2.20, 2.21, AND 10.3 AND ARTICLE
9 SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF. ALL
REPRESENTATIONS AND WARRANTIES MADE HEREIN, IN THE CERTIFICATES, REPORTS,
NOTICES, AND OTHER DOCUMENTS DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE MAKING OF THE LOANS AND THE ISSUANCE OF THE LETTERS OF CREDIT.


 


SECTION 10.10.        SEVERABILITY. ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY JURISDICTION,
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY,
INVALIDITY OR UNENFORCEABILITY WITHOUT AFFECTING THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF OR THEREOF; AND THE
ILLEGALITY, INVALIDITY OR UNENFORCEABILITY OF A PARTICULAR PROVISION IN A
PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 10.11.        CONFIDENTIALITY. EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER AGREES TO TAKE NORMAL AND REASONABLE PRECAUTIONS TO
MAINTAIN THE CONFIDENTIALITY OF ANY CONFIDENTIAL OR PROPRIETARY INFORMATION IN
ACCORDANCE WITH THE SAME STANDARDS THAT EACH SUCH PARTY USES FOR ITS OWN
CONFIDENTIAL OR PROPRIETARY INFORMATION AND PROVIDED TO IT BY THE BORROWER OR
ANY SUBSIDIARY, EXCEPT THAT SUCH INFORMATION MAY BE DISCLOSED (I) TO ANY RELATED
PARTY OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY SUCH LENDER,
INCLUDING WITHOUT LIMITATION ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS, (II)
TO RATING AGENCIES WITH RESPECT TO RATINGS OF A LENDER OR RELATED
SECURITIZATION, AND TO OTHER PERSONS ACTING AS TRUSTEES, SECURED PARTIES,
COLLATERAL MANAGERS, OR SERVICERS IN CONNECTION WITH SECURITIZATIONS, (III) TO
ACTUAL OR POTENTIAL NOTEHOLDERS, INVESTORS OR FINANCING SOURCES IN CONNECTION
WITH SECURITIZATIONS PROVIDED THAT SUCH PARTY AGREES THAT ITS ACCESS TO
CONFIDENTIAL OR PROPRIETARY INFORMATION IS SOLELY FOR PURPOSES OF EVALUATING AN
INVESTMENT IN SUCH SECURITIZATION,  AND/OR TO KEEP SUCH CONFIDENTIAL OR
PROPRIETARY INFORMATION CONFIDENTIAL IN A MANNER SIMILAR TO THE PROVISIONS
HEREUNDER, (IV) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY
ANY SUBPOENA OR SIMILAR LEGAL PROCESS, UNLESS PROHIBITED BY THE TERMS OF SUCH
SUBPOENA OR SIMILAR LEGAL PROCESS, AFTER PROVIDING THE BORROWER WITH PROMPT
WRITTEN NOTICE OF SUCH REQUIREMENT SO THAT THE BORROWER MAY OBTAIN AN
APPROPRIATE PROTECTIVE ORDER OR AGREEMENT TO HOLD ITS CONFIDENTIAL AND
PROPRIETARY INFORMATION CONFIDENTIAL, (V) TO THE EXTENT REQUESTED BY ANY
REGULATORY AGENCY OR AUTHORITY, (VI) TO THE EXTENT THAT SUCH INFORMATION BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 10.11, OR
WHICH BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY
LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING ON A NON-CONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE

 

85

--------------------------------------------------------------------------------


 


BORROWER WHICH DID NOT BREACH ANY CONFIDENTIALITY OR OTHER OBLIGATION OWED TO
THE BORROWER OR ANY SUBSIDIARY, (VII) IN CONNECTION WITH THE EXERCISE OF ANY
REMEDY HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER, (VIII) SUBJECT TO ITS AGREEMENT TO
PROVISIONS SUBSTANTIALLY SIMILAR TO THIS SECTION 10.11, TO ANY ACTUAL OR
PROSPECTIVE ASSIGNEE OR PARTICIPANT, OR (IX) WITH THE PRIOR WRITTEN CONSENT OF
THE BORROWER SIGNED BY A RESPONSIBLE OFFICER. ANY PERSON REQUIRED TO MAINTAIN
THE CONFIDENTIALITY OF ANY INFORMATION AS PROVIDED FOR IN THIS SECTION 10.11
SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON
HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 10.12.        INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN,
TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH MAY BE TREATED AS
INTEREST ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”), SHALL
EXCEED THE MAXIMUM LAWFUL RATE OF INTEREST (THE “MAXIMUM RATE”) WHICH MAY BE
CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR RESERVED BY A LENDER HOLDING SUCH
LOAN IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT
OF SUCH LOAN HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF,
SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND
CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT
PAYABLE AS A RESULT OF THE OPERATION OF THIS SECTION 10.12 SHALL BE CUMULATED
AND THE INTEREST AND CHARGES PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR
PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH
CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE TO
THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 10.13.        WAIVER OF EFFECT OF CORPORATE SEAL. THE BORROWER
REPRESENTS AND WARRANTS THAT NEITHER IT NOR ANY OTHER LOAN PARTY IS REQUIRED TO
AFFIX ITS CORPORATE SEAL TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT PURSUANT
TO ANY REQUIREMENT OF LAW OR REGULATION, AGREES THAT THIS AGREEMENT IS DELIVERED
BY BORROWER UNDER SEAL AND WAIVES ANY SHORTENING OF THE STATUTE OF LIMITATIONS
THAT MAY RESULT FROM NOT AFFIXING THE CORPORATE SEAL TO THIS AGREEMENT OR SUCH
OTHER LOAN DOCUMENTS.


 


SECTION 10.14.        PATRIOT ACT. THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY NOTIFIES THE LOAN PARTIES THAT PURSUANT TO THE REQUIREMENTS OF THE USA
PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS
OF SUCH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY SUCH LOAN PARTY IN ACCORDANCE
WITH THE PATRIOT ACT. EACH LOAN PARTY SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, PROVIDE TO THE EXTENT COMMERCIALLY REASONABLE, SUCH INFORMATION
AND TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER IN ORDER TO ASSIST THE ADMINISTRATIVE AGENT AND THE LENDERS
IN MAINTAINING COMPLIANCE WITH THE PATRIOT ACT.


 

(remainder of page left intentionally blank)

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

 

 

STANLEY, INC.

 

 

 

 

 

By

  /s/ Brian J. Clark

 

 

 

Name:

Brian J. Clark

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

[SEAL]

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank and as
Swingline Lender

 

 

 

 

 

By

  /s/ Peter J. Mandanis

 

 

 

Name:

Peter J. Mandanis

 

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SUNTRUST BANK

 

as Lender

 

 

 

 

 

By

  /s/ Peter J. Mandanis

 

 

 

Name:

Peter J. Mandanis

 

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

M&T BANK

 

as Lender

 

 

 

 

 

By

  /s/ Kevin J. McCormick

 

 

 

Name:

Kevin J. McCormick

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY

 

as Lender

 

 

 

 

 

By

  /s/ James E. Davis

 

 

 

Name:

James E. Davis

 

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Lender

 

 

 

 

 

By

  /s/ Michael J. Elehwany

 

 

 

Name:

Michael J. Elehwany

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

as Lender

 

 

 

 

 

By

  /s/ John G. Taylor

 

 

 

Name:

John G. Taylor

 

 

Title:

Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

as Lender

 

 

 

 

 

By

  /s/ Ross Levitsky

 

 

 

Name:

Ross Levitsky

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMMERCE BANK, NATIONAL
ASSOCIATION

 

as Lender

 

 

 

 

 

By

  /s/ Louise M. Wager

 

 

 

Name:

Louise M. Wager

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I

 

APPLICABLE MARGIN FOR THE LOANS AND
APPLICABLE PERCENTAGE

 

Pricing
Level

 

Leverage Ratio

 

Applicable Margin
for Eurodollar Loans
and Index Rate
Loans

 

Applicable
Margin for Base
Rate Loans

 

Applicable
Percentage for
Commitment Fee

 

 

 

 

 

 

 

 

 

I

 

Less than 1.00:1

 

0.75% per annum

 

0.00% per annum

 

0.15% per annum

 

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 1.00:1.00 but less than 1.50:1.00

 

0.875% per annum

 

0.00% per annum

 

0.20% per annum

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

 

1.00% per annum

 

0.00% per annum

 

0.225% per annum

 

 

 

 

 

 

 

 

 

IV

 

Greater than or equal to 2.00:1.00 but less than 2.50:1.00

 

1.25% per annum

 

0.25% per annum

 

0.25% per annum

 

 

 

 

 

 

 

 

 

V

 

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

 

1.375% per annum

 

0.375% per annum

 

0.275% per annum

 

 

 

 

 

 

 

 

 

VI

 

Greater than or equal to 3.00:1.00

 

1.50% per annum

 

0.375% per annum

 

0.30% per annum

 

--------------------------------------------------------------------------------


 

Schedule II

 

COMMITMENT AMOUNTS

 

Lender

 

Revolving
Commitment Amount

 

Term Loan
Commitment
Amount

 

Total
Commitment

 

SunTrust Bank

 

$

36,550,000

 

$

9,386,577

 

$

45,936,577

 

M&T Bank

 

$

24,130,000

 

$

5,830,604

 

$

29,960,604

 

Branch Banking & Trust Company

 

$

24,130,000

 

$

5,830,604

 

$

29,960,604

 

PNC Bank, National Association

 

$

20,125,000

 

$

4,842,282

 

$

24,967,282

 

Wachovia Bank, National Association

 

$

20,125,000

 

$

4,842,282

 

$

24,967,282

 

Citibank, N.A.

 

$

12,820,000

 

$

3,406,980

 

$

16,226,980

 

Commerce Bank, National Association

 

$

12,120,000

 

$

2,860,671

 

$

14,980,671

 

Totals

 

$

150,000,000

 

$

37,000,000

 

$

187,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.23

 

EXISTING LETTERS OF CREDIT

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5

 

ENVIRONMENTAL MATTERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

OUTSTANDING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

--------------------------------------------------------------------------------
